 THE CAPITAL TIMES COMPANYThe Capital Times Company and Newspaper Guild ofMadison,Local 64.Case 30-CA-2746April 6, 1976DECISIONAND ORDERBy MEMBERS FANNING,JENKINS,PENELLO, ANDWALTHEROn January 14, 1975, Administrative Law JudgeNancy M. Sherman issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief,' the General Counseland the Charging Party filed briefs in support of theAdministrative Law Judge's Decision, the ChargingParty filed an answering brief, and the AmericanNewspaper Publishers Association filed anamicuscuriaebrief.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge only tothe extent consistent herewith.Section 8(a)(5) of the Act provides that it shall bean unfair labor practice for an employer "to refuse tobargain collectively with the representatives of hisemployees ...." Collective bargaining is defined inSection 8(d) as "the performance of the mutual obli-gation of the employer and the representative of theemployees to meet at reasonable times and confer ingood faith with respect to wages, hours, and otherterms and conditions of employment . . . ." We areconcerned here with whether the subject upon whichRespondent allegedly refused to bargain-the "Rulesand Guidelines for Professional Standards and Eth-ics"and the sports-pass rule, herein collectivelycalled the code of ethics-is covered by the phrase"wages, hours, and other terms and conditions ofemployment."We have decided to reverse the AdministrativeLaw Judge's Decision, which answered this questionaffirmatively, and found that Respondent violatedSection 8(a)(1) and (5) of the Act by dealing directlywith unit employees regarding Respondent's code ofethics, refusing to bargain about the code of ethics,1As the record and briefs adequately set forth the issues and the positionsof the parties,we hereby deny Respondent'smotion for oral argument. TheCharging Party's motion for leave to adduce further evidence and submis-sion of further evidence is also denied as lacking in merit.2We hereby correct the following inadvertent errors in the Decision ofthe Administrative Law Judge which in nowayaffect her Decision: in thefirst sentence of the fourth paragraph of sec.II,B, I, "1972" should bechanged to"1971"; with regard to fn. 17, the record merely shows that theInternational of the Guild offered to help develop counterproposals con-cerning Respondent's "Code of Ethics"and that Local 64 accepted thatoffer, rather than that a counterproposal was in fact prepared.651and` unilaterally instituting the- code of ethics. How-ever,we find that Respondent did violate Section8(a)(1) and (5) of the Act by unilaterally instituting,refusing to bargain about, and dealing directly withunit employees regarding the penalty provision of thecode of ethics, which states that "Any violation willresult in a suspension, multiple infractions will resultin discharge.We are unconvinced by the Administrative LawJudge's conclusions that gifts received from actual orpotential news sources by news personnel in theirprofessional capacities constitute "wages," or thatthe code of ethics, as a whole, affects terms and con-ditions of employment such as to make it a mandato-ry subject of bargaining.But sincethe suspensionand discharge provision of the code of ethics directlyaffects employment security, it is our opinion thatRespondent must bargain about this section.In substance, Respondent's code of ethics (fully setforth undersec. II,C, of the Administrative LawJudge's Decision) prohibits the acceptance of giftsfrom outside sources which are used in the perfor-mance of employees' duties. It also forbids the accep-tance of gifts not used by employees in carrying outtheir assignments, but which come to the employeesby virtue of their position with the newspaper. Final-ly, the code requires employees to disclose outsideactivitieswhich might constitute a conflict of inter-est.3 It isundisputed, and the record fully supports afinding, that the code of ethics represents an attemptby Respondent to protect and enhance the credibilityand quality of its newspaper.We have in the past interpreted the term "wages,"as used in Section 8(d) of the Act, quite liberally. Thebasic definition is found inInland Steel Company, 77NLRB 1, 4 (1948), enfd. 170 F.2d 247 (C.A. 7, 1948),cert.denied 336 U.S. 960 (1949), which states thatwages "must be construed to include emoluments ofvalue . . . which may accrue to employees out oftheiremployment relationship." Thus, inInlandSteel,we held that pension and insurance benefitsfallwithin the statutory intendment of "wages."Likewise, we have held profit-sharing plans(Dickten& Masch Mfg. Company,129 NLRB 112 (1960) );stock purchase plans(Richfield Oil Corporation,110NLRB 356 (1954), enfd. 231 F.2d 717 (C.A.D.C.,1956), cert. denied 351 U.S. 909 (1956) ); company-provided housing(Elgin Standard Brick Manufactur-ing Company,90 NLRB 1467 (1950) ); employer-pro-videdmeals(WeyerhaeuserTimber Company, 87NLRB 672 (1949) ); a free investment service(Seat-tle-FirstNational Bank,176 NLRB 691 (1969) ); and3The AdministrativeLaw Judgefound that Respondent had agreed it isobligated to bargain about one aspect of the code-outside employment.Respondent disputes this fact in its brief,but the record supports the Ad-ministrativeLaw Judge.223 NLRB No. 87 652DECISIONSOF NATIONAL LABOR RELATIONS BOARDChristmas bonuses(Marland One-Way Clutch Co.,Inc.,192 NLRB 601 (1971) ), to be wages.Thus, while wages may take a variety of forms, it isclear from the recitation of the foregoing cases thatwages represent a benefit flowing from the employerto the employee. One recognized exception to thisprinciple exists.Where tips or gratuities are generallyconsidered to be part of the employees' compensa-tion in the trade, for example, waiters' tips, they maybe properly regarded as wages-even though the em-ployer is not the source of the benefit. SeeHiltonHotels Corporation d/b/a Statler Hilton Hotel,191NLRB 283 (1971). Similarly, stagehands who regu-larly receive tips from featured performers for goodservice are in the same category.Harrah's Club,158NLRB 758 (1966), enfd. 403 F.2d 865 (C.A. 9, 1968).However, the Administrative Law Judge's findingthat the "freebies" herein are analogous to waiters'tips ignores a basic distinction between them. Tipspaid to a waiter are for services rendered to the cus-tomerby the employee on behalf of the employer.The paymentof tips is beneficialto the employer inthat it gives an incentive to the employee to rendergood services on behalf of the employer to the cus-tomer. On the other hand, as Respondent correctlypoints out,and record testimony fully supports, newssources tend to give gifts to news employees in orderto attain favorable press coverage. It isthe obligationof a newspaper to disseminate news to the public.Newspapers do not hold themselves out as providinga service to their news sources by printing stories inreturn for payments from the news source. Thus, amore accurate analogy than a waiter's tips would begifts to a politician or a police officer. In both cases,the rendering of services in return for favors wouldbe unauthorized and improper.The record in the instant case clearly discloses thatthe Union in the past has not considered the availa-bility of freebies in framing its wage demands andnone of the five unit employees who testified regard-ed gifts from outside sources as part of their wages,as a waiter or a stagehand does. Therefore, we con-clude that such gifts are not "wages," since they donot originate with the Employer, are not consideredto be wages by the Union or the employees, and arenot provided by third parties for good service in anindustry where it is a recognized part of the employ-ees' compensation.We also disagree with the Administrative LawJudge's conclusion that the code of ethics affectsterms and conditions of employment such that Re-spondentmustbargain about it. In the first place,Respondent has clearly committed itself to reimburseemployees for legitimate expenses incurred in thepursuit of news stories and any disagreement con-cerning the need for such reimbursement is subject tothe contract's grievance procedure. Thus, acceptanceof gifts from outside parties to enable employees todo their jobs is unnecessary. As a result Respondent'sprohibition of employees from accepting such giftswillnot change working conditions. The only re-maining questions are whether forbidding employeesfrom accepting gifts not used in connection with theemployment, and requiring them to report outsideactivities which may represent a conflict of interest,constitute a change in terms and conditions of em-ployment under the Act.The Administrative Law Judge's reasoning in de-ciding that such rules affect working conditions ap-pears to be based upon mere speculation, or uponmischaracterization of the record. The Administra-tive Law Judge states that management may not beaware of all the factors involved in newsgathering (ahighly dubious proposition since Managing EditorMeloon is a former reporter and was an officer of theUnion for many years), and that social contacts withnews sources by reporters may be quite important.She also suggests that the code of ethics might causenewsmen and women to do their jobs less satisfacto-rily to management, and thus to place their employ-ment in jeopardy. Finally, she states that theEmployer's rules might cause the employees to dowork less satisfactorily to themselves, resulting in aloss of "professional reputation among readers andprospective employers."Social contacts with news sources are not, ofcourse, prohibited by Respondent's code of ethics.Moreover, the testimony of Managing Editor Me-loonmade clear that the code does not forbid theacceptance of gifts from friends who also happen tobe news sources. It simply prohibits the acceptanceof gifts given to employees by virtue of their associa-tion with the newspaper. To assert that an employeemight do his job less satisfactorily and possibly losehis job for following the Employer's own rules is notonly speculative, but contrary to commonsense. Inaddition, the Administrative Law Judge's conclusionseems to assure that reporters are essentially free ofall supervision and just wander around pursuing sto-ries, an assumption contrary to the record herein. Sit-uations may arise when application of the provisionsof the code will conflict with the reporter's ability toperform his job fully. In such circumstances, man-agement may have to determine whether and howgreat an exception must be made to the rule.Finally, the contention that an employee may beless satisfied with his own work as a result of theintroduction of the code is speculative and not sup-ported by record testimony, the thrust of which wasthat the code would not make much difference in the THE CAPITAL TIMES COMPANY653way reporters handle their jobs. Moreover,it is im-portant to note that the code requires the reportingof outside activities which might involve a conflict ofinterest, and does not ban such activities outright.The cases cited by the Administrative Law Judgeto support her conclusion that less satisfactory workperformance, from the individual's viewpoint, mayresult from institution of the code of ethics are not onpoint.Brotherhood of Locomotive Firemen and Engine-men,168 NLRB 677, 686 (1967), enfd. 419 F.2d 314,321 (C.A.D.C., 1969), involved the practice of per-mitting employees to perform a different type ofwork, which opened up the possibility of advance-ment. In this case, employees are in no way restrictedfrom fully performing their assignments. The code ofethics simply prohibits gifts not used in the coverageof news events and expensive gifts from third partiesto reporters not connected with their duties, and re-quires a report of potential conflicts of interest. Re-publican Publishing Company,73 NLRB 1085, 1091,1104-07 (1947), enfd. 174 F.2d 474 (C.A. 1, 1949),involved a demotion-a basic change in the termsand conditions of employment.Mullins BroadcastingCompany,200 NLRB 119 (1972), concerned workchanges that made jobs much more routine in na-ture-again, not the case here.We also reject the Administrative Law Judge's po-sition that if Respondent has the power unilaterallyto impose "higher" ethical rules Respondent also hasthe power unilaterally to compel the observance of"lower" ones. The Administrative Law Judge assertsthat management might be able to require employeesto accept benefits from news sources as a cost-cuttingmeasure, thus compromising the integrity of its newsworkers. Contrary to the Administrative Law Judge,we believe regulations appearing to undermine em-ployees' integrity would normally affect terms andconditions of employment, since it could strike at theheart of the individuals' reputations. It certainly doesnot follow that institution of a code designed tomaintain high ethical standards will allow news em-ployees to do the exact opposite.In sum,theAdministrative Law Judge's conclu-sion that prohibition of gifts accepted by news em-ployees by virtue of their association with the news-paper, and requiring that employees report potentialconflicts of interest, affects terms and conditions ofemployment within the meaning of the Act, is erro-neous. Record testimony clearly indicates that thecode would have little, if any, impact on the properperformance of employee jobs.Finding the code of ethics, as written, outside thescope of mandatory bargaining is, we believe, consis-tent with the Supreme Court's opinion inFibreboardPaper Products Corp. v. N.L.R.B.,379U.S. 203(1964). In that case, involving whether subcontract-ing work previously done by unit employees consti-tuted a mandatory bargaining subject, the Court stat-ed that to require the employer to bargain about thematter would not "significantly abridge his freedomtomanage the business" (379 U.S. 203, 213), andwould bring "a problem of vital concern to labor andmanagement within the framework established byCongress as most conductive to industrial peace." 4(379 U.S. 203, 211.) The Court noted that the basis ofthe decision to subcontract was a belief by the em-ployer that "economies could be derived by reducingthe work force, decreasing fringe benefits, and elimi-nating overtime payments." (379 U.S. 203, 213.)These the Court stated "have long been regarded asmatters peculiarly suitable for resolution within thecollective bargaining framework, and industrial ex-perience demonstrates that collective negotiation hasbeen highly successful in achieving peaceful accom-modation of the conflicting interests." (379 U.S. 203,213-214.) In reaching its conclusion that "contract-ing out" is a statutory subject of collective bargainingthe Court stated that:While not determinative, it is appropriate tolook to industrial bargaining practices in ap-praising the propriety of including a particularsubject within the scope of mandatory bargain-ing. [379 U.S. 203, 211.]By contrast to the subjects found appropriate forcollective-bargaining resolution by the Court inFi-breboard,this case does not involve an economic de-cision by the Employer, but rather, according to therecord, a decision to bolster and enhance the credi-bility of the newspaper by setting forth a high ethicalstandard for its employees. When, as inFibreboard,considerations which bear an intimate relation toemployees, such as labor costs, are crucial to anemployer's decision, or when such considerationswould be relevant to collective bargaining about adecision, a duty to bargain over the decisionexists.Here,however, the code of ethics deals only with theallocation of expenses between Respondent andthird-party news sources. The only economic impacton the Employer, as Respondent points out, is anincreasein costs for the newspaper, because it is nowpaying for items needed innewscoverage that wereformerly provided by outside sources. The code ofethics in no way increases the expenses to be borneAccord:Allied Chemical & Alkali Workers ofAmerica,Local No. 1 v.Pittsburgh Plate GlassCo.,404 U.S. 157 (1971), wherein the Court statedthat a subject for mandatory bargaining is one which "vitally" affects the"terms and conditions of [the employees] employment" (404 U.S. 157, 176),and mentioned as a relevant factor in making such a determination "theeffect on the employer's freedom to conduct his business." (404 U.S. 157,179, fn. 19.) 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the employees. Thus, as Respondent's motivationin promulgating the code is not primarily economicin nature,the code is not "peculiarly suitable" fordiscussion through the collective-bargaining processwithin the meaning ofFibreboard.Furthermore,in regard to industry practice,unlikeinFibreboard,in this case,the record shows thatcodes of ethics have never been bargained about inthe newspaper industry.While it is true that fewnewspapers have established such codes-althoughthe number is increasing-record testimony showsthat six union-represented newsgathering organiza-tions have imposed such codes without objection.Although we have found the code of ethics,in sub-stance,not to be a mandatory subject of bargaining,we nevertheless believe that the penalty provision,standing alone,must be bargained over.This conclu-sion is compelled by Board precedent.The Adminis-trative Law Judge,although citing the appropriatecases in her opinion(ALJD, fn. 74),wrongly con-cludes that"the inclusion of such sanctions is strongif not conclusive evidence that the`Rules' constitutea mandatory collective bargaining subject."The dis-ciplinary provision itself constitutes a mandatorysubject ofbargaining,but it in no way converts thecode as a whole into a mandatory subject.InDonna LeeSportswear,174 NLRB 318 (1969),enfd. 435 F.2d 559 (C.A. 3, 1971), we ruled that theunilateral institution of a warning and discharge poli-cy had a "direct effect on job tenure," and thus con-stituted a mandatory subject of bargaining.The sameconclusion was reachedinMurphy Diesel Company,184 NLRB 757, 762 (1970), enfd. 454 F.2d 303 (C.A.7, 1971), wherein the Board held that plant rules in-volving absenteeism and tardiness affected condi-tions of employment"particularlywhere penalties areprescribed for their violation.... "S(Emphasissupplied.) Similarly, inTiideeProducts, Inc.,176NLRB 969, 976 (1969), enfd. 440 F.2d 298(C.A.D.C.,1970), we decided that where"penaltieswere prescribed for breaches[of work rules it] suffi-ciently affected the conditions of employment tomake them mandatory subjects of bargaining." Fi-nally, inFibreboard, supra,the Court emphasized the"possible curtailmentof jobs"as a factor in findingthat subcontracting was a matter of "vital concern tolabor and management"and thereforea mandatorysubject.See alsoGeneral ElectricCompany,192sContrary to our dissenting colleague's assertion that rules and their pen-altiesare not severable, the language quoted above inMurphy Diesel Com-panyindicates that plant rules, even without penalties attached, can affectconditions of employment. Moreover, our colleague's statement that suchrules withoutpenaltiesare "only opinion" does not withstand scrutiny. Al-though no explicit penalties may be contained in rules concerning employeeconduct, nevertheless such rules certainly can exert an inhibitory influenceon employees, as they are the stated position of management.NLRB 68 (1971), enfd. 466 F.2d 1177 (C.A. 6, 1972);Amoco Chemicals Corporation,211 NLRB 618 (1974).Respondent attempts to distinguish the cases citedby the Administrative Law Judge primarily on theground that the rules for which penalties were pre-scribed in each case themselves constituted mandato-ry subjects of bargaining. We believe a plain readingof these casesshows that we found the penalties to bemandatory bargaining subjects, since they directlyaffected job security. The fact that the subjects of thepenalty provisions may also have been mandatorysubjects of bargaining does not detract from a find-ing that the provisions, in and of themselves, aremandatory subjects.Finally,we note that the penalty provision is aconstituent part of the code of ethics as a whole. It istherefore clear that the requests by the Union to bar-gainover the code of ethics and the Employer's con-tinual refusalto discuss the code with the Union,found by the Administrative Law Judge (sec. II, H, 2,of her Decision), also constitute an effective demandand refusal to bargain about the penalty clause.CONCLUSIONS OF LAW1.Respondentisanemployer engaged in com-mercewithin the meaning of Section 2(6) and (7) ofthe Act.2.The Union is a labor organization within themeaning ofSection 2(5) of the Act.3.The Union is and at all relevanttimeshas beenthe exclusive bargaining representative under Section9(a) of the Act of the following appropriate unit:All employees, excluding one editor, one exec-utive editor,one associateeditor, one managingeditor, onecity editor, and two confidential sec-retaries, onthe editorial staff.4.Respondent has violatedSection8(a)(5) and (1)of the Act by unilaterally promulgating the penaltyclauseof the sports-pass rule on March 15, 1974, andby failing to honor the Union's demands, by lettersdated April 8 and 19, 1974, to bargain about thatrule.5.Respondent has violated Section 8(a)(5) and (1)of the Act by dealing directly with unit employeesregarding the penalty provision of Respondent's"Rules and Guidelines for Professional Standardsand Ethics"; by failing to honor the Union's de-mands, by letters dated April 8, May 17, and June15, 1974, and by oral communication on May 19,1974, to bargain about the penalty clause of such"Rules and Guidelines"; by unilaterally institutingthe penalty provision of such "Rules and Guidelines"on May 17, 1974; and by orally refusing on August THE CAPITALTIMES COMPANY65529, 1974, the Union's oral demand on that date forbargaining about the penalty provision of said"Rulesand Guidelines."6.Such unfair labor practices affect commercewithin themeaning ofSection 2(6) and (7) of the Act.THE REMEDYaffecting wages and working conditions, or enforcingsuch unilaterally promulgated penalty : provisionswithout giving the Union notice of and opportunityto bargain about the penalty provisions.(d) In any like or related manner interfering withthe -Union's efforts- to bargain collectively with Re-spondent with respect to the following appropriateunit:Having found that Respondent has violated theAct in certain respects, we shall order that Respon-dent cease and desist from such conduct and takecertain affirmative action necessary to effectuate thepolicies of the Act. Because the Union demandedbargaining about the penalty provision of the sports-pass rule within a reasonable time after finding outabout it, and about the penalty clause of the "Rulesand Guidelines" before their promulgation and with-in a reasonable time after learning that Respondenthad them under consideration, we shall order thatRespondent, on request by the Union, rescind thepenalty provision of the sports-pass rule and the"Rules and Guidelines"; that Respondent shall,upon request by the Union, bargain with the Unionabout the penalty provisions and, if an agreement isreached, embody it in a signed agreement; and thatRespondent cancel and withdraw from employeefiles any disciplinary actions which resulted from en-forcementof those disciplinary provisions, and makethe employees whole for any loss they may have suf-fered byreasonof any enforcement of such provi-sions, withinterestadded thereto in the manner setforth inIsis Plumbing & Heating Co.,138 NLRB 716(1962). Inall cases oflost pay the amounts shall becomputed in the manner set forth in F.W.Wool-worth Company,90 NLRB 289 (1950). We shall alsoorder Respondent to post appropriate notices.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,The Capital Times Company, Madison, Wisconsin,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain with the Newspaper GuildofMadison, Local 64 (herein called the Union), onrequest, about the penalty provisions of the. "Rulesand Guidelines for Professional Standards and Eth-ics" and the sports-pass rule.(b)Dealing directly with unit employees regardingthe penalty provisions of Respondent's "Rules andGuidelines for Professional Standards and Ethics"and the sports-pass rule.(c)Unilaterally promulgating penalty provisionsAll employees, excluding one editor, one exec-utive editor, one associate editor, one managingeditor, one city editor, and two confidential sec-retaries, on the editorial staff.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)On request by the Union, rescind in writing thepenalty provisions of the sports-pass rule and the"Rules and Guidelines."(b)On request, bargain with the Union about thepenalty provisions and, if an agreement is reached,embody it in a signed tagreement.(c)Cancel and withdraw from employee files anydisciplinary, actions which resulted from enforcementof these penalty provisions,' and make the employeeswhole for any loss they may have suffered by reasonof any enforcement of such penalty provisions in themanner set forth in the "Remedy" section of this De-cision.(d) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary or useful to analyze theamounts due under the terms of this Order.(e)Post at its office in Madison, Wisconsin, copiesof the attached notice marked "Appendix." 6 Copiesof said notice, on forms provided by the RegionalDirector for Region 30, after being duly signed byRespondent's authorized representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(f)Notify the Regional Director for Region 30, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.6In the event that thisOrder is enforced by a Judgment of a UnitedStates Courtof Appeals,the words in the notice reading "Postedby Orderof the NationalLaborRelations Board" shallread "Posted Pursuant to aJudgmentof the United States Court of AppealsEnforcing an Order of theNationalLaborRelations Board." 656DECISIONSOF NATIONAL LABOR RELATIONS BOARDMEMBER FANNING,dissenting:The Respondent provideseditorialservices for"The Capital Times,"a newspaper.Since 1917 it hadpermitted employeesto accept sportspasses andother benefitsfrom the public and had consideredthem a form of additional wages for its employees. InMarch 1974the Respondent notifiedits employees,but not their collective-bargaining representative,that it was formulatinga codeof ethics.Then, inresponseto a rival paper's publicationof a list of "fatcats" receiving free ticketsto University of Wiscon-sin football games, it told theemployees in its sportsdepartmentthat they could nolongeraccept "free-bies" from the University. In Maythe Respondentinstituted its "Rules and Guidelines for ProfessionalStandardsand Ethics." The rules prohibit receipt ofgifts,travel,meals,etc., and limit outside activitiesand employment.Any violation would "result in asuspension,multipleinfractionswill result in dis-charge."Although theRespondenthas recognized theNewspaper Guild asthe exclusivecollective-bargain-ing representative of its editorial employees since1936, it did not formally notify,consult,or bargainwith the Union about therules. Instead, it categori-cally rejected the Union'sattempt to discuss therules,even though it concedesthatbetter rules mightwell be formulatedwith the Union's assistance.In the past,the Board has regularlyheld thatthings of value routinelyreceived by employees inconnectionwiththeiremployment,withtheemployer's consent,and rules governingemployeeconduct,particularlywhen penaltiesare attached,'are subjectsfor mandatorybargaining.The majorityconcludes that these rules aresomehow different,save forthe penalty provision. That, standing in iso-lation,isconcededto be a mandatorybargainingsubject.I confess that my colleagues' reasoning is be-yond me.Not the leastof mydifficultieslies in tryingto understandhow the penalty provision,in isolation,can be a mandatorybargainingsubject. And, if it is,how the parties are to bargain about it.The law provides that once a majority of employ-ees selects an exclusivecollective-bargaining repre-sentativetheir employerisnot freeto change theirwages, hours, and other terms and conditions of em-7Rules without penalties,express or implied,are only opinion.The ex-pression of opinion,barren of any threat or promise of benefit,is not onlyprotected by the Constitution of the United States,N.LR.B.v.VirginiaElectric & Power Company,314 U.S.469 (1941),but also has been accordedexplicit protection under the National Labor Relations Act in Sec. 8(c). Ifrules and their enforcement are severable,then we can never find a violationwith respect to a rule.To do so would be contrary to both the Constitutionand Sec.8(c).Without meaning to impinge on theology,I suggest that wherethere is no effect there can be no cause.If there is no requirement that therule be observed,it cannot affect,or be, a term or condition of employment.Conversely,ruleswith penalties,expressed or implied,are conditions ofemployment:cause and effect.That does not even require a leap of faith.ployment without notifying and bargaining in goodfaith with that representative. That duty to bargain ingood faith is not affected by the merits of thechanges sought.Be they good or bad, neither thisBoard nor the courts pass judgment on their intrinsicworth.'When a change is made without agreement byboth parties,the issuesare whether or not it sets atermor condition of employment or regulates theemploymentrelation,9and, if it does, whether or notthe parties have bargained in a good-faith attempt toreachagreement.There is no requirement that theemployer and the representative of its employeesagree,10 only that they expend their best efforts to doso." Should those efforts fail, then-but only then-the employeris freeto implement those changes itconsidersnecessary or desirable that have been pre-sented to the union; the National Labor RelationsAct does not stand in its way. However, a refusal tobargain at all over any statutorily commanded bar-gainingmatter is unlawful even if therefusal is incomplete good faith." That is the situation here, andthe sole issue is whether or not the rules affect wages,hours, or other terms and conditions of employment.I think they do.The rules govern employee conduct both on andoff the job to the extent the Respondent believessuch conduct affects its business.Insofar asemploy-ees previously received benefits from outsiders be-cause of their association with the Respondent, be-yond those which the Respondent considers to belegitimate business expenses, the employees will bearthe loss. If an employee does not conform to therules,his employment will either be suspended or ter-minated; and the rules will be the cause. Rules whichdetermineemployee conduct, income, or job securityare inescapably terms and conditions of employ-ment. It is difficult to see how it can be argued other-wise when the rules have been adopted by the Re-spondent precisely because it believes that the areascovered by the rules affect the work of its employeessufficiently tomake employment contingent upontheir observation.In holding to the contrary, the majority relies inpart on its finding that other newspapers have im-posed similar codes without objection from their em-ployees' representatives.Aside from the fact that8N. L. R.B. v. American National InsuranceCo.,343 U.S. 395, 404 (1952).9 N. L R. B. v. WoosterDivisionof Borg- Warner Corporation,356 U.S. 342(1958).10 Sec. 8(d) specifically provides that good-faith bargaining does not re-quire"either party to agree to a proposal or require the making of a conces-sion."11N.LR.B.v. Intracoastal Terminal, Inc.,286 F.2d 954 (C.A. 5, 1961): cf.N.LR.B. v. Crompton-Highland Mills,Inc., 337 U.S. 217 (1949).12N.L. R.B. v. Benne Katz,d/b/aWilliamsburg Steel Products Co.,369U.S. 736. 743 (1962). THE CAPITAL TIMES COMPANY657these historicgleaningsfall short of establishing anypractice or accepted standard, and are of question-able application where objections have been raised,industrial practice can only be helpful in doubtfulcases; it isnot determinative. 13My colleagues' recourse to that argument is basedonFibreboard,14which held subcontracting to be acondition of employment. But they give no practicaleffect to the Court's conclusion that "condition ofemployment" "even more plainly cover[s] termina-tion of employment." 15 Indeed, in their preoccupa-tion with industry practice and the economic consid-erationsunderlying subcontracting, themajoritygives the appearance of overlooking the fact thatsubcontracting is a mandatory bargaining subject be-causeit affects employment security, not because it iseconomically motivated. Similarly ignored is the factthatFibreboardheld subcontracting itself-which,like the rules here,is a causeand not an effect-to bea condition of employment.Congress has instructed the Board that it intendswords to have their ordinarymeanings.16The ordi-nary meaning of language requires that if employ-ment is tocontinue only so long as an employee ad-heres to certainrules, then adherence to those rules isa condition of employment. "If there is any violationthe offender will be disciplined by suspension. Multi-ple violations will result in discharge." That seemsclear enough."Apparently the majority has some doubt about itsposition, however small. For, though the rules are nota mandatory bargaining subject, its constituent pen-alty provision is.Even were we bereft of guidance in this area, theconclusion that the penalty provision is a conditionof employment, but the code it enforces is not, wouldnecessarily fall as contrary to reason and at war withthe practical considerations of collective bargaining.So far as a violation is found, it is contrary to reasonbecause the penalty provision could only have beenunilaterally institutedwithout regard to the sub-stanceof the rules if the Respondent had not im-posed thesepenaltiesin the past. If the Respondentheretofore had these penalties in its arsenal, they13Allied Chemical & Alkali Workers of America, Local 10 v. PittsburghPlate Glass Company, ChemicalDivision,404 U.S. 157, 176 (1971).14Fibreboard Paper Products v. N.L.R.B.,379 U.S. 203 (1964).15 Id.at 210:and the concurring opinion agrees at 222.16H.R. Rep.No. 245, 80th Cong.1st Sess. 18 (1947).17My colleagues conclude that although imposing higher standards doesnot affecttermsand conditions of employment,imposing a lowerstandardwould.But ethics either is or is not a conditionof employment; it cannotbe both.Further, that conclusion supposes an absolute standard.Surelytheremust be some grey area, or room for honest disagreement;e.g., is itethical to report the contents of stolen documents?were not unilaterally instituted here and the violationcan only consist of the Respondent's unilateral relat-ing of them to the code.As a practical matter, requiring that the Respon-dent bargain over the penalty provision but not therules is simply unworkable. The penalty provision isa constituent part of the rules. It has no separateexistence and, standing alone, has no meaning what-soever. "Multiple violations will result in discharge."Violations of what? The provision has meaning onlyinsofar as it is infused with meaning by its relation tothe rules as a whole, of which it is but a constituentpart. Forcing one party or the other to accept a pig ina poke will not effectuate meaningful collective bar-gaining.The Respondent may choose to satisfy its bargain-ing obligation by simply abolishing the penalty pro-vision. If it does, two alternatives are possible: eitherthe rules will cease being rules or the Respondent willenforce them even though the penalties are no longerspelled out. In the former case the Respondent willbe back where it started and it might as well eitherbargain with the Union now or abolish the rules andallow its employees to revert to past practices.If the Respondent chooses the 'latter alternative,the Union will undoubtedly file grievances and theRespondent, willy nlly, will end up bargaining aboutwhether the discipline is reasonable-in light of therules.Moreover, the imposition of penalties withoutfirstbargaining would probably be in contempt ofthe Board's Order even if the specific provision hadbeen abolished.In short, there seems to be no practical reason tomake a distinction between the rules themselves andtheir enforcement provisions. It settles nothing.Ordering the Respondent to bargain about therules places no onerous burden upon it. The Respon-dent does not contend that either its employees ortheir collective-bargaining representative is opposedto ethical conduct or hostile to establishing a stan-dard to which the parties may repair. It concedesthat consultation with the Union might well result ina better code. But it has steadfastly refused to carryout even its minimum obligation to bargain aboutthe rules. Let there be no misunderstanding, there isnothing in the National Labor Relations Act to stoptheRespondent from ultimately imposing its stan-dards, if not in themselves unlawful, so long as it firstexhausts its bargaining obligation. It has not done so,and it has thereby acted outside the law.Iwould find that the Respondent was required bylaw to bargain about the rules as a whole and that itsfailure to notify and bargain with the Union beforeimposing the rules violated Section 8(a)(5) of the Act. 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the opportu-nity to present their evidence, it has been decidedthat we violated the law and we have been ordered topost this notice.We intend to carry out the order ofthe Board and abide by the following:WE WILL NOT refuse to bargain with the News-paper Guild of Madison, Local 64 (herein calledthe Union), on request, about the penalty provi-sions of "Rules and Guidelines for ProfessionalStandards and Ethics" and the rule which limitsthe acceptance of free reduced-rate admission tosports events.WE WILL NOT deal directly with unit employeesregarding the penalty provisions of the "Rulesand Guidelines" and the sports-pass rule.WE WILL NOT unilaterally promulgate discipli-nary provisions affecting working conditions, orenforce such unilaterally promulgated provi-sions, without giving the Union notice and anopportunity to bargain about such penalty pro-visions.WE WILL NOT in any like or related mannerinterfere with the Union's efforts to bargain col-lectivelywith us with respect to the followingappropriate unit:All employees, excluding one editor, oneexecutive editor, one associate editor, onemanagingeditor, one city editor, and two con-fidential secretaries, on the editorial staff.WE WILL, on request by the Union, rescind thepenalty provisions of the sports-pass rule and ofthe "Rules and Guidelines."WE WILL, on request by the Union, bargainwith the Union about penalty provisions of thesports-pass rule and the "Rules and Guidelines"and, ifan agreementis reached, embody it in asigned agreement.WE WILL cancel and withdraw from employeefilesany disciplinary actions which resultedfrom enforcement of these disciplinary provi-sions and make the employees whole, with inter-est, for any loss they may have suffered by rea-son of any enforcement of such penaltyprovisions.THE CAPITAL TIMES COMPANYDECISIONSTATEMENT OF THE CASENANCY M.SHERMAN,Administrative Law Judge: Thisproceeding, heard at Madison, Wisconsin, on August 27through 29, 1974, pursuant to a charge filed on June 10,1974, and a complaint issued on July 25, 1974, presents thequestion of whether Respondent violated Section 8(a)(5)and (1) of the National Labor Relations Act, as amended(the Act) by (a) instituting, without notification to or nego-tiation with, Newspaper Guild of Madison, Local 64 (theUnion), a written policy limiting the acceptance of freetickets and passes for sports department employees; (b)instituting,without negotiation with the Union, certain"Rules and Guidelines for Professional Standards"; (c) at-tempting to circumvent the Union as the employees' collec-tive-bargaining representative by dealing directly with unitemployees in connection with such "Rules and Guide-lines";Iand (d) refusing to meet with the Union and conferin good faith with respect to the formulation and imple-mentation of such "Rules and Guidelines."Upon the entire record, including my observation of thewitnesses, and after due consideration of the briefs filed byRespondent, the Union, and counsel for the GeneralCounsel, I make the following:FINDINGS OF FACT1.THE NATURE OF RESPONDENT'S BUSINESSAND THE UNION'SSTATUS AS A LABOR ORGANIZATIONRespondent is a Wisconsin corporation which maintainsitsprincipal offices and facility in Madison,Wisconsin,where it is engaged in providing editorial services for Mad-ison Newspapers, Inc. During calendar year 1973, Respon-dent had gross revenues exceeding $200,000 and purchasedand received, directly from points outsideWisconsin,goods and services valued in excess of $50,000. I find that,as Respondent concedes, Respondent is engaged in com-merce within the meaning of the Act, and that exercise ofjurisdiction over its operations will effectuate the policiesof the Act.The Union is a labor organization within the meaning ofthe Act.1During the hearing, counsel for the General Counsel moved to amendthe complaint so as to add this allegation(c) to the complaint, on theground that evidence supporting that allegation had been adducedby, interalia,Respondent's cross-examination of the sole witness called by counselfor the General Counsel.Union counsel agreed with the motion,and furtheraverred that witnesses to be called by him would give additional testimonysupporting the amendment.Over Respondent's objection, I granted the mo-tion to amend the complaint,with leave to Respondent to move for a con-tinuance,at what otherwise would have been the conclusion of its case, forthe purpose of meeting the new allegation.Respondent failed to seek such acontinuance. THE CAPITAL TIMES COMPANY659It.THE ALLEGED UNFAIR LABOR PRACTICESA. Background1.Respondent's business structureRespondent provides editorial services for theCapitalTimes,a daily (except Sunday) newspaper with a circula-tion of about 45,000.A controlling interest in its commonstock is held by the Evu Charitable Trust, whose five trus-tees include Miles McMillin(the newspaper's editor andpublisher), but a majority of whom are members of thefamily of the newspaper's founder, Evu. Half the dividendsare paid to the Charitable Trust and are distributed to vari-ous charities;the remaining dividends are paid to a familytrust, which holds no voting stock, and whose beneficiariesare Evil's heirs.2. The history of the parties' bargaining relationshipRespondent has continuously recognized the Union asthe bargaining representative of the unit herein since atleast 1936, when Respondent signed a union-shop contractwith it. During this period, both sides actively used thecontractual grievance-arbitration procedure, which is avail-able to both parties. The Union has never called a strikeagainst Respondent,and Respondent has never engaged ina lockout. The most recent contract between the parties,effective in August 1971 and still in effect during the Au-gust 1974 hearing, contained union-shop and checkoff pro-visions.All fivepresent management officers are formerunion members, and two of them (including Managing Ed-itorRobert Meloon) are former union presidents. At thetime of the hearing in August 1974, the unit consisted ofabout 50 employees.The instant charge is the first unfair labor practicecharge ever filedby the Unionagainst Respondent. Re-spondent has previously filed a single charge against theUnion shortly after Respondent executed a contract withthe Union in about1969and apparently alleging pressureagainst Respondent in support of a primary dispute else-where; this charge was sustained by the agency. Severalyears before the hearing, when Respondent was supportingFederal legislation affording newspapers certain exemp-tions from the Federal antitrust laws, the Union unsuccess-fully sought to induce its parent international to supportrather than oppose that legislation.B. Respondent'sConduct Allegedly Violative of itsBargaining Obligationsort of-the wages or pay for a lot of the people workingand particularly executives."McMillin further testifiedthat during this period "freebies" were particularly avail-able in the sports area, and that "the sports editors weregetting largeblocks of tickets which they used or used inother ways to gain prestige and influence."Unit employee Fred Milverstedt, a sports writer andsports columnist for Respondent between February 1971and July 1974,2 credibly testified that prior to March 1974,by virtue of his job, the following conditions existed: Onhis request, any team he was interested in, possibly except-ing the Green Bay Packers professional football team,would give him either a free ticket to an individual event ora season pass.Sometimes, team representatives would sendfree and unsolicited tickets either to him directly or toRespondent's sports editor, who would "delegate the tick-ets to someone." The MilwaukeeBrewers professionalbaseball team made available two free tickets to each gameforMilverstedt and his friends. The University of Wiscon-sin annually gave him, inferentially without solicitation,two "complimentary tickets"-i.e., tickets at reducedprices and, inferentially, in choice locations-for eachfootball game.3 In addition, the Milwaukee Brewers gavehim an unsolicited press pass, and he obtained a press passto University of Wisconsin football games pursuant to ar-rangementsbetween the University's sports publicist andtheCapital Times'sports editor. The Brewers furnishes freealcoholic and soft beverages, and the University of Wis-consin free soft beverages, a free "large lunch," and a freeprogram (sold to ordinary patrons for $1), to persons usingthe press box.4 Milverstedt credibly testified that he neversold any of the free or reduced-rate tickets he thus receivedor could obtain, but either gave them to relatives andfriends or threw them away. He testified that he had neverconsidered them as wages or as a fringe benefit. No othermembers of Respondent's sports department testifiedabout this matter.TheCapital Timeshas taken the editorial position that inview of poverty claims by the University of Wisconsin andits athletic department, the University should try to savemoney by not handing out "complimentary" tickets, which(as previously noted) are available for choice locations atreduced rates. The list of persons who received complimen-tary football tickets (referred to in the record as the "FatCat" list) for the 1971 football season, which list was print-ed by theCapital Timeson June 22, 1972, stated thatRespondent's executive editor, ElliottMaraniss,had re-ceived 10 tickets, then.Capital Timessports editor HarryGolden had received 4, and Milverstedt had received 2. Bythe time this list was published, Maraniss, in accordance1.Events leading up to the sports-pass ruleEditor-PublisherMcMillin credibly testified that be-tween the newspaper's 1917 founding and the summer of1972, "There had always been an extensive freebie situa-tion on theCapital Times.Mr. Evu [McMillin's predeces-sor] never paid very much attention to it. In fact, he was avery active practitioner of the art, and he . . . always toldme that it grew up that way. The paper had such hardsledding through the years that . . . in those days it was a2Since July 1, 1974, Milverstedt's columns have dealt with both sportsand other subjects.7A 1972CapitalTimesnewspaper article in the record states thatmem-bers of the press must pay a$1-per-game "service"charge for home-gameticketswhich cost$30 a season.The record fails to show the number ofhome games played by the University eleven. I infer that the number ismuch less than 30 and is likely about 5.°The Green Bay Packers would provide a press pass on request,and freeliquor to the persons in the press box. However,Respondent's sports writerswere seldom permitted to work on Sundays,when most Packers games areplayed,because the bargaining agreement called for double time for Sundaywork. 660DECISIONSOF NATIONALLABOR RELATIONS BOARDwith his predecessors' practice extending over many years,had requested the University to supply Respondent's exec-utives (through Maraniss) with complimentary tickets forthe 1972 football season.McMillin (a University law school alumnus), Maraniss,and their families used these complimentary tickets duringthe 1972 football season. However, in the summer of 1973,the names of allCapital Timesexecutive personnel weredropped from the list. Later in the summer of 1973,Respondent's board of directors decided that this "com-plimentary" ticket practice should be ended for the sixmembers of the sports department as well, the matter ofdiscipline not being discussed. However, owing to a misun-derstanding between McMillin and sports editor Art Hin-richs, Hinrichs told only two members of the sports depart-ment(Harry Goldenand BonnieRyan) to stop "Gettingfreebies,getting tickets in their name fromthe universitythrough their jobs, getting tickets." Respondent did notdiscuss this matter with the Union. Milverstedt crediblytestified that this message never reached him or sportswrit-erMike Lucas.Several days prior to March 13, 1974, theState Journal,a competing newspaper,publisheda partial"Fat Cat" liststating thatLucas had received four complimentary ticketsand Milverstedt two. McMillin saw their names on theState Journallist,5became exceedingly angry, and directedthe members of the sports department to come to his officeon the morningofMarch 15. On this occasion, Hinrichssaid that he had failed to tell Lucas and Milverstedt to stoptaking tickets, although he had told Golden and Ryan. Af-ter a pause, McMillin asked Lucas what he did with fourtickets.Lucas replied that he used them to coverthe games.McMillin asked,"don't you go to thepressbox?" Lucasreplied that he covered the games from out in the crowd.McMillin asked whether he needed four seats.Lucas re-plied"when I cover games,I lay down to cover them."Hinrichs credibly testified that McMillin stated that Re-spondent was "starting a new policy,"that "we were nolonger accepting freebies,"and, in effect,that a sports de-partment employee who accepted them was "liable to lose[his] job."Milverstedt credibly testified that McMillin saidacceptance of complimentary tickets would "in effect, .. .put [the employees] on the payroll of the people [they were]covering." That same day, Managing Editor Meloon sent amemorandumtoMilverstedt and (inferentially) the re-maining members of the sports department,describing thepolicy involving sports passes.Thismemorandumis repro-duced in its entirety,infra,part II, B, 4.2.Additional events leading up to the "Rules andGuidelines"Early in 1971, shortly after becoming Respondent's exec-utive editor,Maraniss learnedthat a New York fashion in-stitute had been defraying much or all of the transportationand hotel expenses incurred by then society editor, MaryHopkins(a unit member),when covering the institute'sproceedings. Maraniss permitted her to take a forthcoming3 Seeinfra,fn. 7.trip on that basis, and he and McMillin permitted her totake a second 1971 trip on that basis, because Maraniss'predecessor had approved them. However, at McMillin'sinstance,Maraniss told her that if she regarded the pro-ceedings as worth covering, Respondent would thereafter"pick up the whole tab," because "it was not a very goodpolicy for a person going to cover an event to accept trans-portation and . . . hotel accommodations from a groupthat she was going to cover." 6 There is no direct evidenceabout whether the Union knew of this incident, althoughMcMillin's testimony assumes suchawareness.Maranissnever suggested to Hopkins that she would likely be disci-plined if she gotexpensesfrom a news source. Hopkins didnot attend any more fashion shows after 1972 or raise anyquestion with Maraniss about whether they were worthcovering. At the time of the August 1974 hearing, she occu-pied a different post on Respondent's staff.In November 1973, about a year after becoming manag-ing editor,Meloon attendeda meetingof the AssociatedPressManagingEditors' Association, where "ethical prob-lems" were extensively discussed; the report of the commit-tee onprofessional standards was read; and Meloon wasnamedchairman of that committee, herein called theAPME Standards Committee.McMillin credibly testified as follows: Prior to March1974,management had "for many months" discussed anoverall code for the employees "but not really developingany . . . specific plans . . . or even a specific intent." InMarch 1974, Meloon told McMillin and Maraniss that if abar were limited to the sports department they could right-fully and justifiably object that they were being discrimi-natedagainst.Meloon "suggested a written statement .. .about which there would be no question, that would applyto everybody. What would apply to the manager and man-agement teamas well as the employees. And that . . . asthe board of directors indicated . . . in their action, themanagementrepresentatives would be responsible to theboard of directors . . . for observing the policy of no free-bies. The Guild or the employees upstairs would be respon-sibleto management for . . . no freebie policy there." Af-ter "many meetings and discussions in which we wentthrough an awful lot of information that Mr. Meloon hadgathered," Meloon "hacked out and put together" a writ-ten policy which was approved, in its final form, byRespondent's board of directors.'6McMillin testified that Hopkins was also receiving gifts during thesetrips and "was receiving all kinds of things because of the column shewrote";that he discussed the matter with Meloon and Maraniss; that Mc-Millin suggested Maraniss take steps to put an end to this; and that Maran-iss did so. Neither Maraniss nor Meloon testified about this matter. While Iaccept McMillin's uncorroborated testimony about his discussion with Mar-aniss and Meloon, I findthe recordinsufficient to warrant a finding thatRespondent thereafter forbade Hopkins to accept gifts aside from transpor-tation and accommodations.7McMillin testifiedthathe first became awareofLucas'andMilverstedt's continued receipt in1973 ofcomplimentary tickets when heread theCapital Times'version of the"Fat Cat List" in its noon edition.BecausetheCapital Timesdid not print this list untilMarch 13, 1974, theday afterRespondent posted a notice on the bulletinboardstating thatRespondent was formulating a policy concerning acceptance of free ticketsand "other pertinent items," counsel for the General Counsel contends thatIshould discreditMcMillin's testimony that the appearanceofCapitalTimessportswriters on this list was one of the considerations for the March12 notice.However, on the basis of McMillin's demeanor,I infer that he THE CAPITAL TIMES COMPANY661.In drafting the written policy, Meloon used as a basis theMilwaukee Journal's"Rules and Guidelines for Profession-al Standards and Ethics," dated October 5, 1973.1Meloontestified that Respondent's "Outside Activities" restrictionsdiffer from theJournal's"Outside Activities" restrictionsbecause Respondent takes the position that "we cannotprevent people from taking part in outside activities, politi-cal or memberships in clubs or organizations. That's theirright . . . We do feel, however that we have the right to[require them] to tell us . . . to what organizations theybelong or what causes they're aligned with so that we knowthat when they have an assignment, that they don't haveprior interest or vested interest." "McMillin testified that management did not discuss thematter with the Union. He also testified that Maraniss"was very reluctant to agree to go along with a writtencode. But we argued about it for many weeks and decidedthat it's the only fair thing to do. That you ought to havesomething that people can refer to so that they know .. .what the rules are and . . . conduct themselves accord-ingly."3. Solicitation of individual employees' suggestions forthe "Rules and Guidelines"On March 12, 1974, Managing Editor Meloon posted thefollowing notice on the employee bulletin board:We are in the process of formulating a policy (acode of ethics, if you will) concerning the acceptanceof free tickets and passes, gifts, outside activity andemployment, and other pertinent items.We would appreciate having the opinions of staffmembers in this regard.Please give your suggestions,preferably in written memo form, to me.Meloon did not serve the Union with a copy of this notice.UnionPresident DianeM. Woodstock, Respondent's headlibrarian and a member of the bargaining unit, read thisnotice on the bulletin board on March 12. As she wasdoing so, Meloon came up to her, and she said, "I don'twas merely mistakenabout whichnewspaperwas thesource of his informa-tion.8These "Rules and Guidelines"were publishedby theMilwaukee Journalin its newspaper.TheJournal'smanagementhas also adopted the "Code ofEthics" of Sigma DeltaChi, a societyof professionaljournalists whosemembership includes about 17,000 membersof the "working press" em-ployed by daily and weekly newspapers,magazines,and broadcasting serv-ices.However,there is no evidencethat theJournalhas ever published theSigma Delta Chi"Code,"which,arguably, is not fully reconcilablewith the"Rules and Guidelines"(infra,part II, G, 2a). Meloon testified that whendrafting the "Rules and Guidelines," he consideredadopting the SigmaDeltaChi "Code,"which includes mattersnot covered by the "Rules andGuidelines;" decided that "there wasa little bit too much to bite off at onetime";but expected eventuallyto addsuch sections unilaterally.9 TheJournal's"Outside Activities"restrictions state,inter alia,"Journalstaff membersshould avoid involvement in public affairs and outside activi-ties that would create aconflict ofinterest or give the impressionof one .. .Participation in politicsat any level is not allowed,eitherfor pay or as avolunteer.Publicrelationsand publicity work in fields outsideThe Journalshould be avoided."Respondent's restrictions state,inter alia,"Public rela-tions and publicitywork for otherorganizationsshould be reported to thecompany. Any employee who hasdiscovered a potentialconflictof interestby his orher participation in a group or cause mustimmediately report theconflict ofinterest tothe company."think you can impose a code of ethics without negotiationswith the Union or have a condition of prohibition of tick-ets without getting a contract provision." Woodstock credi-bly testified that at thattime, she thought Respondent waspreparing bargaining proposals regarding the matter. Me-loon replied, "We'll see."On that same day, Meloon told Union Secretary RonaldA. McCrea, a unit member, that Respondent was going tobe considering an "ethics policy," and that Meloon hopedthatMcCrea would offer his ideas.10 At about the sametime,Meloon approached unit member Ann Beckmann,told her that he was "quite excited" by attending a recentconvention where he had picked up some ideas of codes ofethics, and said that he thought it was time that theCapitalTimeshad one. Beckmann replied that she agreed "in prin-ciple."Meloon said that he thought Beckmann had somethings to offer as to her personalfeelings onthematter,and asked for her "personal input." As a result of this con-versation and the notice, Beckmann wrote Meloon a mem-orandumsuggestingthat Respondent refuse to print clubnotices from local clubs which followed a discriminatorymembership policy." Between the March 12 posting of thenotice and its May 14 removal, Meloon received only oneother response thereto.12WhenCapitalTimesreviewerRobert J. LaBraska told city editor Dave Zweifel that La-Braska's job would be made more difficult because the"Rules" limited him to one free reviewer's ticket ratherthan the two he had previously received (seeinfrapart II,D, 3), Zweifel (concededly a member ofmanagement) re-plied that the situation was the same for sports reportersand referred him to the Sigma Delta Chi ethics code(infra,part II, G, 2a).4.Respondent's exchanges with the Union about thesports-pass rules and the "Rules and Guidelines"On March 20, 1974, Woodstock read in Respondent'snewspaper a column by then sports reporter Milverstedt, abargaining unit employee at all times material here, whichdescribed the incident, referred tosupra,part II, B, 1, whenMcMillin had told Milverstedt and unit employee Lucasthat they could no longer accept complimentary tickets to10McCrea consulted with Union President Woodstock about this requestbecause "itstruck [him] as beingvery possibly a labormatter...and while[they] were deliberating on what [their] position was going to be, [he] tookno action."11She credibly explained that she wrote thismemorandumbefore realiz-ing that her bargaining unit as a whole had decided that the "Rules andGuidelines" should be a matter of negotiation.12I infer that this paucity of comment was due at least partly to unitemployees' conviction that Respondent should deal with the Union ratherthan individual employees about the matter (see the testimony of employeesMcCrea and Fred Milverstedt, both of them highly sophisticatedintellectu-ally); to employee inattention to the bulletin board(Respondent's action indistributing the "Rules and Guidelines"to each employee personally withhis paycheck corroborates McCrea's credited testimony in this respect, andrenders questionable Meloon's discredited testimony to the contrary); andto employees' failure to appreciate in advance the possible reach of the"code of ethics" (Ann Beckmann, a highly intelligent reporter, was criticalof the "Rules and Guidelines" after reading them, seeinfra;but respondedto the posted notice by tendering an ungermane suggestion). A comparisonbetween theMilwaukee Journal"Rules and Guidelines" on which Respon-dent primarily based its own version, and Respondent's version as issued,indicates that the final version was unaffected by the only other employeecomment shown to be received by Meloon. 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDsports events.13 This wasWoodstock's first informationthat Respondent had established some rules directed to thesports department; nor had Respondent advised her that itwas goingto establish these rules on or before March 15.At Woodstock's request, Milverstedt provided her with acopy of the following memorandum to him from MeloondatedMarch 15, 1974, describing Respondent's "policy"as:Free tickets or passes to sports events may not beaccepted or solicited by staff members. This includestickets or passes on which service charges are made.This does not apply to events where there are spe-cial facilities, such as press boxes, for which tickets arenot sold. A working reporter may accept a press boxticket or pass but for coverage only. Reporters maynot solicit or receive such tickets or passes for others.Respondent never provided Woodstock with a copy of thisdocument,nor is there any claim that Respondent provid-ed this document to any other Union official.About March 29, the Milwaukee Brewers sent Milver-stedt, as well as other members of the staff, a season's presspass and the opportunity to use two free tickets for eachhome game. Milverstedt asked Woodstock what the situa-tion was, and she replied that the Union was resisting thepolicy. She did not advise him to disregard the sports-passrule.In her capacity as union president, Woodstock sent thefollowing letter to Meloon dated April 8, 1974:Ithas come to the attention of the Guild (yourmemo'sto staff,March 12, and Fred Milverstedt,-March 15) that the company is formulating a policyconcerning the acceptance of free tickets and passes,gifts,outside activity and employment and otheritems.It is the position of the Guild that this is a change inemployment and working conditions which must besettled in contract negotiations between the Guild andthe Company.On the same date, Woodstock gave Respondent noticeof the Union's desire to reopen the current contract, whichwas to expire on June 8, 1974, at theearliest.14By letter to Woodstock dated April 19, 1974, Meloonstated:13Although primarily light and humorous in tone. Milverstedt's columnstated:To [McMillin's] way of thinking, accepting complimentary tickets isthe same as being on the [University of Wisconsin's] payroll.He sees itas a detriment to a reporter'sobjectivity.It implies favoritism.In essence, I would agree.Ican't say for certain that any sportswriter I know has ever gone outof his way to make the University look good solely on the basis ofcomplimentary tickets received,but I do see how a situation of reci-procity could lead to a subtle feeling of obligaton.When you get to accepting favors from the people you are writingabout, there might sometimes be a tendency to returnthe favor. Thesituation is unhealthy.14The contract was eventually extended to December 8, 1974 (i.e., tomore than 3 months after the hearing)in accordance with its provisions that"In the event there is no agreementbetween the Company and the Guildfollowing expiration of this contract,the Company agrees to extend thiscontract until the new contract is agreed upon, such period not to exceed sixmonths except by mutual agreement."Iwas told today by a member of the sports staffthat the Guild has informed him he does not have tofollow the written company policy concerning freetickets or passes for sports events.Each member of the sports staff was given a copy ofthe written policy, and let me assure you we intend toenforce it. If there is any violation the offender will bedisciplined by suspension. Multiple violations will re-sult in discharge.If you doubt our authority to enforce the writtenpolicy we would welcome a test case.By letter also dated April 19, 1974, and drafted in re-sponse to Meloon's letter of that date, Woodstock replied:Thisis to reaffirm the Guild'sposition that theCompany'snew writtenpolicyconcerning free ticketsor passes is a change in employment and working con-ditions which must be negotiated in collective bargain-ing.About April 21, Meloon approached Woodstock at herdesk and stated, "Why don't you tell Milverstedt to takesome free tickets? Tell us about it so we can fire him. We'dlike to test this."Woodstock replied, "I can't do that. Ican't have anybody going looking for a fight." Meloon re-plied, "oh,yeah,Iknow."Woodstock credibly testifiedthat on this occasion she was not being "friendly" withMeloon, that "I expect he was just trying to make me an-gry," and that "I was arguing the issue with him." Meloontestified for Respondent, but was not asked about this con-versation.Meloon did not state during this conversationthat he was willing to bargain about the code of ethics.When Woodstock gave Milverstedt an account of thisexchange, he asked what his rights would be if he tested thecase. She replied that the Union could get him unemploy-ment compensation.Milverstedt became "a bit upset,"called his sports editor to find out whether Respondentwanted to fire him, and then remarked to Meloon, "I hearyou want to test this case so you can can me." Meloonadmitted that he might have said that, but indicated thatthis was not really his intention. Milverstedt eventually de-cided that he did not want to test the case, partly becausehe did not find the prospect of unemployment compensa-tion particularly appealing, but mostly because he had nev-er cared at all about complimentary tickets and, indeed,thought that he would be placed in a somewhat comprom-ising situation by frequently using his contacts as a sportswriter to obtain tickets for friends at box-office prices.By letter to Woodstock dated April 30, 1974, Meloonstated:Twice now you have sent me letters stating that theGuild's position on the company's written policy onfree tickets and passes is that it "is a change in em-ployment and working conditions which must be ne-gotiated in collective bargaining."I think you might be confused as to what the policyprovides.The company policy does not affect the reporterswho cover games in the press box. And the companywill continue to pay necessary expenses. It does stop THE CAPITAL TIMES COMPANYthe practice of staff members getting free tickets orpasses which they use strictly for their personal use orwhich they give to friends or sell.These ticketsand passeshave a monetary value andtheir acceptanceis the samething as getting a giftfrom their news sources. Such acceptance certainlycasts a cloud over their credibility and objectivity.In a previous letter (April 19) I asked you if it wastrue that you or the Guild had told members of thesports staff they did not have to follow the writtenpolicy.Iam askingyou again if you did so advisethem.Along the same line, I asked you earlier for a meet-ing to discussthe ethical questions involved in the so-licitation by Guild members of tickets to the Page OneBall from newssources.We have not yet received your answer.This is another very serious question regarding therelationsof staff members with their news sources. Iam sure thatsome of your members see the ethicalquestionsinvolved, and I hope you will agree to meetwith us on this subject.15The Union never did advise Meloon whether or not ithad told members of the sports staff not to follow the writ-ten policy about free tickets. There is no evidence, howev-er,that the Union ever gave such instructions, andMeloon's testimony for Respondent does not explain whyhe advanced this allegation.5.Promulgation of the "Rules and Guidelines," andsubsequent eventsOn May 17, 1974, Respondent gave each member of thebargaining unit, along with his paycheck, a document, re-producedinfra(part II, C) in its entirety, entitled, "Rulesand Guidelines for Professional Standards and Ethics." At-tached was the following statement signed by McMillin:The attached policy has been approved by theBoard of Directorsof the Capital Times Companyand is effective immediately for all employees.On the same day, Respondent advised the Union that Re-spondent "has now adopted" a "written policy concerningfree tickets, gifts, outside activity, etc.," that "The opinionsof staff members were requested," and that the policy "iseffective immediately for all employees." Respondent hadnever discussed the "Rules and Guidelines" with theUnion. After receiving this May 17 letter, the Union ad-vised Respondent, by letter also dated May 17:15The "Page One Ball"is a dinner dancesponsored by the Union, atwhich the Union givesawards to communityresidentswho make otherwiseunrecognized contributions to civic welfare.The Union members sell $7.50tickets to "people fromlabor,management,politicians, just for a fun eve-ning."The Unionwas then engaged in a disputewith Respondent aboutcomplaints which Respondent allegedly received fromnews contacts, whoseidentity the Union was unable to ascertain,regarding techniquesallegedlyused by unit employees to sell tickets.Counsel for the General Counseldisavowed any contention that rules regarding solicitationby union mem-bers of tickets to the Page One Ball aremandatorysubjectsof collectivebargaining.Respondent's counsel suggested that if the rules at issue hereinare mandatory subjects of collectivebargaining, the Page OneBall matterwas likewise a mandatory subject.Ineed not anddo not decidethis issue.663It isthe Guild's positionthat the Company's newRules and Guidelines for Professional Standards andEthics put intoeffect todayare a mandatory subjectfor bargaining.If not assuredthat the Companyaccepts this posi-tion,theGuild willfilea charge with the NationalLabor Relations Board.About May 19, Woodstock told Meloon that the Unionwas "seriously considering filing an unfair labor practicecharge, that the company's ethics policy was vague andambiguous, and we wanted to negotiate on it." Meloonstated that "it would take a court order to get the companyto the bargaining table on this." By letter to Woodstockdated May 24, 1974, Meloon stated:The written policy covering free tickets, gifts, etc.was formulated as a company policy necessary to pro-tect the integrity of the Capital Times newspaper.Company policy is not a subject for collective bar-gaining.There are elements, however, in the section dealingwith outside employment that go beyond the preserva-tion of the integrity of the product and are thereforesubject to negotiation.We will be pleased to meet with you as soon aspossible in an attempt to resolve any differences theremay be in connection with that section.The record will show that the company has repeat-edly sought suggestions from employees and from theGuild on the subject of ethics. Any suggestions younow care to make on this subject will be welcome.Respondent's counsel stated at the hearing that the "ele-ments . . . subject to negotiations" consisted of the lastportion of the "Rules and Guidelines" under the heading"Outside Employment." By letter to Meloon dated June 5,1974,Woodstock stated:Every item in the company's "ethics code" isbacked by an ultimate threat of dismissal and there-fore every item in the code represents a unilateral ex-pansion of contract language on terms of dismissal.Therefore, it is impossible for the Guild to consideronly "elements" of the code, as yousuggest.The entirecode must be negotiated in bargaining.The Guild notes the company's belligerence in at-tempting to evade lawful procedures for revising thecontract. Its refusal to acknowledge the mandatorybargaining nature of these issues, expressed to theGuild in letters and in your remark to me that "it willtake a court order" to force the company to bargain,are open provocations.Therefore, theGuild has voted to file chargesagainst the company with the National Labor Rela-tions Board.The company has cheaply characterized the effortsof the Guild to protect its members against a vagueand menacing set of conditions as "unconstructive."We believeit ishighly constructive to honor legalagreements, and we are dismayed that an employermust be forced to understand what a legal agreementmeans. 664DECISIONSOF NATIONAL LABOR RELATIONS BOARDOn June 6,1974, the Union and Respondent began ne-gotiations for a new contract.Meloon was in charge of thebargaining for Respondent.At the first meeting,the Unionintroduced its proposals for a new contract,and the partiesbriefly discussed each item.The Union proposed,inter alia,that the new agreement be retroactively effective as of theexpiration date of the old contract,16 as had been the prac-tice followed during prior negotiations.Woodstock askedMeloon"about retroactivity since our contract was expir-ing."Meloon replied that Respondent could not agree to it.Woodstock asked Meloon why Respondent was departingfrom past practice.Meloon said,"well, it's a negotiableitem just like some people say the code of ethics is a negoti-able item."During this initial discussion of the Union'scontract proposal,Meloon remarked,"I see you haven'tgot a code of ethics provision in the contract."Woodstocksaid that she thought Respondent would be coming in witha proposal on ethics.17The Union,4 days later,filed thecharge herein,alleging that Respondent had "refused tobargain collectively with [the Union]by unilaterally imple-menting `Rules and Guidelines for Professional Ethics' andrefusing to bargain in good faith over said change."Editor-PublisherMcMillin credibly testified to a beliefthat because of the filing of the charge and the complaint,Respondent had not put the"Rules and Guidelines" intoeffect.However,Managing Editor Meloon's conduct andtestimony show that he believed otherwise.I find that theywere in effect at all times after May 16, 1974, at least to thesignificant extent thatMeloon had the power to enforcethem.6. Theparties'1974 contractnegotiationsBetween June6, 1974,and the opening of the instanthearing on August27, 1974,the parties held eight negotiat-ing sessions without reaching a complete agreement. At thelast of these sessions,on August22,Woodstockasked Re-spondent if it would have any proposals on a code of eth-ics.Meloon replied no, that Respondentalready had acode of ethics.Woodstock also asked Respondent if itwould have a counterproposal inthe "integrityarea" be-cause the parties had not had"any real bargaining in thatarea."Respondent replied no, that it felt the existing integ-rity clausewas the best in the country.The Union's con-tract proposal included the following:ARTICLE XXII-INTEGRITYAN EMPLOYEESHALL NOTBE REQUIRED TO PERFORM, OVERHIS PROTEST,ANY PRACTICE WHICH IN HIS JUDGMENT COM-PROMISES HISINTEGRITY. An employee shall not be re-16This was the practical effect of the Union'sproposal that the newagreement be effective as of June 8, 1974,the expiration date of the oldagreement(seesupra.In. 14, and attached text).Because the June 8 date wasonly 2 days after this first negotiating session and the Union's proposedcontract differed from the prior contract in many respects. the parties couldnot have expected to reach a complete agreement before June 8. 1974.17The Union had in fact prepared a counterproposal on this matter,which counterproposal is not in the record but was based on the Guild'scode of ethics,draft proposed revisions therein,and certain Guild resolu-tions. Seeinfrapart 11, G.3.However,in view of Respondent's failure totender a proposed contract clause on the matter,the Union never tenderedthat or any other counterproposal.quired to use his position as an employee for any pur-pose other than performing the duties of his position.An employee's byline or credit line shall not be usedover his protest.SUBSTANTIVE CHANGES IN MATERIAL SUB-MITTED SHALL BE BROUGHT TO THE EMPLOYEE'S ATTENTIONBEFORE PUBLICATION.AN EMPLOYEE SHALL NOT BE REQUIREDTO WRITE, PROCESS OR PREPARE ANYTHING FOR PUBLICATIONIN SUCH A WAY AS TO DISTORT ANY FACTS OR TO CREATE ANIMPRESSION WHICH THE EMPLOYEE KNOWS TO BE FALSE. By-lines and picture credits and cartoon credit lines shallidentify employees as staff members.Byline and pic-ture and cartoon credit lines shall not include thewords staff and/or`Capital Times'unless such article,pictures or cartoons were actually produced by staffmembers.2. IF A QUESTION ARISES AS TO THE ACCURACY OF PRINTED MA-TERIAL,NO CORRECTION OR RETRACTION OF THAT MATERIALSHALL BE PRINTED WITHOUT PRIOR CONSULTATION WITH THEEMPLOYEE CONCERNED.AN EMPLOYEE WHOSE WORK OR PERSONIS MENTIONED IN A LETTER TO THE EDITOR OR AN EDITORIAL ORCOLUMN BY COMPANY MANAGEMENT SHALL BE INFORMED OFSUCH LETTER IMMEDIATELY AND SHALL HAVE THE RIGHT TO RE-SPOND TO SUCH LETTER SIMULTANEOUSLY ON THE PAGE ONWHICH IT IS PUBLISHED.3.AN EMPLOYEE MAY REFUSE WITHOUT PENALTY OR PREJU-DICE; TO GIVE UP CUSTODY OF OR DISCLOSE ANY KNOWLEDGE,INFORMATION,NOTES,RECORDS, DOCUMENTS,FILMS, PHO-TOGRAPHS,OR TAPES OR THE SOURCE THEREOF WHICH RELATETO NEWS,COMMENTARY,ADVERTISING THE ESTABLISHMENTAND MAINTENANCE OF HIS SOURCES,IN CONNECTION WITHHIS EMPLOYMENT.An employee also may refuse, WITH-OUT PENALTY OR PREJUDICE,to authenticate any material.THE EMPLOYER SHALL NOT GIVE UP CUSTODY OR DISCLOSEANY OF THE ABOVE WITHOUT CONSENT OF THE EMPLOYEE.4.The Companyshall notify the employee concerned,and the Guild,of any demand on the Company forsuch surrender or disclosure or authentication.5.IF THE EMPLOYEE IS PROCEEDED AGAINST UNDER LAW ONACCOUNT OF HIS REFUSAL TO SURRENDER, OR DISCLOSE, ORAUTHENTICATE,THE EMPLOYER SHALL MOVE TO JOIN AS APARTY TO SUCH PROCEEDING;SHALL MEET ALL EXPENSES IN-CURRED BY THE EMPLOYEE, INCLUDING FEES AND EXPENSESOF LEGAL COUNSEL RETAINED BY THE EMPLOYEE, AND SHALLINDEMNIFY SUCH EMPLOYEE AGAINST ANY MONETARY LOSSINCLUDING,BUT NOT LIMITED TO FINES, DAMAGES OR LOSS OFPAY.6.IN NO CASE SHALL AN EMPLOYEE SUFFER LOSS OF WAGES,EMPLOYEE STATUS,OR BENEFITS UNDER THIS CONTRACT AS ARESULT OF HIS REFUSAL TO SURRENDER,DISCLOSE OR AU-THENTICATE.In general, the capitalized material consists of materialadded to the"Integrity Clause" in the prior contract, whilethe remaining material had been included therein.1818However, the second capitalized sentence constituted a proposed sub-stitute for the existing provision, "In the event a byline or credit line is to beused,substantive changes shall be brought to the employee's attention be-fore publication,where possible."Further, par. 3 of the Union'sproposalconstituted a proposed substitute for the existing par. 2, "An employee mayrefuse to authenticate any published material except to officers or execu-tives of the Company.The Company agrees to support an employee whorefuses to give up the custody of or to disclose any knowledge, information,notes. records,documents,films, photographs or tapes or the source thereofwhich relates to news, commentary,advertising or the establishment and THE CAPITALTIMES COMPANY665C. Respondent's Position About Whether it Refused ToBargain; the Terms of the "Rules and Guidelines"Respondent's answer dated August 2, 1974, and itsamended answer dated August 23, 1974, both denied thatthe Union ever asked Respondent to meet and confer withrespect to the formulation and implementation of the"Rules and Guidelines." At the outset of the hearing,Respondent'scounselstated that although Respondentwas willing to "consider" Union "suggestions" on thesematters,Respondent was not willing to bargain about thesesubjects to the extent that Section 8(a)(5) would require itto bargain if they were a mandatory subject of collectivebargaining.When testifying on August 29, 1974, Meloonstated that he would not have bargained with the Unionwith respect to the "Rules and Guidelines" if he had re-ceived a bargaining demand, but that he had never re-ceived such a demand. He adhered to this latter testimonyafter being requested to read Woodstock's letters to Re-spondent dated April 8, May 17,19 and June 5, 1974. There-upon, union counsel asked Meloon to bargain with respectto the "Rules and Guidelines," and Meloon refused.Respondent's counselconceded on the record that at thatpoint the Union had sufficiently demanded bargaining andRespondent had refused.As previously noted, Meloon's May 24 letter did con-cede thatcertain "elements" of the "outside employment"section weresubject tonegotiation,and offered to meetwith the Union regarding that section; but the Union'sJune 5 letter rejected this offer on the ground that the en-tire code represented a unilateral expansion of the terms-of-dismissal contract language and,therefore,would havetobe bargained aboutintoto.During the hearing,Respondent's counsel conceded that all the terms in thesection entitled "Outside Employment" are mandatorysubjects of collective bargaining. Accordingly, unless spe-cifically stated otherwise, the term "Rules and Guidelines"as usedhereafter will not include the "Outside Employ-ment"section.The "Rules and Guidelines" (including the"Outside Employment"section)distributed to all employ-ees onMay 16, 1974, read asfollows:RULES AND GUIDELINESFOR PROFESSIONAL STANDARDS AND ETHICSemploye and the further elimination of the appearanceof any conflict of interests.The company is confident that all employes will rec-ognize the need for this policy. Any violation will re-sult in a suspension;multiple infractions will result indischarge.The followingrulesand guidelines apply:Free Tickets and PassesFree tickets and/or passes to sports events may notbe accepted or solicited by employes. This includestickets or passes on which service charges are made.This does not apply to events where there are spe-cial facilities, such as press boxes, for which tickets arenot sold. A working reporter may accept a press boxticket or pass, but for coverage only. Employes maynot solicit or receive such tickets or passes for others.Free tickets or passes to movies, theatrical produc-tions, circuses, or other entertainments may not be ac-cepted or solicited by employes, with the exception ofone for a reviewer.Working reporters may accept passes to eventswhere there are special facilities-such as a press ta-ble-for which tickets are not sold.An employee who needs to attend an event forbackground purposes should buy a ticket and turn inan expense voucher.Season passes to movies may not be accepted. Suchpasses, if received unsolicited, should be returned tothe sender.Gifts and GratuitiesGifts of insignificant value-such as a calendar,pencil, key chain, etc.-may be accepted if it would beawkward to refuse or return them. All other giftsshould be declined.A gift that exceeds token value should be returnedpromptly with an explanation that it is against compa-ny policy. If it is impractical to return it, the companywill donate it to a charity.TravelThe Capital Times CompanyThe rules andguidelinesapply to all employes ofthe company. They have as their main purpose theeliminationof any possible conflict of interest by anymaintenance of his sources, in connectionwithhis employment." In addi-tion,paragraphs 5 and 6 of the Union's proposalconstituteda proposedsubstitute for the existing paragraphs4 and 5, which read:4. If the employeeisproceededagainst underthe law, the Companyagrees to provide legal counselfor the employee and to pay the legalfees and expenses if all provisionsof Section 2are met.The Companyshall indemnify such employeeagainstany monetary loss including butnot limited to fines, damagesor loss of pay, provided the employeeheeds legal advice givenby counsel provided by the Company.5.The employeeshall suffer no loss underthe contract as a result of arefusal tosurrender,discloseor authenticateinformationto anyoneother thanCompany officersor executives.19AlthoughMcMillin is the addressee namedin the May 17letter,Me-loon admittedly saw it when it was received.Junkets, free trips and reduced rate or subsidizedtravel may not be accepted by any employe.Staffmembers on assignment may travel on char-tered planes (such as with a sports team or a politicalcandidate) and take advantage of hotel booking orother services offered by a news source provided thatthe team or organization bills the company for the fullcost involved.Use of Merchandise or ProductsEmployes may not accept the free use of reducedrate purchase of merchandise or products for personalpleasure when such an offer involves the employe'snewspaper position. The only exception is the use of aproduct for a short time to evaluate it for news orfeature stories or for purchase for the company. Any 666DECISIONS OF NATIONAL LABOR RELATIONS BOARDextended or regular use of products for these purposesis not allowed.Books, RecordsBooks,phonograph records or tapes that are sup-plied for review or promotion will be turned over tolibraries or deserving organizations when the news de-partment is finished with them.This includes books,records and tapes that are not reviewed as well asthose that are. No person should keep such books,records or tapes for personal use.MembershipsFree or reduced rate memberships in private clubsor similar organizations should not be accepted.Where it is deemed necessary that an employe belongto such a club,the company will pay for the member-ship.EntertainmentWhenever possible,employes should pay for mealsand drinks when on company business.Dinner orcocktail parties are allowed if the event relates to newscoverage or if it is valuable for background."Free-load affairs"such as "press parties"that have little ornothing to do with news coverage should be avoided.Outside ActivitiesPublic relations and publicity work for other organi-zations should be reported to the company.Any employe who has discovered a potential con-flict of interest by his or her participation in a group orcause must immediately report the conflict of interestto the company.Employes should not use their position on the paperto their advantage in commercial transactions or forother personal gain.This specifically prohibits suchpractices as the use of company stationery for person-al dealings.Outside EmploymentEmployes may take an outside job provided that itdoes not interfere with their duties for the companyand there is no conflict of interest involved.No employe may work for a newspaper or otherpublication or for a commerical radio or television sta-tion whose principal circulation or audience is in TheCapital Times circulation area without specific ap-proval from the company. "Stringing" is allowed ex-cept for competing media.Occasional appearances on television or radio pan-els orinterview shows are allowed with advance per-missionof the company and consistent with the otherrules above.Free lance writing generally is permitted,except forcompeting media.For purposes of convenience,I shall refer to as the "free-bie" rules the portions of the "Rules and Guidelines" apartfrom the provisions headed "Outside Activities."My refer-ences to the"Outside Activities"rules do not include thelast paragraph under that heading,which forbids employ-ees to use their position on the paper to their advantage incommercial transactions or for other personal gain; thisparagraph will be the"commercial-transaction" rule. Theterm"Respondent's rules" will be used to refer to the"Rules and Guidelines" (other than the provisions headed"Outside Employment")plus the sports-pass rule.D. Additional Testimonyby UnionMembers about theEffect on Them of the "Rules and Guidelines"and aboutthe Union'sProperRole in Connection Therewith1.Copy editor and "Gay Liberation"activistMcCreaCopy Editor McCrea,a unit member who is the Union'ssecretary,has duties usually associated with the job title"news editor."He is in charge of the front page and of wire(i.e.,national and international news)copy.He makessome news decisions on international and national news,lays out pages,and occasionally performs reporting work.Twice a day he confers with management supervisionabout which stories are to go on the front page.He has thepower to determine whether or not to publish articlesabout the"Gay Liberation"movement to improve the so-cial and legal position of homosexuals.McCrea credibly testified that he feared that the "Rulesand Guidelines" imperiled his job if he continued his parti-cipation (already well known to his superiors and cowork-ers) in the local "Gay Liberation" movement, because suchactivity "is certainly potential conflict of interest if anypolitical activity is," and because of the"Rules and Guide-lines" "vague"prefatory statement that their"main pur-pose" is "the elimination of any possible conflict of interestby any employee and the further elimination of the appear-ance of any conflict of interest."McCrea further testifiedthat the"Outside Activities" paragraph of the "Rules andGuidelines,"which paragraph requires an employee toreport to Respondent any "potential conflict of interest byhis . . . participation in a group or cause,"merely requireshim to report his participation in the "Gay Liberation"movement, and does not forbid him to continue such activ-ity.In addition,McCrea credibly testified that this reportingrequirement caused him to feel a"general loss. . .of mo-rale and security,"and "It's also a rather large compromisewith my understanding of what the constitution protectsme in . . . none of that. . .feels good as an employee. Mymotivation as an employee. . .has been considerably un-dermined by . . . the whole notion."McCrea further credi-bly testified that after Respondent distributed the "Rulesand Guidelines,"his fellow employees made many"bittercomments" and complained that "their moral choice wasbeing co-opted,removed,ripped off,that they really hadn't...any meaningful say in putting together these rules.That theywere vague,menacing, and could only . . . be atool for harassment."Also,McCrea credibly testified, "Ireally don't have an awful lot of quarrel with the content of[the Rules and Guidelines].I think most of this is accept-able to me and to my co-workers with some . . . sharp-ening up. . . [T]he objection is . . . that we want negotia- THE CAPITAL TIMES COMPANYtion on it, that we want a say over rules that are going tobind us. And by say, we mean a say where there's demo-cratic practice." He further credibly testified that assuminghe agreed with the substance of such "Rules," he nonethe-less wanted them included in the bargaining agreement be-cause:... I would have had first in the process of ham-mering itout . . . some real input and not simply sug-gestionswhich might be accepted or rejected.Imean,I really want . . . our power felt to be able to .. .have a meaningful voice here. And beyond that, itwould . . . give all of us a sense of pride and securityto have this part of the contract. As it exists, it seemstome-if it can be written by management at anytime,it can thenbe rewritten by management at anytime.And we don't want a footnote to our contract onfiring languagethat's as capricious as that. And wewant somecontrol over what it says. And if it is sub-ject to change, what it's going to say when it changes.... The largest, then, of course, the whole businessof . . . being able to grieve and arbitrate this lan-guage. I'm gatheringthat there is some concession onthis [seeinfra,part II, H, 1, d(2)], but I think that'sreally quite vital for us to know. It's vital for me toknow for my own sense of security.My father was purged from the newspaper [not theCapital Times]after 30 years' work there because hedisagreed with the racist editorial [policy?] of the pub-lisher.And I think for my own sense of security andmy own experience, . . . I want that in contract lan-guage that's enforceable under law and not by fiat.McCrea further credibly testified to a belief that it was agood thing to have staff understanding of what policy maybe; that witha small stafflike Respondent's, informal un-derstandingsand evenad hocdecisions are as useful asformalized ethics codes; but that he had no objections to aformal contractual ethics code. McCrea further crediblytestified to a belief that advising the public of the existenceof such a code would serve little purpose because "the pub-lic judges us by our performance and not by declarations."2.Advocacy journalist and feminist BeckmannTheCapital Timesdoes quite a bit of "advocacy journal-ism," which attempts to pose a certain viewpoint in specificareas.The trade term "advocacy journalism" necessarilyimplies that the reporter engaged therein has personalviews on the matter; but such views may have come fromor contributed to unusually wide information, or unusuallygood personal connections,possessedin that area by thereporter. Union MemberBeckmann,a unit employee whois an assignmentreporter for Respondent's feature section,isa feministwho is frequent given "advocacy journal-ism" assignmentsin that field. ° When asked the impact of20 As discussedinfra,part II, D, 3, reporter LaBraska and others did"advocacy journalism" in the field of "left-wing or counterculture politicaland other groups." I infer from McCrea's testimony that he wrote at leastone "advocacy journalism" series partly about homosexual life styles. Edi-tor-Publisher McMillin received such a "fierce public reaction to this seriesthat he arranged for an unlisted home telephone number.667the "Rules and Guidelines" on her as a newsperson, Beck-mann credibly testified to a belief that "when you talkabout any employee discovering a potential conflict of in-terest by participation in a group or cause, . . . the wholenotion and the whole philosophy behind advocacy journal-ism . . . is aconflict by definition. This is not the Associat-ed Press. This is not something that really is attempting tobe unbiased. That is, the product . . . is attempting to posea certain viewpoint in specific areas. And I think that it isa conflict for me as a feminist to be covering feminist activ-itiesin light of this. And yet I don't really believe that it isa conflict for me personally to be doing that."In addition, Beckmann credibly testified to a belief thather wide friendship in the Madison area enabled her to bea better reporter for theCapital Times.Also, she crediblytestified that the "Rules and Guidelines" created a ques-tion in her mind about whether she could attend parties orgo out to eat with many of her friends, because "a lot of myfriends are news sources and do give me information whichlater turns into a story. A lot of my friends are potentialnews sources.... I date a lot of my news sources." 21 Fur-ther, Beckmann credibly testified to a belief that the "verypresence of the code" has an impact on the way she doesher job as a news person "in that it is leaving me not so freeto make decisions on my own as to what I view as a con-flict of interest, which I view is a part of my job. I view atrust between myself and my management as a part of myjob." However, she also credibly testified to a belief thather news sources would not care one way or the otherwhether she was abiding by the code.Beckmann further credibly testified to a belief that shewas "obviously" not abiding by the "Rules and Guide-lines"because she was still serving as a member of the cityaffirmative action committee, to which she had accepted a1973 appointment after her superiors discouraged but didnot actually prohibit her from doing so. Beckmann credi-bly testified to a belief that her service on the committee,which is appointed by the mayor to further the city's em-ployment of women and minorities, "by an interpretationwould be a conflict" under the "Rules." 22 Beckmann alsocredibly testified to a belief that she had violated the"Rules" restrictions on acceptance of gifts by acceptingan 18-inch tray (either stainless steel or a cheap grade ofsilver plate), which was engraved, "God bless you and bestwishes from Noah's Ark Diner," and which had beenbrought to her in the office by the diner's Turkish owner inappreciation of her article about his diner. She crediblytestified that because of language and cultural differencesbetween her and the owner, she felt unable to reject thetray gracefully; that she had no use for it; and that theengraving made the tray useless to either the owner or acharity. In addition, Beckmann credibly testified that the21Beckmanncredibly testified that some of herfriends are feminists andothers "put me on to different areas ...I've been inMadison for abouteight years, and I've developed all different kinds of friends. And so I havealldifferent sorts of news sources" and that she could not determine inadvance whether a particular person was going to bea news source. Sheadded that the preceding week, she had attended on her owntime a feministpicnic where she obtained a great deal of useful backgroundinformation.22 Beckmanncredibly testified that she tries to "stay clear" of coveringnews about city affirmative action. 668DECISIONSOF NATIONALLABOR RELATIONS BOARD"Rules and Guidelines"created a question in her mindabout whether she could continue to accept free ticketswhich she had been receiving from a friend,who heads alocal theater group,since longbeforeBeckmannstarted towork for Respondent233.Reviewer and advocacy journalist LaBraskaUnit employee LaBraska,a union member,reviews mov-ies,plays, symphonies, rock concerts, jazz concerts, popconcerts,and art exhibits.Before the promulgation of the"Rules and Guidelines,"theCapital Timesaccepted twofree tickets from the promoter of each performance to bereviewed, and gave both tickets to LaBraska. Since the pro-mulgation of the "Rules," theCapital Timeshas acceptedand given him only one free ticket.LaBraska credibly testified that he feels he can performhis reviewing function more effectively if he brings a com-panion to the performance.He explained that if he attendsalone he feels less open to the performance,and less of aparticipant in the audience experience than are the sub-stantialmajority of the audience who have come withothers.In addition,he testified that where he was attendingas a reviewer a performance in an area where he regardedhimself as an expert,a less knowledgeable companionhelped to overcome the "overly satiric" point of viewwhich limits an expert's ability to write a review suitablefor a mass-circulation newspaper.He further testified thaton the not infrequent occasions when he is expected toreview something in which he has no particular interest, acompanion who is interested"enhances the experience"and makes it more accessible.He also explained that anonexpert companion whom he knew well enough for theestablishment of a mutual frame of reference and a similarlevel of understanding could improve the quality of hisreview by providing details and perceptions from thecompanion's own experience.LaBraska stated,however,that a companion was not a necessity-"I've been review-ing since the ethics code came out, generally alone; andI'm still able to domy job."LaBraska,who is 31years old,credibly testified that his selected companion for a perfor-mance he reviewedwas "frequently" a friend but "surpris-ingly seldom" a girl friend.LaBraska testified that the"Rules and Guidelines"do allow for his bringing an expertwith him in an area where he was clearly uninformed, buthe credibly testified that he could think of no area whichhe reviewed in which he was clearly uninformed 24 He fur-27 Beckmann also testified that the "Rules and Guidelines" "raises thepoint whether I can receive any kind of gifts at all because . . . it says allother gifts should be declined. . . .I regard this as advocacy rather thantestimony.Ido not believe that a newspaper reporter as intelligent as sheseriously believed that Respondent's "Rules and Guidelines,"howevervague,were intended to restrict acceptance of parental gratuities.Beckmann's testimony about confusion arising fromher February 1974television appearance as an interviewer appears relevantonly to the "Out-side Employment"provisions,which concededlyconstitutemandatory bar-gaining subjects.24When Respondent posted theMarch 1974memorandum asking forstaff comments about a"code of ethics," LaBraska expressed the foregoingdifficultiesto City EditorDavid Zweifel, admittedlya member of manage-ment.Zweifel replied that"it's the same situation for sports reporters."After hearing LaBraska's testimony,Editor-PublisherMcMillin testifiedthat LaBraska should discuss with his superiors, Meloon and Maraniss, theadvantages of the newspaper's compensatinghim for the cost of ather credibly testified that in reviewing a performance, hewas not conscious of the fact that neither he nor his em-ployer paid for his ticket, and that it "didn't affect me toreceive two tickets." Even if LaBraska was willing to payfor a companion's ticket, he could not get one for a sold-out performance, probably could not get one next to theseat called for by his own free ticket, and probably wouldbe sittingin a lessdesirable location if he turned in hisinitially assigned free ticket and obtained two seats togeth-er, one of which he paid for.Prior to the promulgation of the "Rules," but not af-terward, LaBraska could take advantage of local movietheaters'willingnessto "wave him in"-that is, permit himto go in free. He credibly testified that seeing these movieswas "partly a function of what I did. It serves what I did. Itinforms me. I don't understand whether in off hours I amentitled to write off expenses during my non-working time.It's . . . a vague area to me." He further testified that theloss of this "wave-in" privilege "may have some small inhi-bition" on his ability to practice his profession, "but I cer-tainly won't defend that as any kind of valid asset that I'mentitled to." In addition, he testified that he did not regard"wave-in" privileges as part of his wages, that these privi-leges "obviously" resulted from the fact that he works fortheCapital Times,and that he "guess[ed]" these privilegeswerenot part of his compensation as an employee of Re-spondent.LaBraska and other, unidentified employees in the unithave also been given "advocacy journalism" assignmentsin connection with "left-wing or counterculture politicaland other groups." LaBraska credibly testified that hegathered information for such coverage from acquain-tanceswho are membersof or sympathize with suchgroups, and that such contacts sometimes enabled him tobring stories into the paper. He credibly testified that whensitting in on discussions with these acquaintances, "I'mnever sureif some people are buying me drinks or who isbeing bought off kind of thing." He also credibly testifiedthat he obtains professionally useful information from peo-ple whose plays or creative art he reviews and whom heassociates and eats dinner with.LaBraska credibly testified that he wants a code of ethicsinto which he "had substantial input, not just on a level ofsuggestive information, but on the level of the actual deter-mination of what the content will be . . . [H]ow such athing should be set up . . . or whether the items of it weresubject of negotiation, I have no concern. Ideally for me itwould seem an ethics code could be drawn up with, say, acommittee of three members of staff,threemembers ofmanagement,and some outside informed journalistic im-partial party to determine . . . what that was, with the abil-ity to review both management and staff for conflict ofinterest problems . . . . [I]t's the absence of having anystrength . . . to determine exactly what it says that offendsme the most." He credibly testified that he personally doescompanion's ticket, that the issue presented would be the reasonableness ofthe expense request. and that "I don't think they'll be unreasonable about it... we don't want the situation abused." However, Managing Editor Me-loon, who also heard LaBraska testify, testified, "As for the second tickets.Ididn't seeany necessity for the reviewer to take someone else [along]. Thesports writers don't take their girl friends along or friends along." THE CAPITAL TIMES COMPANY669not care whether an "ethics code" so drawn up is part of alabor contract.4. Columnist and Sports Writer MilverstedtUntil shortly before the hearing, unit employee Milver-stedt,a union member,spent most of his time writing acolumn which sought to relate sports to society. He credi-bly testified that in connection with this column, he some-times usedfree tickets to attend as many as five sportsevents in2 days, and that he thereby obtained a "verybroad background which enhance[d his] performance thenext week" even though he might actually write aboutnone or only one or two of such events. He further testi-fied, "if I can't usethose tickets to obtain this background,I am limited. Now if . . . the company were paying for alltickets, I could request a ticket to each of these five events.But ifIonly ended up writing on one or two of them, itwould be a waste of the company's money." 25 Milverstedt,who at the time of thehearing waswriting a column abouthis "observations and perspectives on society," also credi-bly testified to an apprehension that under the "Rules" aspromulgated, he might be considered guilty of misconductby reasonof his socialcontacts (e.g., buying drinks for andreceiving drinks from the town mayor at a bar) because"Madison . . . to me is a very small town" 26 and because"everybody is a potential news source." Additionally, hecredibly expressedresentmentat the possibility of beingdisciplined for breach of the "Rules and Guidelines," be-cause "I do accept the Guild as my bargaining agent andbecause the Guild contract does state that changes inworking conditions must be negotiatied, I feel that therewas not a proper solicitation of staff input into this codebecause they . . . circumvented the Guild. Unilaterallypresented it, put it in force. Just as they could unilaterallychange it at their whim without our input." Further, hecredibly testified:But most personally, and this tome isthe crux ofthe thing, I resent-I resent the imposition of ethicswhere-you all may be ethical men. I resent yourplaying God and telling me what my ethics are, justdropping them on my head, particularly in a field likejournalism,becauseI think we are ethical people byand large. Otherwise we wouldn't be in there. And Iassume when you hired me, when Elliott Maranisscame to me back in '70 or '71, that he assumed that Ihad a certain degree of integrity and that I knew whatI could do and wouldn't do. And I think that has beenborne out in my performance these last three years.And suddenly you tell me that you're going to tell mewhat my ethics are. You're going to tell me what myethics are. You're playing God particularly in ourfield.And we sit here and talk about the right of free-25He sarcastically added that such purchases"wouldn't be a cost cuttingmeasure at all." Editor-Publisher McMillin testified that Maraniss or Me-loon would approve an expense-account claim for tickets to games attendedfor background purposes but not written about. See, however,supra,fn. 24.Maraniss and Meloon were not asked about this matter.26 1ts 1970 population was about 173,000.dom of press. And yet you are going to tell me whatmy ethics are.I'llaccept your ethics if you give me an input. AndIwould hope that when we're all done with this thing,that we could sit down, you people and us people, andwe could sit down and hammer out the best code ofethics in the country. But you got to go to the staffbecause the staff is the life of the paper.Milverstedt also credibly testified that he would in allprobability accept a "code of ethics" agreed toas a resultof bargaining between Respondent and the Union, becausehe would have had the "option to include [his] input." Ad-ditionally, he credibly testified to a belief that the idea ofthe code was very desirable.E. Testimonial Explanations by Respondent for Adoptingthe "Rules and Guidelines" and Not Bargaining with theUnion about ThemEditor-PublisherMcMillin credibly testified that Re-spondent deemed the "Rules and Guidelines" necessaryfor theCapital Timesin order to dispel an "alarminggrowth of . . . antagonism . . . hostility . . . contempt anddisgust for the press." Pointing out that a newspaper musthave circulation in order to stay in business, he crediblytestified to a belief that particularly as to a "crusadingnewspaper" such as he deemed theCapital Timesto be,"the only way you can keep circulation is to keep credibili-ty. If you lose . . . that, you're out of business . . . [W]henyou're running that type of paper, it is absolutelyessentialthat you have the highest credibility possible or you'redone for because . . . you are antagonizing a lot of specialgroups all the time." When asked how management's deci-sion to adopt a "code of ethics" was affected by the publicinterest,McMillin credibly testified to the following views:... the public is assured that every effort is beingmade to present them . . . with news that they candepend on as being uninfluenced by all the factorsthat are around to influence news . . . One of thethings that theCapital Timeshas done, as much asanything, is carried on a campaign against the rest ofthe press for . . . their ignoring this vital interest thatthe public has . . . in the newspaper. It's an obligationthat goes with that as well as a privilege.Most newspapers act as though they have no re-sponsibility under that at all. They won't take anychances . . . . They protect people on the local front... [T]he banker's son gets arrested for drunken driv-ing, ... his namenever gets in the paper [a]long withthe workingman'sson who gets arrested. This is trueall over the State of Wisconsin in these daily papers.We carry on . . . a campaign against them wheneverwe get ahold of anything. We get people calling us allthe time about the failure of their paper.McMillin credibly testified that but for the instantlitiga-tion, he would have published the "Rules and Guidelines"on theCapital Times'front page and sought to publicize itextensively in other ways as well. He further stated thatsuch publicity would be at least as impressive to the public,and might be more so, if it included the statement that the 670DECISIONSOF NATIONAL LABOR RELATIONS BOARDemployees had agreed thereto through their bargainingrepresentative-but, "getting there is another matter."McMillin also credibly testified that management hadconcluded that a written code was "the only fair thing todo," so far as the employees were concerned,because "youought to have something that people can refer to so thatthey know what. . .the rules are. . .and conduct them-selves accordingly."He credibly testified to a belief that awritten code made it easier for newspaper personnel toavoid"awkward"situations(such as theater managers'publiclywaving them into the theater without tickets) ifthey could point to a written newspaper policy against ac-cepting gifts.He described an incident in which he feltuneasy because theCapital Timeshad published an articlewhich was protective of the University of Wisconsin athlet-ic department's recruitingpolicy and which was written bya Capital Timesemployee who(it later transpired) was onthe University's 1972 "Fat Cat list." 27McMillin also credibly testified to a belief that the"Rules and Guidelines"were"going to cost us money"because "we're offering to pick up the tab." He crediblyadded that he considered the code applicable to manage-ment,and "As a matter of fact,the fellows who are goingto get hit the hardest are management because there's moreof a graft and bootle available to them."McMillin further testified that Respondent failed to bar-gain about the "Rules and Guidelines"because "it didn'toccur to us to take this through a bargaining procedure"and "it just didn't come to mind."To the extent that Mc-Millin's testimony relates to Respondent's failure to con-sult the Union before it claimed bargaining rights in thematter,and to the extent that he participated in discussingand developing the "Rules" and in Respondent's failure tobargain with the Union about them,I credit his testimonyin this respect.In addition,McMillin testified that Respon-dent did not negotiate with the Union about the matterbecause he felt that a "very serious question of FirstAmendment responsibilities[is] involved here," and that heregarded the "responsibility and obligation under the FirstAmendment as a managerial one . . . the . . . decision... to publish the Pentagon papers . . . was not made bythe unions.It wasmade bymanagement.It'smanagementthat is held responsible in libel cases.Nobody ever sues aunion for libel, or nobody ever attacks a union for thepaper falling down on the job.. . . the First Amendment'sinterest is that the integrity of your newspaper is part of thewhole response under the First Amendment. . .it'snotonly a privilege,but there is a deep responsibility to makesure that there is [as]full and free discussion as possibleand that it is presented in as believable a way as possible."Icredit this testimony to the extent that it relates toRespondent'smotivations for conduct after the Unionclaimed bargaining rights in the matter, and to the extent27 ThisCapitalTimes article had been written in response to a 1973 articleby Associated Press Correspondent Srb alleging that the University washaving trouble with Black athletes.TheCapitalTimeslater wrote an editori-al supportive of Srb's right to make such a report irrespective of its effect onthe University's recruiting efforts.As it happens,Srb too had been on the1971 "Fat Catlist." I believeMcMillin's testimony that he did not knowthis; but even if he did, such awareness would not necessarily have regu-larized the position ofthe Capital Times'own sportswriter.thatMcMillin participated in the decision not to bargainwith the Union zaOn direct examination, McMillin testified that Respon-dent was unwilling to bargain with the Union about the"Rules and Guidelines" because "all our information wasthat throughout the country, wherever there was a code ofethics, that it had been done without bargaining throughthe unions. And I think it's significant that we weren't ableto find one case to the contrary where it had been bar-gained." On cross-examination, McMillin testified that hehad obtained such information through "trade gossip" asto theWashington PostandNew York Times,and that hehad obtained the remainder of his information from Man-aging Editor Meloon. In view of Meloon's failureto testifyabout this matter,McMillin's reference to existing cases,and McMillin's graduation from law school, I concludethatMcMillin's testimony in this respect merely describespart of Respondent's legal defense.Managing Editor Meloon testified that he did not regardthe "Rules and Guidelines" as a mandatory subject of col-lective bargaining,because "it's the duty of management toprotect the integrity of the news product. It's not an issuethat can be resolved in give and take exchange where theUnion would, because of vested interest and so on, seek toweaken it or exchange it for some other economic de-mand." Meloon explained that he anticipated that "as amatter of good bargaining" from the Union's point of view,the Union would insist on a money trade-off in return foragreement to the "Rules and Guidelines,"whether or notthe Union agreed with the substance of the "Rules." To theextent that Meloon participated in the decision not to bar-gain with the Union about the "Rules and Guidelines," Icredit his testimony about Respondent's economic motivestherefor.When asked the effect of the code on the qualityof Respondent's product, Meloon credibly testified to thebeliefthat it "probably" had "verylittle effect,"but "ifthere is any effect,it's to. . .the betterment that assures asmuch as anyone can assure that no one is buying space inthe newspaper, that they're not being wined and dined inexchange for getting items in the paper. We don't . . . al-low advertisers to buy space in the newspaper and then geta free storyas a resultof that. And I don't think anyoneelse should be allowed to."F. Evidence Regarding Industry Experience in the AreaEncompassed by the "Rules and Guidelines"In addition to previously summarized testimony fromCapital Timesmanagementabout the problems (mostly re-lated to that particular newspaper) which the "Rules andGuidelines" attempted to address, Respondent produced28McMillin also expressed unwillingness to bargain with the Local Unionbecause he believed that its parent International,of whose ethical standardshe had a pooropinion,was actually making the bargaining decisions aboutthe matter.Thereisno record evidence that this is true.While I concludethat bythe time McMillin testified he believed it to be true,his demeanorand his reliance on hearing testimony lead me to infer that he acquired thisconviction well after Respondent decided not to bargainwith the Unionabout the matter.In any event,such a conviction would not excuse Respon-dent from bargaining in the absence of evidence that bargaining with theInternational was contemplated.SeeGeneralElectric Company,173 NLRB253, 254-256 (1968), enfd. in part 412 F.2d 512, 514-520 (C.A. 2, 1969). THE CAPITAL TIMES COMPANY671evidence regarding the nature of such problems in thenewspaper industry generally. Respondent relies on muchof this evidence to support its contention that the subjectmatter of the "Rules and Guidelines" is not a mandatorysubject of collective bargaining in the newspaper industry,of which Respondent is a part. Such testimony is summa-rized below.Respondent called as a witness,Norman E.Isaacs, whois the associate dean of the graduate school of journalismat Columbia University and has been in the journalismfield for 47 years. Isaacs' practical and academic experi-ence,hismembership and posts in professional societies,and his study in the field of journalistic ethics qualify himas an expert witnessin that field.Isaacs testified that a "substantial minority" of the read-ing public suspect that the contents of newspapers are af-fected by political and commercial influence and bias, andthink that news sources influence the contents of the paperby extending to newspersons various kinds of favors whichinclude,inter alia,paid political jobs, free trips, free ban-quets, tickets for newspersons who are not covering theevent, free books which are not for review, and "giftswhich pour into newspaper offices." Some corroborationfor his testimony in this respect is provided by the credibletestimony of Lawrence A. Wallace, the labor relations di-rector for theWashington Post,that thePosthad estab-lished a rule forbidding the acceptance of gifts and rules(discussedinfra,part II, G, 1, b) addressing "Conflict ofInterest" problems partly in order to prevent thePostfrombeing publicly discredited by persons who regarded itsnews coverage as inaccurate or unfair.29Further, a 1972survey of 783 residents of a midwestern State indicatedthat about 23 percent suspected that working newsmen ormanagement have received something of value from out-siders trying to influence the press(infra,fn. 57).Isaacs further credibly testified that in a significant num-ber of situations, free tickets, gifts, and similar favors aretendered or available to and sometimes accepted by per-sons affiliated with newspapers. According to Isaacs, thedonors include the Pentagon, which had no interest (forexample) in Vietnam War coverage, foreign governments(see alsoinfra,fn. 59, and attached text), political candi-dates,30 sports promoters,31 the travel industry,32 and the29 However,much of Wallace's testimony in this respect related to rulesforbidding newspersons to accept part-time jobs elsewhere with, for exam-ple, a member of Congress or a Federal agency. As previously noted, Re-spondent regards restrictions on such outside employment as mandatorysubjects of collective bargaining.3Isaacs described this field as a "separate classification"and "a constanttiger trap"; "for instance,ifyou are covering the legislature and a .. .member of the committee stands to feed you some information,and you'vegot a damn good source.And he becomes a . . . [d]amn good personalfriend.And he feeds you one hell of a lot of stories, and you're gettingbylines and complimented on your coverage.Well, the next thing you knowhe's running for higher office,and he asks you to do some favors. And atsome point,if the reporter hasn't got the sense to say this is one area, Joe,where I can't help you, he's in real trouble because he is then a special writerand a political consultant and everything else. And if the newspaper hasn'tprotected the poor guy [by] educating him and warning him and by coach-ing him along the way, he's in for deep involvement and bad involvement."Isaacs described his discharge of anIndianapolis Timesreporter for accept-ing compensation to write campaign material for a candidate for judge andgetting it into theTimes.fashion industry. Isaacs' testimony about freebies availableto fashion reporters was corroborated by the managing edi-tor of theLouisvilleCourier-Journal,Carol Sutton 33 Shecredibly testified that in June 1972, when her duties includ-ed editing feature stories, herCourier-Journalsuperior, whoat that time was chairman of the APME Standards Com-mittee, assigned her to cover three fashion press events,ostensibly to obtain fashion news for the paper, but in real-ity to find out how many gifts were given fashion reportersat the event by fashion houses and related businesses. TheMontreal event was the first set up by the Canadian fash-ion industry for the American press, and was covered by100 members of the United States press, 63 of whom repre-sented daily newspapers. The two New York events, whichhave been conducted for about 30 years, were attendedrespectively by 188 members of the press (96 of whom rep-resented daily newspapers); most, but not all, of these dailynewspapers were United States newspapers. The Quebecgovernment gave her a free round trip plane ticket betweenNew York and Montreal; and companies associated withthe event not only gave free food. and drinks to her and theother fashion reporters, but also gave her (and offered eachof the others) $250 worth of gifts-e.g., cosmetics, scarves,and a travel clock.34 In addition, some of these companiesgave door prizes of substantial value,35 held drawings andraffles for prizes such as dresses, and offered to sell dressesto the fashion reporters at less than half the retail price.Respondent also called as a witness Joseph Shoquist,who has for 7 years been the managing editor of theMil-waukee Journal(with a circulation of 300,000 to 540,000,and whose circulation area includes that of theCapitalTimes),had considerable prior experience in other capaci-tieswith theJournaland other newspapers, has abachelor's and a master's degree in journalism, and hastaught that subject. At the time of the hearing, Shoquistwas the chairman of the APME Standards Committee. Hetestified, "The areas of our operation where freebies andgifts are most commonplace are in travel, sports, and enter-tainment fields. They consist of all-expense paid tripseither to cover news stories or to the pleasure of the report-31 "American sports editors[are] a menace to journalism's ethical conduct... part of it. . .curried by members of newspaper staffs. Part of it isbrought on by the blandishments of the promoters." Isaacs described anincident where the sports editor had been given stock in the legal major-league baseball team("no wonder we couldn't get a story in the paper aboutthemismanagement of the baseball team");another where a NationalLeague baseball player was signed by the Mexican League in thenewspaper's offices; another where a New York sports writer received, forevery Ranger game, hundreds of free tickets which were unavailable on theopen market for $50 each; and another where a New York sports editor wasreceiving 42 free tickets to each Knicks game.32 "a complete payoff ... a dreadful ripoff . . . There are only a handfulof papers in this country where . . . travel writers are independently fi-nanced by the newspapers. . .And out of them you get respectable cover-age." The record contains what purports to be an article bearing the bylineof theDetroitNews'managingeditor, who was the 1973chairman of theAPME Standards Committee,stating,inter alia,that in -1972$100,000 worthof free tripsweremade available to theDetroit News'travel staffalthoughtheNews'one travel editor could have used only $25,000 worth.33 She uses this name professionally.Her married name is Wajley.34 TheCourier-Journallater either returned these gifts or donated them toa charity, in each case with a written explanation to the manufacturer.35 E.g., a round trip to Europe, expensive jewelry, Waterford crystal, $100to $200 dresses, and fox-fur muffs. 672DECISIONSOF NATIONAL LABOR RELATIONS BOARDer.And in the area of tickets . . . [we] are not talking abouta ticket to a football game, one ticket.We are talking aboutseason ticketsworth hundreds of dollars available to hun-dreds of people on newspapers which are a substantialmatter involving something of a considerable value thatmay influence the reporter or certainly undermine publicconfidence in our ability to report fairly and without preju-dice."The record further shows that a few days before thehearing,a horse-riding center invitedManaging EditorMeloon(who declined)and his family to a"one-day con-centrated course in horse practice and philosophy" duringa visit to the ranch which "could well be of interest to yourreaders, many of whom already vacation in [such] areas orare contemplating that idea."Similarly,the record containswhat purports to be a memorandum froma Detroit Newsreporter describing vacation offers to him from severalland developers.36Additionally, I received into evidence(infra,fn. 57) theresults ofa 1972 survey conducted by the "APME Stan-dards Committee among the members of the Public Rela-tions Society of America (herein the PRSA).31 This studystates that some of its members regularlyprovided thepress or news staffers with free transportation to and ac-commodations at events, with things of value which are notavailable to the general public, with free product samples,with free tickets to athletic or cultural events,with Christ-mas gifts,and with discounts on merchandise.Isaacs testified that, in his opinion,public relations menextend favors to newsmen in order to get into the newscolumns.Isaacs described incidents where public relationsfirmshired byforeign governments wereable, by offeringnewsmen free travel and other freebies, to obtain coveragein news columns for less money than equivalent advertisingspace would have cost 38 Sutton credibly testified to publicstatements bymanufacturers and designers who giveclothes and door prizes that they "write . . . off as goodPR;" that a marketing vice president for Kimberly Knit-wear asked reporters assembled for a fashion event to buydresses at a discountbecause "Wesee it as away of thank-ing youfor all the nicework you've done for Kimberlyover the years;"and that Burlington's sales manager saidhe saw Burlington's gifts to them as a "thank you" for their"very generous use" of Burlington's publicity materials-"Iwish I could come out in the audience and give you a little36 In addition,the record contains an article about United Airlines' ex-penditure of $10,000 for the air fare to San Francisco and all hotel expensesof 32 reporters to cover a demonstration of a new airline flight process; theairline believed that such payments,which were paid from a Governmentgrant directed to the development of the new technique,were necessary toobtain widespread and accurate coverage.At the hearing,Ierroneouslyreceived this article to prove the truth of the matter asserted. Its legitimateprobative value is limited to the fact of its appearance in a November 1973rep3ort by the APME standards committee.About 6,500 questionnaires were mailed and 2,100 replies received.PRSA members who do not deal with the general press were asked not torcssond.He also testified about a political-committee chairman who defendedthe committee's employment of news men on the ground that"Ifwe boughta $5,000 advertisement,it'snot as good as one news story from a reporter.The paid political ad, no matter what you say, is still a paid political ad."However,this testimony relates to outside-employment restrictions, whichRespondent concedes to be mandatory subjects of collective bargaining.hug and a little kiss."In addition,I received into evidence(infra,fn. 57)the previously described APME StandardsCommittee's 1972 survey among the PRSA members. Thesurvey states that the membership who provides things ofvalue gave as reasons,"The press expects them," "Thepress solicits them,""More favorable coverage results,""Your competitors do," or"To avoid unfavorable publici-ty." In addition,of the substantial number of memberswho offered the press free transportation to and accommo-dations for the members'events, a significant proportiondid so becausethey believedthat the events would not becovered otherwise. 9G. Evidence Regarding Recommended Approaches, andOther Newspapers' Approaches, to "Freebies" and"Conflicts of Interest"1.Substance and adoption of restrictions inunion-represented unitsThe record shows six instances (aside from that attackedin the instant complaint) of adoption of "codes of con-duct" applicable to newsgatherers represented by a collec-tive-bargaining agent 40 Five of these involved "freebie"rules alone, while a sixth also involved "conflict of inter-est"matters.41a.Two newspapers managed by IsaacsIsaacs testified that he has "begun or taken a leadingrole in most of the movement in the last 20 years for theadoption of stronger positions of ethical standards" in thenewspaper industry. He explained that in his "young days"as a sports writer he got free tickets for coverage, and "Inmy slightly older days as a managing editor in Indianapo-lis, Iwas given free tickets, and I took them . . . I wasn'tthat far ahead yet. I hadn't learned. I didn't see anythingwrong with accepting tickets . . . . And how did I get edu-cated? I can't tell you. I probably read something someplace. I'm impressionable to moral persuasion, and . . . Itook it." In the early 1940's, when Isaacs was managingeditor of theIndianapolis Times,he had a "code of con-duct," partly written and partly oral and enforceable bydismissal,which said, in general, "Pretty much that youcouldn't take anything and that gifts ... had to be nomi-nal. I had not yet become educated to the full extent of the79 However, the surveyfurther statesthat, overwhelmingly,the member-ship whoprovidedsuch thingswouldcontinueto offer themon the existingscale if such members werecertain theycould get fair and honest coveragewithoutsuch favors,saw no difference in attitudetowardtheir organizationbetween newspersons who accepted freebies and thosewho declined them,and regarded accepters of freebies as objective toward their organization.40 The Union's contention thatsuch provisions have in fact been widelybargained aboutunderdifferent labels is discussedinfra,part II,H, 1, d(2).UnionPresidentWoodstock credibly testified,withoutobjection, thatafterRespondentpromulgatedits"Rules and Guidelines," thePottstownMercuryin Pennsylvaniainstituted"a code of ethics againstGuild employ-ees," whereuponthe Guildsuggested that it would file an unfairlabor prac-tice charge.She further credibly testified, without objection, that anothernewspaper in the same area,perhaps in Chester, instituted "work rules"against aGuild representedunit,but theywere withdrawn.There is noevidence aboutthe contentsof theMercury's"codeof ethics" or the otherpaper's "workrules."Accordingly, Woodstock's testimonyin this respect isalmost valueless in resolving the issuesin theinstant case. THE CAPITAL TIMES COMPANY673thing,and we did accept tickets, circus tickets, baseballtickets, and all this.We accepted free books and recordsand that sort of stuff. I had not yet become totally emanci-pated in my own mind." He further testified that in 1946 or1947, when hewas managingeditor of the St.Louis Star-Times,he implementeda code of conduct, partly writtenand partly oral and enforceable by dismissal, which,interalia,initially, but not subsequently, excluded baseball tick-ets to the sports department and tickets for coverage fromits generalban on acceptance of free tickets; and calledinitially for the return of gifts to the sender, but later fortheir donation to charity.Isaacs crediblytestifiedthat neither of these codes ofconduct was bargained with the unions which respectivelyrepresented these newspapers' newsgathering staff 42 Hecredibly testified that neither union questioned his "right toexercise[his]managerial duties as[he] saw them," and thathe in turn never questioned the unions' right to process agrievance in connectionwith an employee who was disci-plined for violation of the code. These two newspapers areno longer beingpublished.b.The Washington PostBoth the currently printed 1969 version and the 1963printed version of theWashington Post's"Conflict of Inter-est" rules contain cautions about connectionswith "nongo-vernmental and volunteer activities . . . particularly if theyare likely to be the subject of coverage in the columns ofthe newspaper." 43 Both versions forbid the acceptance offree transportation or free accommodations, but neitherversion refers to tickets, gifts, books, records, entertain-ment,or use of merchandiseor products44 Additionally,for 8 or 10 years, thePosthas annually issued a bulletinforbidding the fifth-floor staff to accept any Christmasgifts from "news makers, news sources, etc." Labor Rela-tionsDirectorWallace credibly testified that thePost'snews department employees are discouraged from attend-ing any Christmas parties given by "news makers," andtestified that mostPostemployees show "very good judg-ment" indeciding which parties they can go to, and that"we're not entirely blue nosed about that. There's a rule ofreasonyou have to apply." Wallace credibly testified thatthePost'spresent policy is to buy tickets to all events, ex-cept that it will accept two tickets (for choice locations) forthe drama reviewer and his or her spouse, and-becausethe employees cannot otherwise gain access to the area-reporters are permitted to cover sports events from thepress box and photographers from the field or other van-tage points.45 He credibly testified that management had42 TheIndianapolisTimes'codeof conductincluded outside-employmentrestrictions,which Respondent concedes are a mandatorysubject of collec-tive bargaining.43 The quotation is from the current version.The more detailed 1963restrictions are summarizedinfra.44 Both versions do, however,contain restrictions on outsideemployment,concededly a mandatory subject of collectivebargaining.The earlierversioncontains a purported quotation fromthe Post-Guildbargaining agreementcovering this matter.The currentbargaining agreement contains a similarprovision.as ThePostrefuses to use the special free pressrooms made available insome county courthouses.decided to review the free drama-ticket matter "very care-fully."He further credibly testified that thePosthad oncepermitted employees to accept free tickets from the Reds-kins (the local professional football team), that thePostmanagement later put a stop to this practice, and "now thePostbuys tickets that they give to the staff." Wallace alsocredibly testified that the reviewers were not permitted totake home free copies of books which the publishers hadsent to thePostin hopes of a review, that such books (or atleast those not reviewed) were currently given to the em-ployee library, and that management was "trying to figurea way how to get $180,000 in their budget so they can payfor those books," as do a Louisville paper and theWallStreet Journal.Wallace also credibly testified that thePost'snewsgath-ering employees, now numbering about 400, had been un-ionized for 21 years when thePostadopted its 1963 "Con-flict of Interest" rules. He further credibly testified that thePost'sbusiness records contain no evidence that the unionever demanded that the issue be bargained, and that nosuch demand had been made during the 14 months he hadbeen thePost'slabor relations director. He also testifiedthat thePostmade no claim that discipline for breach ofthese restrictions is not a grievable matter.c.The Pittsburgh Post-GazetteEffective March 4, 1974, thePittsburgh Post-Gazettepro-mulgated a "Statement of Policy" in the freebie area, butwithout any provisions similar to the "Outside Activities"clauses of Respondent's "Rules and Guidelines." ThePost-Gazette's"StatementofPolicy"alsodiffersfromRespondent's "Rules and Guidelines"in,inter alia,the fol-lowing respects: The "Statement of Policy" applies only topersons "who gather, write or edit news" rather than to "allemployees," as do the "Rules and Guidelines." The "State-ment of Policy" permits staff members, with the managingeditor's approval, to "travel on chartered planes (with asports team or political candidate, for example) and takeadvantage of charter rates, hotel bookings, or other serv-ices offered by a news source," without the addition, con-tained in Respondent's "Rules and Guidelines," of the pro-viso that "the team or organization bills the company forthe full cost involved." ThePost-Gazette's"Statement ofPolicy"failstocontainaprovision,included inRespondent's "Rules and Guidelines," that "Where it isdeemed necessary that an employee belong to . . . a club,the company will pay for the membership." ThePost-Gazette's"Statement of Policy" permits the acceptance ofbooks and phonograph records supplied to designated re-viewers for purposes of review, but states that "staff mem-bers should not solicit such items.". Respondent's "Rulesand Guidelines" require all such materials to be turnedover to "libraries or deserving organizations."ThePost-Gazettepromulgated this "Statement of Poli-cy" without notice to or bargaining with the Union whichrepresents its newsgathering employees. According to itsmanagingeditor, "Acceptance-except for a couple of 'de-prived' staffers-was universally favorable." The "State- 674DECISIONSOF NATIONAL LABOR RELATIONS BOARDmeatof Policy"containsno provisions calling for disci-pline for its breach, and concludes with the statement, "Allstaff membersshould be aware that good judgment is moreeffective than any rules or regulations." There is no evi-dence about whether thePost-Gazettewill consider griev-ances related to allegedbreaches of this "Statement ofPolicy."d. The Memphis Commercial AppealOn August 23, 1972, theMemphis Commercial Appealadvisedits staffin writing of a letter from the newspaper toall promoters of athletic, cultural, and other entertainmentevents.This letter stated that the addressee had in the pastbeen"generousto our editors and reporters in providingtickets," but that theCommercial Appealwould no longeraccept any free tickets for such events, except for "workingreporters and photographers assigned to cover an event,"and addeda "reaffirm[ationof] our policy of discouraginggifts . . . Our people are being asked to return any giftstheymightreceive which are of more than nominal value."The memorandum to theCommercial Appealstaff added,"in the matter of small gifts it can be embarrassing to maketoo much of them and try to return them. Each person hasto be guided by his own conscience. But I think you willagree that when the value of any gift or favor exceeds $10ithasto be considered improper in our business." There isno evidence about whether staff members would be disci-plined for acceptance of forbidden gifts, favors, or tickets,or whether theCommercial Appealwould accept grievancesinvolvingsuch acceptance. About June 1974, theCommer-cial Appeal'smanaging editoradvised Respondent's man-aging editor that this policy was not negotiated with theGuild, that members of the Guild "praised the steps," andthat "We have had no problems whatsoever. It works." 46e.The Associated PressThe AssociatedPress isa newsgathering cooperative towhich 1,200 (including Respondent) of the approximately1,700 United States newspapers belong. Its newsgatherersare stationed throughout the world,as well as inthe UnitedStates. The AP has issued a number of rules regarding ac-ceptance of freebies. In March 1955 it advised staff mem-bers that it is "wholly improper for a member of our staffto accept money, valuable gifts, expense-paid trips or otherfavors from news sources, actual or potential." The sameletter instructed staff members to advise their superiors be-fore accepting offers of "junket" trips, which the letter de-scribed as presenting "probably ... the most difficult areaof decision. Participation sometimes is fully justified fornews coverage purposes or for development of contacts. Inmany other cases there is not the slightest justification forparticipating." In June 1959, the AP issued a "superseding"memorandum regarding gifts and passes, with emphasis on46While there is no direct evidence that the Guild is the statutory repre-sentative ofthe CommercialAppeal'snewsgathering employees,I infer thatsuch is the case in view of these references to the Guild and the Union'sfailure to object to the admission into evidence of the documents whichform the basis for my findings as to theCommercialAppeal.gifts from residents of certain foreign countries where ac-ceptance of gifts carries special implications 47 The "su-perseding" memorandum required staff members to reportall "job gifts." The memorandum stated, "In principle, itwould best if there werenogifts given or received becauseof job or work relations, but this is not always practicallypossible. However, staff members can help by discouragingthe practice as much as they can." The memorandum per-mitted acceptance of "modest and within reason" gifts"where it cannot be avoided without giving deep offense,"but "expensive or unusually lavish gifts maynotbe accept-ed, regardless." "Gifts of money or rebates in connectionwith.. AP business or news work are, of course, absolutelyforbidden and if accepted are cause for dismissal." Thememorandum appears to permit acceptance of "tickets andpasses" and"trip offers, particularly airplane junkets," al-thoughthese mustbe reported. Lunches and dinners maybe accepted without (unless"excessive") being reported,but the favor must be returned. "Company-to-Company"gifts of food or drink will "probably" be saved for staffparties or outings.A 1959 memorandum "clarified" the foregoing by stat-ing, "junkets-in the senseof free, expense-paid trips-areOUT." This memorandum stated that trips where it wouldbe impossible to pay "should be exceedingly rare." Thepolicy set forth in this memorandum was reiterated in a1963 memorandum. An AP memorandum dated February11, 1971, "remind[s]" the staff that "we don't want obviousfavors from hotels, clubs or resorts in connection with per-sonal visitsor news coverage . . . . we want to resolve italong the most rigid lines of puritanism. Any borderlinecases should be referred [to the AP's New York office] foragreement." In December 1972, the AP advised the staffthat they were not to accept junkets, or free tickets or giftsfrom any sources, except tickets required for actual cover-age of an event'1AP Vice President Fuller testified thatthe ticket policy "came along later as a spinoff of the origi-nal anti-gift policy." On January 5, 1973, the AP advisedvarious prior sources of free sports tickets in New Yorkthat it had adopted a policy of refusing to accept free tick-ets for any event, "except for those seats actually neededfor news coverage." The AP continued to accept press boxseats49 Fuller credibly testified that at least prior to Janu-ary 1974, the AP permitted a play reviewer or a press pho-tographer to accept a free ticket but "the AP itself will buya few and pass [them] out to the staff in lieu . . . of permit-ting them to accept free tickets." Fuller also credibly testi-fied that AP staff members could obtain free press boxtickets only if they wereassignedto cover the game. Hecredibly testified that the AP did not forbid reporters toaccept free programs, free soft drinks, or free meals provid-ed by management for the press box.5007 The 1957and 1958"superseded"memorandums are not in therecord.08 The memorandum added,"If you havebeen receiving any extra ticketsbeyond those needed for coverage and the staff has been using them, thePersonnel Department will authorize purchaseof twotickets for a sportingevent,theatre,etc., to be distributed among the staff."49 The AP advisedMadison SquareGarden's public relationsdirector,"where we want a member or members ofthe APstaff to attend an event inspectator seats we willask you tohelp us buy them if necessary."50 The AP alsoforbids its staff members to serve as official scorers atsports events for what Fuller termed the"obvious"reasons of "possible THE CAPITAL TIMES COMPANY675AP Vice President Fuller credibly testified that theunions which have represented AP's newsgatherers (nowtotaling 1,350) since 1948 have never asked AP to bargainabout its restrictions on acceptance of freebies 51 or filed anunfair labor practice charge attacking their adoption. Hefurther credibly testified that the unions have processedgrievances in connection with discipline for violation ofthese restrictions.52Before October. 5, 1973, when theJournaladopted its"Rules and Guidelines," theJournal acceptedfree ticketsfor coverage and some additional free tickets, permitted(but discouraged) gifts valued at less than $10, permittedautomobile writers to use automobiles for up to a week forcoverage purposes, had no real restrictions on attendanceat cocktail parties or "freeload" events, and permitted abook reviewer to keep the book reviewed." 552. Substance of restrictions on newsgatherers not or notshown to be union-representeda.The Milwaukee JournalTheMilwaukee Journal'snewsgathering employees arenot representedby any labororganization.TheJournal's"Rules and Guidelines" are enforceable by discipline, buttomanagement'sknowledge no outright breach has everoccurred. These "Rules and Guidelines" were used as thebasis for theCapital Times'"Rules and Guidelines," andare very similar thereto. As notedsupra,fn. 9, certain pro-visions covering "Outside Activities" are significantly dif-ferent. In addition, theJournal's"Rules" (1) apply by theirterms to editorialdepartment employees "whose work in-volves news gathering, writing or editing," whereas theCa-pital Times'"Rules" apply to "all employees of the compa-ny" and the unit includes librarians and copypersons; (2)require a reviewer to buy a ticket and turn in an expensevoucher, whereas theCapital Times'"Rules" permit thereviewer to accept one free ticket; (3) permit the retentionfor reference purposes of books and phonograph recordssupplied for review; theCapital Times'"Rules" contain nosuch provisions; and (4) expressly provide that the Journalwill pay all costs involved in travel for news coverage orbackground information; theCapital Times'"Rules" con-tain no such provisions, although the bargaining agreementcalls for Respondent "to pay all legitimate expenses, suchas meals, transportation, and lodging, incurred by the em-ployees in the service of the Publisher." 53 Certain provi-sions in theJournal's"Rules" areat least arguably incon-sistent with the Sigma Delta Chi "Code of Ethics," which isalso in effect at theJournal.Thus, theJournal's"Rules"permit acceptance under some circumstances of gifts with"insignificant"or "token" value,of free transportation, offree products for short-time use,and of free entertainment;while the Sigma Delta Chi "Code" states, "Nothing of val-ue should be accepted." 54conflict of interest and conflict with AP duties."Respondent in effect con-cedes that this rule constitutes a mandatory subject of collective bargaining.51Or on acceptance of outside employment,which Respondent concedesto be a mandatory subject of collective bargaining.52 In view of this testimony,the evidence that in 1959 the November 1959memorandum was read by then unit employee and union member Crocker(who in 1962 or 1963 became a paid union employee),and the wide distribu-tion of these memorandums among unitemployees over a period of years, Iinfer that the union knew aboutthe AP's imposition of restrictions in thisarea.53 Other differences between the respective sets of "Rules"appear imma-terial to this case.54 In addition,theJournal"Rules" and the Sigma Delta Chi "Code" con-tain different provisions with respect to participation in politics, and argu-ably different provisions with respect to outside employment.b.The Louisville Courier-Journal and TimesWhen Isaacs occupied a management post with theLouisville Courier-Journal and Times,for several years priorto 1970, that paper had a "simple rule" forbidding its staffto accept free transportation or gifts; "if the story is worthcovering, the newspaper will pay everything. And if thestory is not worth covering, the newspaper will pay noth-ing.We accept nothing. No free anything, including so-calledgovernmental transportation." 56However, staffmembers were permitted to engage in civic activities, not-withstanding Isaacs' testimony that some persons in thejournalism field believe that such participation "comprom-ises [the staff members'] judgment." TheCourier-Journal'snewsgathering employees were not represented by any la-bor organization.c.Newspapers whose managing editors replied to the 1972survey by the APME Standards CommitteeOver the objection of counsel for the General Counseland the Union on the ground of insufficient authentica-tion, I received into evidence several surveys, includingsurveys conducted of APME members by its standardscommittee.57 The 1972 APME Standards Committee sur-vey discloses a very wide variation among newspapers withrespect to acceptance of freebies. At least 30 percent of themanaging editors who responded to the particular ques-tions answered "Yes" and at least 30 percent "No" to ques-tions about acceptance of free transportation, of travel ex-55However,when theJournalchanged this last practice on issuing its"Rules and Guidelines,"theJournalincreased the amoun't'which it custom-arily paid for reviews.5TheCourier-Journal'spresent managing editor, Sutton, credibly testi-fied that the newspaper expected acceptance of food and. drinks at, forexample,a political convention to be "on a minimal level," that this was a"pretty gray area," and that the newspaper relied on realistic assessments ofsituations.57 1 received these surveys into evidence after Respondent had establishedthe names and titles of the individuals who were in charge of them. SeePublic Utilities Commission v. Pollak,343 U.S.451, 459-460;Zippo Manu-facturing Co. v. Rogers Imports, Inc.,216 F.Supp.670, 682-686 (S.D.N.Y.).The fact of these surveys tends to show the existence of concern about theproblems in this area,and the results tend to slow the breadth of differentopinions and practices in this area(see,infra,part II,G,2,c). As indicated,infra(see especially part II,H,1,a), these matters have been considered in mydisposition of the case.Because neither the persons in charge of the surveys nor anyone whoparticipated in taking them took the stand,the evidence is very limited as to,inter alia,the selection of the persons to be polled or which of them failed toanswer.Accordingly, the surveys have little probative weight as to the per-centage of the relevant "universe"who entertained the views or followed thepolicies in question.SeeBank of Utah v.Commercial Security Bank,369F.2d 19, 26-27 (C.A. 10).My references to such percentages are for conve-nience only, and are not to be taken as findings. 676DECISIONS OF NATIONAL LABOR RELATIONS BOARDpenses, of lodging and meals,and of a number of com-plimentary tickets. More than half of the Respondents per-mitted acceptance,under at least some circumstances, offree transportation and complimentary tickets.More thanhalf refused to accept a number of complimentary movieand theater tickets or"special deals"on purchases of con-sumer goods and vacation trips.About 41 percent statedthat in the last 10 years some of their policies had tightenedup "quite a lot," about 45 percent that they had notchanged,and about 10 percent that codification was in-creasing.The Respondents'comments attached to the re-port of the survey ranged from "Simply, we accept nothingfrom anyone, for anything, any time," to "[We have] aclosed-eye policy."A 1974 APME membership survey indicated that, ascomparedwith 1972, there was a marked increase in thepercentage of Respondents who prohibited the acceptanceof free trips and of all or all but token gifts. At the time ofthe hearing,the APME professional standards committeewas in the process of drafting a proposed "ethical code orcode of professional conduct" to be submitted to theAPME convention for membership approval. The commit-tee intended to cover,inter alia,conflicts of interest, cut-side activities,and involvement in public affairs and incontests.However,the record contains no preliminarydrafts thereof.3.Adoptionof restrictionsof the American NewspaperGuildThe 1934conventionof the American Newspaper Guild,theUnion's parent body, approved a "Code of Ethics"whichincluded the following provisions:(2)That the equality ofallmenbefore the lawshould beobserved bythe men of the press; that theyshouldnot be swayedin news reportingby political,economic, social,racial or religiousprejudices, butshould be guided only by factand fairness.13(4) That the Guild should work through efforts ofitsmembers,or by agreement with editors and pub-lishers,to curb the suppression of legitimate news con-cerning "privileged"persons or groups,including ad-vertisers,commercialpowersand friendsofnewspaper men.ss11(6)That thenewsbe edited exclusively in the edito-rial rooms instead of in the business officeof the dailynewspaper.(7)That newspaper men shall behave in a mannerindicating independence and decent self-respect in thecity room as well as outside, and shall avoid any de-meanor that might be interpreted as a device to curryfavor with any person.The 1934 convention also "condemned" the following"practices,"inter alia,"as being inimical to the public in-terest, the newspapers and newspaper men:"(1)The carrying of publicityin the news columns inthe guise of news matter.(3)The acceptance of money by newspaper menfor publicity which may be prejudicial to their work asfair reporters of news. Your committee urges the par-ticular condemnation of the practice of writing paidpublicity by staff political writers, and the acceptanceby sports editors and writers of money from promot-ers of alleged sporting events.However, such condemnations are not part of the 1934code.At the time of the August 1974 hearing, the Guild had arevised "Code of Ethics" under consideration. The workingdraft of such revisions includes the following:1.... the news worker shall:(b)Constantly be on guard that political, economic,social, racial, religious, sexual or other prejudices,preferences or associations not color the judgmentswhich must be made while gathering, evaluating andpresenting information .. .(c)Constantly guard against deliberate or inadver-tent suppression of news concerning privileged per-sons, institutions, or groups, including advertisers,public officials and candidates, economic institutionsand friends or associates of news workers or mediaproprietors ... .s(4)News workers should regard as demeaning andrefuse any gifts, favors, tickets, etc., proffered by or onbehalf of news sources or subjects when those gifts,favors, tickets, etc., reasonably can be judged to beoffered in whole or in part to attempt to curry favor-able predisposition to the source or subject.(5)News workers should decline any trip, accom-modation, etc., arranged by persons connected withnews events, subjects or sources unless the full costthereof is borne by the publisher.Also under consideration was a "Declaration of Rightsof News Workers." The "Working Draft" reads, in part:Every news worker has a right to:sc.Protection against having to perform anythingwhich would compromise his or her integrity.s*sf.Prohibit use of his or her by-line or credit line.g.Consultation before any correction or retractionarising out of a question of accuracy of published ma-terial,with such consultation including the right toconfront the person or persons questioning thematerial's accuracy. THE CAPITAL TIMES COMPANY677**s+n.Freedom to engage in any political or social ac-tivity on his or her own time without hindrance orretribution from his or her employer.4. Form and publication of restrictionsIsaacs credibly testified to a belief that he thought it"absolutely necessary" for a newspaper to have a "code ofconduct" for its employees because "the newspaper is aunique public institution . . . I have found it as a quasi-public utility. I think it is responsible to its readers as noother segment of the American corporate or industrial sys-tem applies. I think it is affected in the legal term with thepublic interest, and I think the managements of these en-terprises are duty bound to establish firm, clear standardsof conduct for both management and employees." He fur-ther credibly testified to a belief that the "code of conduct"should be in written form, because of staff turnover, prob-lems of internal communication, and the value of writtendirectives in causing people to think about the problemsattacked thereby. In addition, he testified that the 11 news-papers regarded by the industry (although not necessarilyIsaacs) as the best in America all have codes of conduct.TheMilwaukee Journalpublished its "Rules and Guide-lines"(Resp. Exh. 11) in its newspaper, and also sent cop-ies to several hundred news sources, particularly those inareas where "freebie conflicts" primarily arise. There is noevidence that theMilwaukee Journalhas ever made publicthe Sigma Delta Chi code of ethics (Charging Party's Exh.2),which is also presently in force at theJournal.Notwith-standing this omission, I believe thatJournalmanaging edi-tor Shoquist was giving his real views in testifying that heregarded a written "code of conduct" as necessary to makethe limits of acceptable professional conduct clear to thereporters, and to advise news sources and readers of thenewspaper's standards and ethical conduct.TheWashington Post'sestablished policy dealing withethics and standards of conduct for its editorial employeesispartly oral and partly written; much of an earlier andrelatively long written "conflict of interest" policy is stillapplied although not included in the current written ver-sion..Labor relations directorWallace testified that thisomittedmaterialwas excised because the editors felt thatthe present staff understood everything in the earlier ver-sion "because it had been drummed into them enough,"and that new employees "after being in Washington a littlewhile, . . . will discover what are the questionable areas ofactivities, and they will go to the other employees who willrefer them back to the original style book or tell them thatthat was a no-no." Both the earlier and the current writtenpolicy were physically included in thePost's"Style Book,"which also contains instructions on punctuation, type style,and how to write certain kinds of stories such as obituaries.Every Christmasseasion, thePostputs on its bulletin boardits guidelines applicable to Christmas gifts from newsmak-ers and news sources. Wallace credibly testified that thePost'seditors and subeditors frequently discuss "things likecodes of ethics with the staff." Wallace also testified that"we like to have the code of ethics for the public to know,for our subscribers to know that we have it," but he testi-fied that as far as he knew, thePosthad never publicizedthe code in its paper or otherwise attempted to draw it tothe readers' attention.The AP's restrictions on freebies are partly oral andpartly in the form of written memorandums. At least fromtime to time, staff members have been required to initial orsign them, or to sign written statements for the members'personnel files that they have read and understood them.There is no evidence that the AP has ever generally publi-cized these restrictions to its member newspapers or tonewspaper readers.58Newspapers which are members of the AP service havethe right to print much of the news matter published byother AP members. There is no evidence that the AP as aninstitution has ever suggested that all its members adoptrestrictions in the area encompassed by Respondent's"Rules and Guidelines." The 1972 APME Standards Com-mittee survey included the question, "Do you have a statedpolicy for all editorial staffers on outside work and theacceptance of gifts, favors, tickets, free trips, and the like?"Of the 65 who answered this question, almost 90 percentreplied that they had no policy in print, and about 9 per-cent that they were preparing one now.5.Effect of the restrictionsTheMilwaukee Journal's"Rules and Guidelines" are en-forceable by discipline, but to management's knowledgethey have never beenbreached. JournalManaging EditorShoquist, the current chairman of the APME standardscommittee, testified as follows:Q. (By Mr. Munson) . . . What is the relationshipbetween a code of conduct such as you adopted foryour newspaper, and the quality of the product whichyou are producing?A. I believe they're directly related. The fact thatwe have strong ethical standards on the MilwaukeeJournal, I believe, is reflected in the kind of newspaperthat we produce. It's-it's a mark of our independenceand a badge of our-of our high ethical standards. Ithink there's a moral climate in a newspaper officethat's very important. Temptation abounds of thiskind that we've been talking about, and I think thenewspaper that allows it runs the risk of damaging itsproduct by undermining the public confidence in itsreporting or actually writing from a point of view thatmight be influenced by favors and gifts from the newssource.Q. Based on your experience and background, Mr.Shoquist, do you have any opinion as to whether acode of conduct would interfere with-adversely thereporter's ability to gather the news?A. I don't believe it will-will interfere adversely atall. I think it helps the reporter to do a better job.Q.Why is that?58However,Capital Timeseditor-publisherMcMillin testified that heknew aboutthem. The source of his informationisunexplained in the rec-ord. 678DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. It makes him more independent. It establishes abetter,more professional relationship between newssource and reporter. I think a reporter who is takingpayola on theside,if it getsto be that crude,is-is notheld in high regard by his news sources or others whoknow about it. And I think it can be reflected in-inthe stories that he writes.Shoquist further testified that partly because of oral state-ments from public relations men and letters from the pub-lic,he believed that the promulgation of theJournal's"Rules and Guidelines" had led third parties to perceive itas a more honest newspaper.Taking into account Shoquist's professional pride andhis friendly feeling toward his employer, I nonetheless be-lieve the foregoing to be an honest statement of his views.AP VicePresidentFuller testified that he had no evi-dence that but for the AP unilaterally imposed rules sum-marizedsupra,part II,G, I e, the AP employees would havebehaved any differently. He further testified that he had noevidence that the AP employees would not accept suchrules if they became part of the bargaining process. Whenasked by union counsel how the AP'sbusinesswould berun differentlyif these ruleswere incorporated in a laborcontract, Fuller (a highly intelligent witness) evaded thequestion and never did answer it.Fuller testified that the AP regarded its written and oralpolicy with respect to employee conduct as contributing tothe reality and appearance of honesty to the extent that itwas "more important than the expertise in our news gath-ering and writing because the credence of our report iseverything.Without it . . . we'd cease to exist, and ourreason for existing would be gone." He testified that hebelieved there is a "direct relationship" between the AP'scode of conduct and the credence of its reporting, and that"I think by and large . . . the consuming public, the news-papers themselves, and the readers beyond them wouldgive us high marks for that." In view of his testimony in thepreceding paragraph, the AP's direct interest in the legalissues presented herein, his demeanor, the probabilities ofthe situation, and the evidence that the AP's tightening ofits freebie rules was gradual and somewhat haphazard, Ibelieve he was overstating the AP's views about the valueof such restrictions. However, I do believe that the AP doesin fact regard these restrictions as useful for the purposedescribed. Thus, I credit his testimony about his belief thatthe AP benefited when newspaper editors found out thatwhereas a Senate committee had found that others in thenewsgathering business had been carrying stories favorableto foreign governments in exchange for money, the com-mittee had cited the AP as being an organization with rulesagainst this and guarding against it and as being "pure andclean." 59Washington PostLabor Relations Director Wallace testi-fied that no employee had ever been reprimanded or disci-plined for breaking its "Conflict of Interest" rules. He testi-fied, "Self-discipline is the only form of discipline that59At the time of the events investigated by the Senate committee, the APforbade acceptance of junkets but permitted acceptance of ticketsand, un-der some circumstances,gifts.Seesupra,part II, G, le.really works. I mean, we can discharge people or suspendpeople. But unless the person disciplines himself,it's stillnot going to work. But if you punish them, it doesn'tchange their behavior. . . [Postemployees] wouldn't thinkof taking tickets because self-discipline has worked . . . ithasn't been necessary to discipline anybody because thecode has worked." He testified that thePost"probablycould" do without the "Conflicts of Interest" rules entirely,that thePost'semployees "probably would" conform to itscontents and values without reading the Style Book, "But[management are] going to include it in their new stylebook. Something may be revised."Wallace testified that "we do have the code of ethics forthe new people and particularly the young people," and,further, that thePosthas a written "code of ethics" to ad-vise subscribers, politicians, and the public that it exists. Iregard such considerations as largely makeweight, in viewof his other testimony that new employeesmust consultolder employees, and be referred to the out-of-print "Con-flictof Interest" rules, partly because the version now inprint is incomplete; and that in the 11 years since the codewas printed, thePosthas never taken steps to draw it toreaders' attention or publicized it in the paper.Louisville Courier-JournalManaging Editor Sutton, whotestified about the freebies given to fashion reporters inconnection with three fashion press events, credibly testi-fied that when she later looked over the coverage of theseevents by about 20 newspapers which varied in geographicrange andin size,"for the most part" they used the lan-guage in the handouts distributed by the fashion compa-niesto the reporters during the showing. Sutton furthercredibly testified to a belief that a relatively inexperiencedreporter "probably could" cover these events more effec-tively by accepting many of these freebies rather than run-ning the risk of making herself conspicuous by refusing. Inaddition, she credibly testified to a belief that theCourier-Journal'scode of conduct benefited her independence as areporter because readers and advertisers dealt with her onthe basis of their knowledge of its existence.Journalism Dean Isaacs credibly testified to a belief thattheexistenceofa code of conduct enhances thenewsgatherer's ability to cover a story because he hasgreater confidence and, therefore, is more aggressive; andbecause his sources respect him more and, therefore, tendto be more outgoing.Isaacsfurther testified that some writ-ers, both organized and unorganized, write independentlyregardless of blandishments, and that others do not.H. Analysis and Conclusions1.Whether the "Rules and Guidelines" and sports-passrule constitute mandatory subjects of collectivebargaininga. IntroductionThe principal and threshold question presented here iswhether the "Rules and Guidelines" and the sports-passrule constituted mandatory subjects of collective bargain-ing. In contending that they did not, Respondent's counselimplicitly urges, as an able advocate might reasonably be THE CAPITAL TIMES COMPANY679expected to do, that the changes effected thereby weremorally praiseworthy.Whatever my personal views as tothis contention, I feel constrained consciously to disregardit.In the first place, if Respondent has the power unilater-ally to impose "higher" "Rules and Guidelines for Profes-sional Standards and Ethics," Respondent also has thepower unilaterally to compel the observance of "lower"ones. SeeAllied Chemical & Alkali Workers of America,Local Union No. 1 v. Pittsburgh Plate Glass Co.,404 U.S.157, 173; cf.infra,fn. 73. Thus, the "Rules and Guidelines"contain a unilaterally imposed prohibition against accep-tance of junkets, free trips, and reduced-rate or subsidizedtravel.Changes in the identity of management personnel,the views of present personnel, or even the paper's finan-cial solvency might induce management to require accep-tance of such free or reduced-rate trips for cost-cuttingpurposes, notwithstanding the newsperson's belief that hisreputation, as well as the newspaper and its reputation,would be compromised if the news source rather than thenewspaper paid for the trip. 0Moreover, the statute contemplates that the Board ordi-narily disregard the merits of labor disputes.61 It is true thatin administering the Act, the agency is expected to take"fair account . . . of every socially desirable factor in thefinal judgment."Phelps Dodge Corp. v. N. L. R. B.,313 U.S.177, 198. However, the tediously summarized record evi-dence discloses so wide a range of opinions and practicesregarding professional standards that it would be whollyinappropriate for the NLRB to proceed from any judg-ments of its own in this complex and sensitive area. Theevidence reveals sharply differing judgments about wheth-er newspapers should have employee rules in this area;what the substance of any such rules should be; whoshould be subject to them; whether they should be oral orwritten, codified or uncodified, and published or not pub-lished; and the extent of the effect (if any) of such rules onnewspersons' behavior, on the public, and on news sources.I infer that such differences of opinion arise not only fromdiffering concepts of morality, but also from such consider-ations as the newspaper's and the newsperson's prosperity(real or supposed), whether the newspaper seeks to empha-size journalism other than "straight news" (e.g., investiga-tiveor advocacy journalism, sociological treatment ofsports, or columns of opinion); whether the newsgathererswork in our Nation's Capital or in foreign countries withtheir own national customs; and the length and nature ofindividual experience in the area. Indeed, in tacitly seekingthe NLRB's support of Respondent's policy in this area,Respondent in effect seeks to align the NLRB againstother branches of American government, which accordingtoRespondent's witness Isaacs "can go to rather extremecases in the wining and dining and flying and gift busi-ness;" 62 and asked the NLRB to disapprove the conduct60 Isaacs testified that rank-and-file employees frequently have higherstandards than do members of management.61E.g.,N.L.R.B. v.Washington AluminumCompany,Inc., 370 U.S. 9, 16(1961);H. K. Porter Co. v. N.L.R.B.,397 U.S. 99;The Evening News Pub-lishingCompany,196 NLRB 530, 535-536 (1972).62 "The Pentagon invites you to all [manner]of fancytripsand to see oneof those silos out in Omahaand fly youout ina military jet and have youof some foreign governments. Accordingly, my decision inthis case will be in no way affected by any beliefs of myown about whether the substance of the "Rules and Guide-lines" and the sports-pass rules is good or bad.b.The sports pass rule and the freebie andcommercial-transaction portions of the "Rules andGuidelines"Respondent does not appear to dispute its duty to bar-gain about employee expense. accounts 63 This duty encom-passes the duty to bargain about the receipt of freebieswhich are used or usable in connection with news cover-age.64 I find unmeritorious Respondent's contention that itwas under no duty to bargain about such restrictions be-cause the employees could obtain reimbursement for alllegitimate expenses by submitting a voucher to Respon-dent(suprafn. 63). It is one thing independently to chooseto attend a possibly newsworthy event with advance assur-ance that its promoter does not expect payment; it is an-other to be compelled to await subsequent reimbursementfrom one's employer,65 and, furthermore, to be subject tothe chance that the claim will be disapproved and the em-ployee, therefore, be out of pocket 66 For the foregoing rea-sons, I find that the receipt of freebies usable in connectionwith coverage constitutes, at least presumptively, wagesand working conditions which are a mandatory subject ofcollective bargaining.I reach the same conclusion with respect to the receipt offreebies not usable in connection with news coverage, andmet by helicopter and flown in. You're put up in the most elegant accom-modations. . . .no lawyer has ever lived in the style in which a full generalcan live. And it's pretty plush and gets pretty effective."63ThePacificTelephone and Telegraph Company and Bell Telephone Com-pany of Nevada,113NLRB478, 521 (1955); see alsoPhillipsBroadcastEquipment Corporation,175 NLRB 939 (1969);Evening News,supra,196NLRB at 535-536. The bargaining agreement provides that Respondent"shall pay all legitimate expenses, such as meals, transportation, and lodg-ing, incurred by the employees in the service of the Publisher,"and specifiesallowances for employees who use their personal automobiles on companybusiness.64More specifically,use of press boxes; two passes to each event for thereviewer (see alsoinfra,part II,H,lc); passes for events attended for back-ground purposes;free and reduced-rate trips and accommodations used fornews coverage;free and reduced-rate use of merchandise or products to beevaluated;free copies of books, phonograph records, and tapes, supplied forreview;free and reduced-rate membership in certain kinds of organizations;and free meals and drinks on certain kinds of occasions.Also included is asports pass for each newsperson, because all parties concede that certainkinds of sports-event coverage can be performed more effectively from thegrandstand than from the press box.65 SeeOrange CountyMachineWorks,147 NLRB 1004, 1005-06(1964);The Weston & BrookerCompany,154 NLRB747, 749 (1965), enfd. 373 F.2d741 (C.A. 4, 1967);Meadow River LumberCompany,181NLRB 906, 907-908 (1970);King Radio Corporation,Inc.,166 NLRB 649,654 (1967);enfd.398 F.2d 14 (C.A. 10, 1968).66 As shownsupraIn. 24, Respondent's management differed amongthemselves about the legitimacy of a claim for a second ticket for the re-viewer.Moreover,although editor-publisher McMillin testified that MeloonorMaraniss would approve a sportswriter's claim for a ticket to a sportsevent actually attended(butsee, supra,fn. 24), no witness testified aboutclaims for unused tickets bought to forestall a sold-out event and on thechance that they would be used if more newsworthy events did not inter-vene.Thiskind of flexibility is, of course, permitted by possession of passesand facilitated by availability of cut-rate tickets.67 So far as relevant here, such freebies consist of free and reduced-ratesports tickets and sports passes not to be used for coverage;season passes toContinued 680DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe "use of[employees')position on the paper to their ad-vantage in commercial transactions or for other personalgain."Harrah'sClub,158NLRB758, 764-765, 767(1966);68HiltonHotels Corporationd/b/a Statler HiltonHotel,191 NLRB283 (1971),enfd. 82 LRRM 2538, 69 LC113,207 (C.A.D.C., 1972). AsMeloon stressedin his April30, 1974,letter toWoodstock,such freebies have a mone-tary value;and this remains true whether or not the indi-vidual employee chooses to exploit it."" Respondent's briefseems to concede that restrictions on the receipt of tips area mandatory subject of collective bargaining,but contendsthat the instant restrictions on freebies are not analogousbecause they"are not considered in setting the wage ratesand are not considered payment for services performed forthe third parties."Neither of these factors was clearly pres-ent inHarrah's;nor does Respondent explain why it con-siders them determinative 70 In any event,Respondent re-strictedacceptanceof freebies and the employees'commercial use of their newspaper positionsfor the verypurpose,in part,of preventing its newsgatherers from ac-cepting direct or indirect payment from third parties inreturn or seeming return for performance of services con-sisting of favorable news coverage.Nor hasRespondentshown that such freebies are not considered in setting wagerates,which under the bargaining agreement are de-termined on an individual basis subject to contract mini-movies; gifts; junkets, free trips,or subsidizedtravel,not to be used forcoverage;free use andreduced-rate purchase of merchandise or productsfor personal pleasure where such an offer involvesthe employee's newspa-per position;books, phonograph records, and tapes not received by theemployee forreviewing purposes;free and reduced-ratememberships incertain kinds of organizations;and free mealsand drinks on certain kinds ofoccasions.68 Remanded403 F.2d 865 (1968), 408 F.2d 1006 (C.A. 9, 1969), reaffd. inmaterial part180 NLRB 433 (1969). The Ninth Circuit'sopinions assumedthatan employer rule which forbadestage techniciansto receivegratuitiesfrom featuredentertainersconstituted a mandatory subject of collectivebargaining.6While Sports Writer Milverstedt elected to give or throw away themany freeor cut-rate ticketshe received but didnot use, the record stronglysuggeststhatSportsWriterLucas was selling at leasthis four reduced-ratetickets to the University of Wisconsinfootballgames.I infer from La-Braska's testimony as a whole thathe did notsell his free ticketsor passes.Aside from McMillin's testimonyabout "large blocksof tickets" received byRespondent's sports editorsbetween 1917 and 1972, the record fails to showwhat the other members ofRespondent's staff had been doing with freebiesthey did not personally use. As shownsupra,part II, F, sportswriters onother newspapershavesometimesreceived free tickets worth thousands ofdollars a year.70 Atleast in the absence of clear evidenceto the contrary,Iassume thatall other things being equal,an employeewould choose a job which evenoccasionally put at his disposal such things as free circus, sports,and movietickets, in preferenceto one whichnever entailedany such benefits. Cf.Wald Manufacturing Company, Inc.,176 NLRB 839, 849 (1969), enfd. 426F.2d 1328, 1332 (C.A. 6, 1970) (unilateral eliminationof summer picnicsand Christmaspartiesheld 8(a)(5) violation);Southland Paper Mills, Inc.,161 NLRB 1077, 1078 (1966) (same as tohunting privileges);Champa LinenService Company,177 NLRB 798, 803 (1969) (same as to free coffee);Long-hornMachine Works, Incorporated,205 NLRB 685 (1973) (sameas to en-graved gold watches after 10 years' service).Indeed,when puttinga stop toacceptance of free tickets not required for coverage, the AP and theWash-ington Post,unlikeRespondent, began to distributeto the staff, withoutcharge,ticketspaid for by the employer. Similarly, upon halting the previ-ous practice of permittingthe reviewerto retainthe reviewed book, theMilwaukeeJournalincreased its payment for the review; there is no evi-dence that Respondentdid thesame.When asked whether the newspaperswhere he was an executive absorbedthe costs of getting rid of paymentsmade bynews sources, Isaacs replied, "Totally. That's the whole purpose."mums and reservation of the Union's right to bargain onmerit increases 71 Moreover, the considerations which ren-der admittedly coverage-related freebies a mandatory sub-ject of collective bargaining support the same status forfreebies which are arguably so related. SeeLocal 24, Inter-national Brotherhood of Teamsters v. Oliver,358 U.S. 283,292-295.For the foregoing reasons, I find that the "Rules andGuidelines" restrictions on the receipt of freebies and onthe commercial use of the employees' newspaper positiondeal with matters which constitute, at leastprima facie,wages and other terms and conditions of employment. Thisconclusion gains further support from considerations dis-cussedinfrain connection with the restrictions regardingoutside activities.c.The "Rules and Guidelines" as a whole, including thesports pass ruleIn contending that the "Rules and Guidelines" consti-tute a mandatory subject of collective bargaining, theUnion and counsel for the General Counsel heavily rely onthe provision, "Any violation will result ina suspension;multiple infractions will result in discharge." 72 In addition,employee McCrea in terms testified to, andBeckmann'stestimony that certain of herassociationsbreached the"Rules and Guidelines" may well have been based on, thebelief that such sanctions were directed to employees mere-ly because they were in a real or seeming conflict-of-inter-est situation, even though they had complied with the"Outside Activities"' requirement that they reveal it tomanagement, in view of the "Rules and Guidelines"' ex-pressed "main purpose" of "The elimination of any possi-ble conflict of interest by any employee and the furthereliminationof the appearance of any conflict of interest."Laying to one side Respondent's contention (discussedin-fra)that Respondent's rulesdo not constitute a mandatorysubject because their promulgation lies at the core of entre-preneurial control, and also laying to one side the difficultquestion (not directly at issue here) of whether comparable"core" rights are conferred on employees merely becausethey are in a unit which has a statutory bargaining repre-sentative,73 I agree that the inclusion of such sanctions is71These wage provisions of thebargaining agreementsharplylimit themateriality in this connectionof Union Secretary McCrea'stestimony that-the Uniondid not considerthe availabilityof freebies in framing its wagedemands. Indeed,McCreathen wenton to testify, "ifwe're talking aboutworking expenses, [if] we'retalking abouttickets for reviewers that are nowfreeand youcharacterize as a freebie, I want that as partof the calculationof expenses in our contract."Furthermore,while five unit employees (in-cluding UnionOfficersWoodstock and McCrea)testified that they did notregard freebies as wages, of these five only SportsWriterMilverstedt andReviewer LaBraska had substantialaccess to them;Woodstockis a librari-an.Moreover,these viewsmay not havebeen sharedby all of the 45 re-maining unitemployees,includingsports writer Lucas(seesupra,fn. 69).72 Similarly,Respondent threatened to discipline or discharge employeeswho violated the sports-pass rule.73 Existingprecedentindicatesthatthestatutorybargainingrepresentative'sduty of fair representation not only forbidsit to seek arbi-trary andinvidious treatmentof unit employees, but alsoforbids an em-ployerto agree to such a uniondemand or to seekthe union's agreement tosuch anemployer demand and requiresthe union to seek correction ofcertain kinds ofarbitrary and invidious employer treatment of employees.Local Union No. 12, United Rubber, Cork,Linoleum& Plastic Workers of THE CAPITAL TIMES COMPANY681strong ifnot conclusive evidence that the "Rules" consti-tute a mandatory collective-bargaining subject.74 Appre-hension ofdischarge or discipline for conduct on or off thejob constitutes a "condition of employment" within notonly its mostnatural meaning,but also the ordinary hu-man experienceof people who earn their living by workingfor others. Suchuneasinesswould be aggravated, as it washere,75 by at leastarguable vaguenessin the rules whosebreach exposed the employee to such disciplinary action.76Indeed, threatenedsanctionsfor violation of vague rulessupport theexistenceof a duty to bargain about their clari-ficationseven assumingthat no reading of the content ofmost or even all of such rules could render their content amandatory subject. SeeMurphy Diesel, supra.Accordingly, to this extent I reject Respondent's conten-tion that it is the subject matter of the rules which alonedetermineswhether the employer can unilaterally adoptthem. This contentionis undermined, rather than support-ed, byThe Timken Roller Bearing Company,70 NLRB 500,502 (1946) '77 on which Respondentrelies.Timkenstatedthat althoughthe existingbargaining agreement affordedmanagementthe prerogative to formulate and publicizeAmerica(Goodyear Tire & Rubber Co.),150 NLRB 312 (1964), enfd. 368F.2d 12 (C.A. 5, 1966),cert. denied 389U.S. 837;Houston MaritimeAssocia-tion,et at.,168 NLRB615, 617, 625-627 (1967), enforcement denied 426F.2d 584 (C.A. 5, 1970);SouthwesternPipe, Inc.,179 NLRB 364, 375-376,384 (1969),modified444 F.2d 340 (C.A. 5, 1971);WesternAddition Commu-nityOrganizationv.N.L.R.B. [EmporiumCapwell Co.],485 F.2d 917, 928-929 (C.A.D.C., 1973). Cf.McDowell Mfg. Co.,198 NLRB 1229 (1972) en-forcement denied 491 F.2d 1384(C.A. 6). Ifthis represents the ultimate stateof the law,a choice might be required between the conclusion that an em-ployer whowishes to impose at least certainkinds of arbitrary and invidiousconditions of employment on unit employees is freeto do so without bar-gaining(because he could notlawfully tendera proposalto do this and theunion could not lawfully agree thereto)and the conclusion that he cannotlawfully impose them at all. Additional problems would arise where theemployer seeks to forbid unit employees to exercise a constitutional rightbut the prohibition is arguably job-related-for example,ifanemployingnewspaper seekstoforbid orrequire politicalreporters to join a politicalparty.SeeSan Mateo Times,54 LA 1273.Such legal problemswould beinescapable if Respondent here hadadoptedtheMilwaukeeJournal'sandtheWashingtonPost's rules requiring employees to refrain from,rather thanmerely to report,activities presenting a possibleconflictof interest.Under-standably,all parties have declined my invitation to discusswhether such aflat prohibition would be a mandatory collective-bargainingsubject.74Tiidee Products, Inc.,176 NLRB 969, 976 (1969), enfd.440 F.2d 298(C.A.D.C., 1970);Murphy Diesel Company,184 NLRB 757 (1970). enfd. 454F.2d 303 (C.A. 7, 1971);General Electric Company,192 NLRB 68, 72 (1971),enfd. 466 F.2d 1177 (C.A. 6, 1972);DonnaLee Sportswear,174 NLRB 318,337 (1969),enfd. 435 F.2d 559 (C.A. 3, 1971).75 See the testimony of all four newsgathering employee witnesses and theUnion's June 5,1974, lettertoRespondent,describing the "Rules andGuidelines"as "vague and menacing."76 Editor-Publisher McMillin testified that Respondent put its "Rules andGuidelines"into writing because fairnessto theemployees called for lettingthem know what the rules were.Both Isaacs and Shoquistsimilarlyjustifiedsuch codifications.However, Shoquist testified that hisMilwaukeeJournalstaff needed an I I-month"period of adjustment" to try to apply to itsactual practices the "intent"of its "Rules and Guidelines,"which are quitesimilar to Respondent's.Moreover, the recordshows thatthePittsburghPost-Gazette,theWashingtonPost,the AP, and theLouisvilleCourier-Jour-nal,the first threeof which haveruleswhichto a significant extent areexpressed in writing,rely or have relied on discussions,commonsense, andindividual judgment in determiningthe proprietyof particularconduct un-der particular circumstances.Comparesupra,n.30,and employeeBeckmann's problem whena Turkwantedto giveher a cheap engravedtra.Enforcement deniedon othergrounds161 F.2d 949 (C.A. 6, 1966).rules of conduct for its employees, even during the life ofthat agreement the union had a right to be consulted "inso-far as the exercise of this managerial prerogative affects theemployees' working conditions in their day-to-day relation-ship with their employer." This reasoning is closely analo-gous to, rather than inconsistent with, the view that theemployee's duty to bargain may turn on a rule's impact onemployees and does not depend on the rule's subject alone.I conclude that the sports-pass rule and the "Rules andGuidelines" constitute at leastprima facie aterm and con-dition of employment for the additional reason that theserules affect the employees' ability to perform their work,including their ability to exercise the full scope of theirprofessional judgment in determining the extent to whichtheir personal relationship with news sources and eventsmight contribute to or interfere with the effectiveness ofthe employees' coverage. As previously found, affected em-ployees honestly believed that restrictions on acceptance ofsports passes to be used for coverage, on a reviewer's ac-ceptance of a free second ticket, and on acceptance of "en-tertainment" under some circumstances, would have someadverse effects on the quality of their journalistic prod-uct 78 I am not moved to doubt their sincerity by the factthat some members of Respondent's management, andalsoRespondent's counsel, disagree with the employees'views in this respect. Management would not necessarilyknow about all the factors (subjective as well as objective)which help its employees to find out and write about thenewswhich eventually appears in Respondent's newspa-pers-for example, columnist Milverstedt's conversationswith the Madison mayor at a local bar, reviewer-reporterLaBraska's dinners with personal friends whoare newssources, and reporter Beckmann's dates and picnics withnews sources. 9 Moreover, such restrictions might cause theemployees to perform work less satisfactory to manage-ment than would otherwise have been the case, and thus tolose income or even their jobs. Furthermore, even assum-ing that such restrictions did not affect management's sat-isfaction with an employee's work performance, they mightcause lesssatisfactory performance from the standpoint ofthe employee himself,8 and of the employee's professional78 TheMilwaukee Journal,whose "Rules and Guidelines" were used byRespondent as the basisfor its own version,permits the retention for refer-encepurposes of books and phonograph records suppliedfor review, be-cause(according to Shoquist) the reviewer may have to refer back to anearlierbook or record from the samesource inorderto make some compar-ison andcomment. The record fails to show why Respondent rejected thismeans ofenabling employees to obtaininformation relevant to performingtheir jobs. Nor is there any evidence that in drawingup its "Rules,"Respon-dent took into account LaBraska's beliefthathis prior "wave-in" privilegescaused him to see filmswhich he otherwise mightnot have seen, thus en-larged his knowledge of that art form, and thereby improvedthe quality ofhis reviews.79 Indeed, therecord affirmatively shows thatEditor-Publisher McMillindid not know about reviewer LaBraska's belief thata second free ticketimproved the quality of his reviews. City editor Zweifel didknow, butequated reviewingwith sports coverage.80 SeeBrotherhood of Locomotive Firemen andEnginemen,168 NLRB 676,680 (1967),enfd.sub nom.Office and Professional Employees InternationalUnion, Local 425, 419F.2d 314, 321 (C.A.D.C., 1969). The Board there heldthat a practiceof assigningoffice employeesto perform audits on a part-time basis wasa mandatorybargainingsubjectbecause,inter alia,it"pro-vided employeesin the unit ... the opportunityof widening their scope ofexperience and opportunity for advancementthrough participating in workContinued 682DECISIONS OF NATIONAL LABOR RELATIONS BOARDreputation among readers and prospective employers.81The considerations in the foregoing paragraph also sup-port the conclusion that Respondent was obligated to bar-gain about the requirement that employees report to Re-spondent"public relationsand publicitywork for otherorganizations"and any"potential conflict of interest byhis or her participation in a group or cause."The verypurpose of such requirements is to enable Respondent toprevent newsgatherers from receiving assignments relatingto the reported activities.If this requirement leads a news-gatherer to abandon contactswhich he wouldotherwisehave to tell management about,to this extent he might wellfeel handicapped in performing at least certain kinds ofjournalistic work,such as "advocacy journalism,"and alsomight well experience a sense of loss in his personal life.On the other hand,if the newsgatherer elects to continuethis activity and tell management about it,he runs at leastthe risk that management will stop assigning him to coverthe very areas where he may have acquired the best exper-tise and contacts,and perhaps the risk that he will lose hisjob altogether if the assignments Respondent is thereforewilling to give him are sufficientlycircumscribed by out-side activities suggesting to Respondenta broad or impor-tant conflict of interest(cf.supra,fn. 73),or even if hisreport reveals to management aspects of his private life ofwhich management disapproves for reasons unrelated toconflict of interest.In finding that the sports-pass rule and the "Rules andGuidelines"constitute, at leastprimafacie,,terms and con-ditionsof employment,Iam wholly unimpressed byRespondent's reliance,in connection with its contentionthat "the standards do not affecthow the employees carryout their jobs,"on the testimony of unit membersMcCrea,Milverstedt,and Beckmann.Aside fromthe omissions inRespondent's description of their testimony 82 and in itsrequiring independence of judgment and operationand the opportunity tobroadentheir knowledge of the[employer's)operations."Like factors havebeen taken into account in finding that unlawful punitiveactionhas beendirectedagainst employees.See Republican PublishingCompany,73 NLRB1085, 1091, 1104-07 (1947). enfd. 174 F.2d 474 (C.A. 1) (because demotionfrom cityeditor to reporter and transfer to affiliated paper, all without lossof pay,put employee in "an inferior position professionally,"his consequentresignation constituted an unlawful discharge);Mullins Broadcasting Com-pany,200 NLRB 119, 127 (1972). ("For. . .'talent' employees ...person-al, non-rangible,factorsfrequentlycontribute significantlyto worksatisfac-tion.Work schedule changes calculatedto withdrawfrom suchemployeesjob duties and functions which require more initiative, carry greaterrespon-sibility, andpresent a greater challenge necessarily render their work lessdesirable...")The employeeinMullinsprepared radio documentaries,obtained and recorded statements from newsworthy persons, andprepared"lead-in" copy to be read before suchstatements werebroadcast. 200NLRB at 120-121.81SeeShellOil Company,167 NLRB 243, 248 (1967). The employee'sprofessional reputation is among the interests protected by restrictions onmanagement's use of the reporter's byline,whichrestrictions are included inthe instant bargaining agreement and have been held mandatorysubjects ofcollective bargaining. SeeExpressPublishingCompany,13 NLRB 1213, 1217(1939), enfd. in relevent part I I I F.2d 588(C.A. 5), modifiedin respectsimmaterialhere 312 U.S. 426;N.L.R.B. v. Knoxville Publishing Co.,124 F.2d8751881(C.A. 6).SMcCreaand to some extent Milverstedtcredibly testified,inter alia,thattheyfeared the"Rules and Guidelines"might cause them to lose theirjobs.Beckmann credibly testified,inter alia,that the "Rulesand Guide-lines" made her unsure about whethershe couldaccept entertainment fromfriends (including dates)who happened to be news sources. Whileassumption that like testimony would be given by employ-ees who did not testify, the most that can be said is thatRespondent and its employees have rathersimilar viewsabout appropriate conduct in this area, and that the em-ployees have been voluntarily observing standards rathersimilar to those called for by the "Rules and Guidelines."However, I know of no case holding that an.employer hasno duty to bargain about a condition of employment be-cause there are only slight differences between him and hisemployees about what the condition should be.d. Amenability to collective bargaining of the areasencompassed by the "Rules and Guidelines" and thesports pass rule(1)Conclusions regarding the contention that the rules'benefits are not quantifiableI find unmeritorious Respondent's contention that the"Rules and Guidelines" and the sports-pass rules are notamenable to collective bargaining because their benefits"cannotbequantifiedandmeasured inmonetaryterms." 83 The same is likewise true of such traditional bar-gainingsubjects as washroomcleanliness84 and courteoustreatment by supervisors.Moreover, this suggested stan-dard turns on the motives for and content of the proposalrather than on its subject and its likely effect on employees.Thus, Respondent's argument implies that its asserted rightunilaterally to impose the precise restrictions hereat issuemight not exist if a desire to increase circulation and im-prove its legal position had been Respondent's sole motivetherefor rather than (as it was).merely part of the motive.Such a rule would encourage dissembling and impose, onemployee rights to protection through the bargaining pro-cess,an arbitrary limit difficult to reconcile with the realitythat the extent of restrictions in this area is frequently ifnot usually affected by financial considerations sRespondent's brief characterizes as a "misunderstanding"some objectionsto the "Rules"advancedby Milverstedt, whomRespondent had proposedas a "test case," Milverstedt's testimony in this respect impresses me as anhonest interpretation which is reasonable from the standpoint of one whoseerrors may, cost him his job. Seesupra,fns. 24-25.8JWald, supra,176 NLRB at 845;Southland Paper, supra,161NLRB at1078. And seeLonghorn Machine, supra,where the employer unsuccessfullydefended its unilateral abandonment of presenting engraved gold watchesto employees with 10 years' service on the ground that the donees werepawning the watches.84 Preston Products Company, Inc.,158 NLRB 322, 344-345, 361 (1966).enfd. 373 F.2d 671 (C.A.D.C., 1967), cert. denied 392 U.S. 801 (1968).85 For example, at the time of the hearing theWashington Post wascon-sidering whether its gains from paying for all books sent in hope of a reviewwould outweigh the $180,000 a year they would cost. Similarly,MilwaukeeJournalManaging Editor Shoquist felt uncomfortable about theJournal'sfailure to pay for unsolicited books, but felt that payment would be tooexpensive.The very fervor with which Isaacs insisted that the newspaperindustry is sufficiently prosperous to be able to pay its own way leads me toconclude that a significant number of newspapers do in fact take financialconsiderations into account in deciding whether favors should be acceptedfrom news sources. Indeed, Respondent has done just this.Further, of thesubstantial number of PRSA members who offer the press free transporta-tion to and accommodations for the members' events, a significant propor-tion do so because they believe that the events would not be covered other-wise. THE CAPITAL TIMES COMPANY683(2) Conclusions regarding industry practiceAlthough suggesting otherwise at the hearing, Respon-dent tacitly concedes in its brief that counsel for the Gener-al Counsel was not compelled to show that the area encom-passed by the "Rules and Guidelines" and the sports-passrule is a traditional subject of collective bargaining.86 How-ever, Respondent correctly points out that evidence of suchindustry practice is some indication that the matter is ame-nable to collective bargaining and a mandatory bargainingsubject 87 In denying the existence of such a practice in thenewspaper industry, Respondent heavily relies on the factthat five newspapers 88 and the Associated Press (beginningin 1955 and continuing until at least January 1974) haveunilaterally imposed on employees, without bargainingwith their statutory representative, restrictions similar tosome of those included in the "Rules and Guidelines" andin the sports-pass rule. Respondent further points to theabsence of evidence that any newspaper has bargainedwith the employees' statutory representative before impos-ing a set of written rules comparable to that imposedhere.89However, the weight of these considerations is at leastbalanced, and perhaps overcome, by other factors. Thus,the APME Standards Committee study indicates that veryfew newspapers, whether organized or not, have writtenrestrictions in this area 90 Moreover, four of the five union-ized newspapers shown to possess written restrictions di-rect these restrictions only to freebies; the AP and theWashington Postalso restrict acceptance of outside em-ployment, a restriction which Respondent concedes is amandatory collective-bargaining subject; and theWashing-ton Post's"Code of Ethics"stressesnonparticipation incertain activities rather than the duty to report participa-tion to management-the most Respondent now contendsit can unilaterally require (seesupra,fn. 73).Furthermore, some areas encompassed by the "Rules"have in fact been bargained about in contexts somewhatdifferent from that presented here. Thus, in negotiationssbHoustonChapter, Associated General Contractors, Inc.,143 NLRB 409,413 (1963), enfd. 349 F.2d 449 (C.A. 5, 1965), cert. denied 382 U.S. 1026;Richfield Oil Corporation v. N. L. R. B.,231 F.2d 717, 721, 723-724 (C.A.D.C.,1956), cert. denied 351 U.S. 909.87 Fibreboard Paper Products Corp. v. N.L.R.B.,379 U.S. 203, 211-212(1964).e8Namely, theIndianapolis Times inthe early 1940's, theSt Louis Star-Timesin the mid-1940's, theWashington Postsince at least 1963, theMem-phis Commercial-Appealsince August 1972, and thePittsburgh Post-Gazettesince March1974. The firsttwo newspapersare nolonger beingpublished.69 Respondent also relieson theabsence of evidencethat the Guild bar-gained with employers beforeadopting its own "Code of Ethics." However,there is no evidencethat the Guild or any ofits affiliateshas sought toimpose that code on employersunilaterally, or to obligate anyone but itsmembers to respect it. In any event, Respondent's contentionin this respectis relevantprimarily to any contention, the converse of Respondent's funda-mental premise in this case,that the subjectmatter is the sole prerogative ofthe Union.Cf.N.L. R.B. v. Furriers Joint Council of New York affiliated withInternationalFur & Leather Workers Union of the United States and Canada,224 F.2d 78, 80 (C.A. 2, 1955).90 Of the 65APME memberswho answered the 1972question,"Do youhavea stated policyfor all editorial stafferson outside work and the accep-tance of gifts, favors, tickets, free trips, andthe like?," 89.2 percent repliedthatthey had no policyin print, and9.2 percent that theywerepreparingone now.about expense-account regulations,a traditional collective-bargaining subject in the newspaper industry amongothers,the agreements reached have no doubt been affect-ed by knowledge that an insufficient expense account ex-poses a newsgatherer to pressures flowing from a newssource willing to rectify it 91 Moreover,reported arbitrationcases in the newspaperindustry,which cases almost cer-tainly constitute only a small proportion of cases actuallyprocessed,indicate that where bargaining agreements inthe industry contain few or no specific provisions in thisarea, such problems have been handled through the griev-ance-arbitration procedure 92 Furthermore,theAP and(with two possible exceptions)93 all the unionized newspa-pers with written restrictions regard grievances based ondiscipline for alleged breach of the code as subject to thegrievance and arbitration procedure.This circumstanceand the nature of the restrictions suggest that issues in thisarea have as a matter of practice been resolved in the griev-ance-arbitrationprocedure.The disposition of issuesthrough this part of the collective-bargaining process is en-titled to weight in determiningwhether theyare amenableto that process.Fibreboard,supra,379 U.S. at 21294 Alsoentitled to some limited weight is the fact that the "integri-ty" clause of the current agreement contains some provi-91Thus,AP Vice President Fuller testified that he believed that the ex-pense-account provision in the AP's bargaining agreement emanated fromthe AP.My acceptance of the Union's and the General Counsel's conten-tion regarding this aspect of expense-account bargaining reinforces myadherence to my hearing action in rejecting Resp. Exh. 9 for identification.This document purports to be a "Topical Summary, Editorial and Commer-cial Contract Provisions as of November 1, 1973," circulated by the Ameri-can Newspaper Publishers' Association.Itclassifies under a number of"Topics" contract clauses which,if read in their original form,might coverareas encompassed by Respondent's "Rules"(e.g., arbitration;discharges;expenses; fair employment practices,including discrimination because ofpolitical belief; integrity; and outside work-"may not exploit position withpublishers"). (The APME Standards Committee's 1972 report includes al-leged comments by some editors that "contracts with Guild units prohibitdischarge the first time around even if in their judgment circumstances andthe value of a gift warrant such action.") For this reason, and because thedocument fails to show who made the study or(more importantly) whatcontracts were studied,I rejected the exhibit.Cf.supra,In. 57. Respondent'scounsel stated that Resp.Exh. 9 for identification was not being offered forthe purpose of showing that the newspapers without an "integrity" clause"in fact, have an integrity issue or that they, in fact, have an ethical issuethat was not bargained."92New York Corporation and NewspaperGuild of NewYork,62 LA 225(1973);Tribune Publishing Co., Publisher of the Oakland Tribune, and SanFrancisco-Oakland Newspaper Guild,Local 52,42 LA504 (1963);Union-Tribune Publishing Co., and San Diego Newspaper Guild,51LA 421 (1968).See alsoSan Mateo Times and San Francisco-Oakland Newspaper Guild,54LA 1273(1970), interpreting a contractual provision forbidding use of thepublisher's name to exploit the newspaperman's outside endeavor;ForestCityPublishingCo.,ClevelandPlain Dealer and Cleveland Newspaper Guild,Local 1,58 LA 773 (1972).93Namely,the Pittsburgh Post-Gazetteand theMemphis Commercial Ap-peal.The only evidence regarding their written rules consists of documentsoffered and received into evidence after the close of the testimonial hearing.Moreover,these rules do not contain any provision for punitive action.Indeed,thePittsburgh Post-Gazette's"Statement of "Policy" concludes bystating, "All staff members should be aware that good judgment is moreeffective than any rules or regulations."94 This principle may explain the position of Respondent's counsel thatalthough Respondent is in fact willing to entertain through the contractualgrievance-arbitration procedure grievances based on discipline for violationof the "Rules and Guidelines,"Respondent is not under any statutory obli-gation to entertain such grievances at all. Respondent'smanaging editor,Meloon, testified that he thought Respondent was under a statutory duty toentertain such grievances. 684DECISIONSOF NATIONAL LABOR RELATIONS BOARDsions related to provisions in the"Rules and Guidelines"(seeN.L.R.B. v. GulfPowerCompany,384 F.2d 822, 824(C.A. 5, 1967) ),95and similarly related provisions wereproposedb t the Unionduring negotiations for a newagreement.Respondent's rejectionof this proposal, onthe ground that the existing"integrity"clause was the bestin the country, suggests someindustry practiceof bargain-ing in this area 97(3) The parties'interest in discussion and agreementWhile there is thus evidence that the matters covered bythe "Rules and Guidelines"and sports-pass rules have to asignificant extent been successfully bargained about in thenewspaper industry,my conclusion that such matters areamenable to the collective-bargaining process rests largelyupon the evidence that both employers and employeeshave a substantial interest-entirely apart from any statu-tory obligation-in discussing such matters and reachingan agreement.Thus, as Respondent's brief concedes:... the Company[does not feel] that its morals arehigher than those of its employees,or that it has agreater moral insight.The content of these standardswould no doubt be improved if they were drafted as aresult of a joint project with the Guild. As with mostrules of conduct,the end product is frequently im-proved when those involved engage in a vigorous ex-change of ideas while working towards a commongoal. This is exactly what the Company attempted todo when it solicited the ideas and suggestions of itsemployeesand the Guild.98nThe bargaining agreement provides,inter alia,"Anemployeeshall notbe required to use his position as an employee for any purpose other thanperforming the duties of his position;"while the"Rules and Guidelines"provide,"Employees should not use their position on the paper to theiradvantage in commercial transactions or for other personal gain."In addi-tion,the current agreement's provisions limiting the employee's duty to re-veal his news sources effect an adjustment between his need to establish andmaintain such sources in order effectively to obtain news for Respondent,and Respondent's need to defend itself against libel action-an employerinterestwhich played a part in the promulgation of both Respondent's"Rules and Guidelines"and theWashington Post's"Conflict of Interest"restrictions.96 The Union proposed,inter a/ia,that"An employee shalt not be re-quired to perform,over his protest,any practice which in his judgmentcompromises his integrity."See alsoinfra,In. 97.mCf.Rockford Newspaper,Inc., and Consolidated News Services, Inc., andRockford Newspaper Guild,63 LA 251 (1974).The arbitrator there upheldthe discipline of a newspaper reporter for refusing to write a story about aparticular company, where his refusal was based on the contention that topublish the story that night and before being able to obtain a response fromthat company would have violated his professional integrity.The arbitratorpointed to the union's lack of success in obtaining during bargaining negoti-ations a provision that an employee would not be required to perform overhisjrotest any practice which compromised his integrity.However,there is no substantial record evidence that Respondent solic-ited any suggestions from the Union until Meloon'sMay 24,1974, letter tothe Union,written after the promulgation of the "Rules and Guidelines"and, probably,afterWoodstock told him that the Union was seriously con-sidering filing an unfair labor practice charge. The letter asserted that Re-spondent had "repeatedly sought suggestions from employees and from theGuild on the subject of ethics.Any suggestions you now care to make onthis subject will be welcome" Meloon testified that he was "sure"he orallymade known to Union President Woodstock that Respondent was willing tolisten to suggestions from the Union, but he did not relate what he said toRespondent's position in this respect is supported by thetestimony of its expert witness Isaacs, who testified that hisown views about proper policy which should be followed inthis area had been based to at least an appreciable extenton his conversations with nonmanagement employees and"I would go one step beyond that. I think that in too manycases the managements are reluctant to adopt what seemsto me to be a desirable course of action from what I testi-fied earlier was a non-ethical,economic situation, wherethe employees want a much stronger situation."99 Further-more,when I asked Isaacs whether discussion with theUnion might cause Respondent to promulgate a better setof "Rules" even if no ultimate agreement was reached,'Isaacs replied, "Well, certainly. In other words, if I under-stand what you're saying, is that after the management hastaken this position, that it can both amend and can goforward with the thing with the union having some voice inthis thing? And I agree with that and I think that's the wayitusually operates." I In addition, as is indicated by thetestimony of Milverstedt, McCrea, and to some extent La-Braska,the bargaining representative's agreement to par-ticular rules is likely to make the employees more coopera-tive in carrying them out. Such willingness assumesparticular importance with respect to newsgatherers in thenewspaper industry, since much of their work requires theemployees to exercise their individual initiative and judg-ment.Furthermore, to the extent that the newspaper wantsa written code in order to impress readers or news sources,the code's effectiveness might well be enhanced if thenewspaper were able to add the assurance that the employ-ees had agreed thereto through their bargaining representa-tive.2her in allegedly conveying this message.Ido not believehe ever did conveyitWor toMay 24, 1974.AP vice presidentFuller crediblytestified that on occasionthe AP hascomplied with employee requests that it discharge certain expenses whichthe employeesincurredin connectionwith their work,even though the newssource would pay such expenses if the APdid not,because the employeesfeared that payment bythe news sourcewouldcompromise their news in-tegrity orappearanceof integrity.Moreover,Washington PostLabor Rela-tions Director Wallace testified thatthePost'seditors frequently discuss thePost'scode with the staff and receive suggestions from them.1 Isaacs' testimony in this respect substantially undermines the value ofhis opinion testimony that he did not believe management and the bargain-ing representative could reach an agreement in this area.He based thisconclusion largely upon grounds that seem somewhat flimsy;namely, diffi-culties he had experienced before reaching a bargaining agreement regard-ing automobile transportationon companybusiness,and certaineditors'inability to articulatea mutually satisfactory codeof ethics at the time ofthe Teapot Dome case in the 1920's.His testimony as a whole indicates thathis real reservationsaboutcollective bargaining in this area involved peri-ods before a code's initial promulgation rather than subsequent bargainingabout changes, and were merely a part of his concern that the top manage-ment representative's effortsto obtain the prior approval ofanyone else,including other members of management,would indefinitely delay the ef-fectuationof anycode at all.2Managing Editor Shoquist of theMilwaukeeJournal,whose newsgather-ing employees are not representedby any labororganization, credibly testi-fied that he believed theJournal'scredibilityamong its readers would beenhanced by evidence of an affirmative desire by rank-and-file employeesto comply withtheJournal's"Rules." Respondent'sEditor-Publisher Mc-Millin testified that thepublicitywhich he intends eventually to give to the"Rules and Guidelines,"in order to improve Respondent's credibility to thereading public,might be more impressive to the public,and could not beless so, if it included a statement that the employees had subscribed to itthrough their collective-bargaining representative.WashingtonPostLaborRelations Director Wallace initially testified, inresponse to a question from union counsel, that he believed the inclusion of THE CAPITAL TIMES COMPANY685Likewise, the nature of the newsgatherers' professiongives them a natural and profound interest in reaching anagreementabout the matters covered by the "Rules andGuidelines" and the sports-pass rule. The existence of thisspecial interest is illustrated by the fact that the Union'sparent International approved in 1934, many years beforemanagement's enunciation of any of the "codes" shown inthis record, both a code of ethics and a set of resolutions inthis area. Indeed, the Guild has been preparing a revisedcode while the APME has been preparing its first. Furtherillustrative of this employee interest is the 1973 adoption ofa "Code of Ethics" by Sigma Delta Chi, a journalists' fra-ternity whose membership includes nonmanagement mem-bers of the working press(supra,fn. 8). This demonstratedprofessional concern among newsgatherers in maintainingand effectuating journalism's broad social purposes rein-forces the incentive for agreement generatedby their con-cern about working conditions and by the fact that failingagreement, the employer is free unilaterally to put his ownproposal into effect. Employee anxiety to reach an agree-ment in this area is indicated by employee Milverstedt'stestimony that he hoped Respondent and the Union"could sit down and hammer out the best code of ethics inthe country," and McCrea's testimony that he wanted con-tractual provisions in this area to give the employees ameaningful voice therein and a sense of pride and security.While it is true that opinions about the substance of re-strictions in this area widely diverge in the newspaper in-dustry as a whole, the willingness of a particular newspaperand particular newsgatherers to work together stronglysuggests that they have some similarity of approach in theprofessional standards field. For example, in the instantcase much of the dispute about the "Rules" centers onemployee and union complaints that they are vague andarguably include particular conduct which should be per-mitted, and company assertions that the "Rules" are beingmisread and do not forbid such conduct at all.Finally,asdiscussedatgreaterlengthinfra,Respondent'sprincipalreasonforenunciatingRespondent's rules-its judgment that they would improveits"credibility"-shows concern for considerations thatfrom the employees' standpoint are working conditions astowhich the employees' and Respondent's interests, farfrom being competing or even reciprocal, are largely thesame.Accordingly, I conclude that there is a sound basis toanticipate that bargaining in this area will lead to a mutual-ly satisfactoryagreement.e.Respondent's contention that the "Rules and Guidelines"and sportspassrule lie whollywithin itsmanagerialprerogative, and that Respondent's first amendment rightswould be violated by requiring it to bargain about such rulesRespondent denies a duty to bargain about the "Rulesand Guidelines" and the sports-pass rule largely on theground that they are wholly within itsmanagerialpreroga-tive because they lie at the core of entrepreneurial control.Respondent seeks to support this contention by assertingthat the significance of the subject to an employer in thenewspaper business outweighs its effect on the employeenewsgatherers' wages, employment security, and workingconditions.While I agree with Respondent's approach tothe problem of ascertaining the scope of an employer'smanagerial prerogative, I do not agree that this approachleads to its proposed result.As previously found, these rules affect the employees'wages; their job security;3 and their ability to perform theirwork, to progress on the job, and to obtain work elsewhere.Notwithstanding the testimony of Respondent'smanagingeditor that Respondent's "Rules and Guidelines" had"very little effect" on the quality of Respondent's rules isoutweighedbyRespondent'snewspaper.However,Respondent's discussion of these allegedly competing in-terests is misleadingly superficial.It is clear from this record and from my ordinary humanexperience that the eventual contents of a newspaper re-sultsfrom the publisher's assessmentofmany, and fre-quently interrelated, factors. Among these considerationsare or may be the financial cost of newsgathering, the ac-cessibility of news sources, protection against libel actions,the need for paid circulation and for advertising, readers'inclination to believe the contents of that publisher's news-paper, and the newspaper's desire to cause its readers tobelieve particular facts or opinions to be correct. Thenewspaper's credibility is involved in or closely related toseveral of these factors and doubtless plays a part in thepublisher's assessment; indeed, I assume that all otherthings being equal, almost any newspaper publisher wouldchoose action which contributes to credibility rather thanaction which does not .4 However, the fact remains that thenewspaper's credibility is only one of the factors which thepublisher takes into account in deciding what to print inhis paper.The foregoing analysis brings out the fact-perhaps ob-thePost's"code of ethics" in a collective-bargaining agreement would ren-der it less strong to the public, because"We could not say this is our creed,these are our principles.We'd have to say this is part of the labor contractbetween thePostand the Washington-Baltimore Newspaper Guild." WhenIasked Wallace whether the publicizing of the code might be more persua-sive to the public if they knew that management had the cooperation of theemployees,Wallace explained his negative answer on the logically irrele-vant, but psychologically highly relevant, ground that newspaper publishersand editors like to draw up their own creed.Moreover,he then testified thatthePosthad never attempted to draw its 11-year-old"code" to the attentionof the reading public.Ido not believe that Wallace was expressing hishonest opinion about the public relations value of a bargaining agreementon this matter. Rather, and in view of his credible expression of preferencefor freedom of management in this area, I believe that he was engaging insomewhat clumsy advocacy.3While notdeterminativeof the scopeof managerial prerogative in thesense used underthis heading, these factorsare entitledto weight.Fibre-board, supra,379 U.S. at 210-214;Blue Cab Company,156 NLRB 489, 490,fn. 4, 504 (1965), enfd. 373 F.2d 661 (C.A.D.C., 1967), cert.denied389 U.S.837.Cf.VegasVic,Inc.,d/b/a Pioneer Club,213NLRB 841 (1974);N. L. R. B. v. Hilton Mobile Homes,387 F.2d 7, 11-12 (C.A. 8, 1967);GeneralMotors Corporation,191NLRB 951 (1971), affd. 470 F.2d 422 (C.A.D.C.).4 Bothemployersand unionscan legitimately takebargaining posturesbased upon good-faith judgments rather than hard evidence,and on ethicalrather than economic considerations.N.L.R.B.v. InsuranceAgents'Interna-tional Union,AFL-CIO,361 U.S. 477, 488-489 (1960). Accordingly, I rejectthe Union's contention that Respondent cannot lawfullyassert its "credibil-ity" argumentbecause amidwesternsurvey indicatesthat most readers areunaware ofthe problems addressed by Respondent's rules and there is noevidence that theseproblems did or would affect Respondent's circulation. 686DECISIONSOF NATIONAL LABOR RELATIONS BOARDscured by Respondent's characterization of its own interestas, simply, "credibility"-that a publisher's determinationof the scope to be afforded the "credibility" considerationhas almost certainly taken into account possibly competingconsiderations. The fact that such considerations frequent-ly include costs, and that Respondent admittedly tookcosts into account in formulating its rules,substantially un-dermines Respondent's contention that its entrepreneurialrights would be invaded by a requirement that it bargainwith the Union about whether Respondent should assumecertain additional financial burdens which Respondent'sinitial determination has imposed on its employees ratherthan on itself.See Fibreboard, supra,379 U.S. at 213-214.5Indeed, by conceding that the "Rules and Guidelines"'"Outside Employment" provisions are mandatory subjectsof collective bargaining,6 Respondent concedes that thepossible effect on itself of an employee's outside job whichinRespondent's view presents a conflict of interest doesnot privilege Respondent, unilaterally and without evenbeing compelled to consider possible recompense, to de-prive the employee of that job and its income. Second, andmore important, this analysis shows that a publisher's"credibility"judgment likely encompasses (asRe-spondent's "credibility" judgment did in fact encom-pass)matters found to be employee working conditionspartly for the very reason that they affect the employees'own professional"credibility." Their own "credibility" is asubstantialif not overriding factor in their own ability todo their job well, thc;r own ability to progress on the job,and their own ability to obtain work elsewhere. Likewise,the writer of allegedly defamatory matter has an interest incommon with the publisher's in avoiding libel proceedings,because both will be answerable therefor.' Particularly be-cause these employee interests are closely analogous to theemployer interests assertedly protected by its managerialprerogative, I conclude that Respondent's interest in thesubject matter of the rules does not outweigh the employ-ees' interest.Rather, I find that Respondent's interest isadequately protected by its right to insist in good faith thatthe Union agree thereto, and its right to put its own pro-posal into effect should the parties reach a bargainingdeadlock .95Like bargaining agreements common in other industries,the agreementbetween Respondent and the Union calls for a union shop; requires Re-spondent to follow seniority in layoffs and recalls for economic reasons, tonotify the Union of vacancies, and to give full consideration to the hiring ofany candidatessupplied by the Union;and limits Respondent's rights totransfer employees between jobs and to haveunit work performedoutsidethe unit.By affecting the identity of the newsgatherer who performs particu-lar work,such provisions may well affect the content of the newspaper. Fordiffering reasons,Respondent and counsel for the GeneralCounsel havedeclined my invitation to comment about whether such provisions consti-tute a mandatory subject forcollective bargaining about newsgatherers inthe newspaperindustry.However,there is no claim that such matters arenot in practice bargained about,nor am I aware of any basis for such aclaim.SeeExpress Publishing, supra,13 NLRB at 1217; see alsoGulf Power,supra,384 F.2d at 824.6 Cf.Marquette Cement Manufacturing Company,213 NLRB 182 (1974).7 Reynolds v. Pegler, The Hearst Corporation, and Hearst Consolidated Pub-lications,Inc.,223 F.2d 429, 431, 434 (C.A. 2), cert. denied 350 U.S. 846.'Cf.Taft Broadcasting Co.,163 NLRB 475 (1967), affd.sub nom.Ameri-can Federation of Television and Radio Artists,395 F.2d 622 (C.A.D.C..1968), finding that a television station bargained to a legally cognizableimpasse over its demand,inter a/ia,for freedom to assign artistic personnelRespondent's entrepreneurial claim is further drawn intoquestion by the Board's and the courts' approach to 8(a)(3)and (4) complaints attacking personnel action againstnewsgatherers and like employees. Such casesagainstnewspapers and other media have been routinely disposedof on the basis of principles applicable to employers andemployees generally, even where the quality of therespondent's product is advanced as a defense or might beaffected by a remedial order." Particularly because of thebargaining representative's presumptive right to compelbargaining in order to protect employees from unlawfulemployer conduct, such precedents lend weight to the viewthat the bargaining representative's right to compel bar-gaining about newsgatherers' employment conditions isnot foreclosed by a possible effect on the quality of thenewspaper. Of particular significance isLowell Sun Pub-lishing Co.,136 NLRB 206, modified 320 F.2d 835 (C.A. 1).The Board there found unlawful the transfer of employeeDudley to the only night-shift job in the editorial depart-ment;the transfer of employee Breen, allegedly because,inter alia,a news source had complained aboutBreen's"slanted" coverage and Breen's column was really writtenby his wife;and Breen's discharge, allegedly for neglecting,inter alia,his duty to check articles for libelous matter andto appraise late-receivednews itemsfor possible insertionin the paper. The Board orderedBreen's reinstatement not-withstanding his subsequent threat to write a journalistic"expose" of the private life of one of the newspaper's own-ers.The court of appeals approved the Board's findingsthat Dudley and Breen were unlawfully transferred. More-over, in concurring with the principal opinion's view thatBreen's discharge was not unlawful, two members of thethree-member panel found appropriate the rule that a dis-charge may become discriminatory if the evidence indi-cates that the union activity weighed more heavily in thedischargedecision than did dissatisfactionwith thedischargee's performance. 320 F.2d at 842. In its factualcontext, this means that at least a majority of the panelwould have foundBreen'sdischarge unlawful even thoughpartly motivated by the reasons advanced by the employer,if union activity had been its primary motive. See alsoTri-angle Publications, Inc.,204 NLRB 651 (1973) (ALJD)enfd. 500 F.2d 597 (C.A. 3, 1974).Finally, Respondent contends that to require it to bar-gain about these rules would infringe its First Amendmentrights.As the Union points out, "The Board's position hasalways been that it must assume the constitutionality of theAct which it is called upon to administer, in the absence ofa binding court decision to the contrary."AmalgamatedLithographers of America (Ind) and Local No. 17 of the Am-algamated Lithographers (Employing Lithographers, a Divi-sion of the Graphic Arts Employers Association),130 NLRB985, 991 (1961), enfd. 309 F.2d 31 (C.A. 9, 1961), cert. de-without regardto category and fordeletionof a requirementthata produc-er-directorbe assignedto all "live camera" programs.9 See, e.g.,Mullins Broadcasting, supra,200 NLRB 119 (1972);RepublicanPublishing Co., supra,73 NLRBat 1091-1092, 1104-07, enfd. 174 F.2d 474(C.A.1);East Side Shopper,Inc., 204 NLRB 841 (1973) (ALJD),enfd. inpart 498 F.2d 1334 (C.A. 6);Hearst,2 NLRB 530, 545-547 (1937), enfd. inrelevant part, 102 F.2d 658 (C.A. 9);Catholic Press Society, Inc.,151NLRB1181 (1966):Rounsavilleof Nasvhille, Inc.,182 NLRB 562, 575-583 (1970);Kaye-Smith Enterprises,211 NLRB 1034 (1974). THE CAPITAL TIMES COMPANY687nied 372 U.S. 943. However, because this policy may notnecessarily foreclose the agency from interpreting the stat-ute to avoid an unconstitutional result, it may be ap-proached to append the reasons for my rejection ofRespondent's constitutional argument.As the Supreme Court recently said inBranzburg V.Hayes,408 U.S. 665, 682-683 (1972):It is clearthat the First Amendment. does not invali-date every incidental burdening of the press that mayresult from the enforcement of civil or criminal stat-utes of generalapplicability. Under priorcases,other-wise valid laws serving substantial public interestsmay be enforced against the press as against others,despite the possible burden that may be imposed. TheCourt has emphasized that "[t]he publisher of a news-paper has no special immunity from the application ofgeneral laws. He has no special privilege to invade therights and liberties of others."Associated Press v.N.L.R.B.,301 U.S. 103, 132-133 (1937). It was thereheld that the AssociatedPress,a news-gathering anddisseminating organization,was not exempt from therequirements of the National Labor Relations Act.The Supreme Court's broad 1972 reading of its 1973Asso-ciated Pressdecision indicates that Respondent attachesundue constitutional significance to the absence of anyclaim in that case that the employee's discharge was moti-vated by a belief that he was biased in his coverage of thenews. As shownsupra,after theAssociated Pressdecision,the Board and the courts have treated such a defense to adiscrimination allegation precisely as they would treat adefense that the employee was really discharged because of(for example)tardiness.10In connection with Respondent's reliance on its ownconstitutional rights, I attach significance to the fact thatthe employees in the bargaining unit have the constitution-al right to freedom of expression and association, includingunder at least some circumstancesthe right to keep tothemselves their participation in unpopular causes." Whilesuch constitutional rights are not necessarily free from in-fringement by private parties, their existence does point tothe validity of a Congressional command that a privateemployer bargain with his employees' representative aboutwhether to take action which limits such rights. While it istrue that the newspaper employee's own constitutionalright to freedom of expression is subordinate to that of thenewspaper which employs him, so too is the bargainingrepresentative's proposal to the publisher's statutory rightto put into effect his different proposal after in good faithpressing it to impasse.1210 See alsoPittsburgh Press Co. v. Pittsburgh Commission on Human Rela-tions,413 U.S. 376, 397, 400 (1973) (dissenting opinions).11Branzburg, supra,408 U.S. 665, especially at 675-681;National Associa-tion for the Advancement of Colored People v. Alabama,357 U.S. 449, 460-466.12At the hearing,I invited the parties to discuss the Tenth Circuit's opin-ion inWichita Eagle & Beacon PublishingCo., Inc. v. N.L.R.B.,480 F.2d 52(C.A. 10, 1973),cert.denied 416 U.S. 982. As counsel for the General Coun-sel points out,the actual holding inWichita Eagle(that a member of anewspaper's editorial page department was not an employee within themeaning of the Act)is inapposite here.In the instant case,Respondentadmits in its answer that the contract unit is appropriate and consists solelyf.Conclusion as to whether the sports pass rule and the"Rules and Guidelines" constitute a mandatory subject ofcollective bargainingFor the foregoing reasons, I conclude that the sports-pass rule and the "Rules and Guidelines" constitute man-datory subjects for collective bargaining because they af-fect the unit employees' wages and working conditions. Ac-cordingly, a refusal to bargain about them is not excusedby the possibility that the duty to bargain may not extendto particular factual situations, not presented by this rec-ord, which may be within the reach of Respondent's broadrules as already promulgated. SeeGulf Power, supra,384F.2d at 824.2.Whether Respondent violated its bargaining obligationwith respect to the sports-pass rule and the "Rules andGuidelines"In view of my finding that the sports-pass rule is a man-datory subject of collective bargaining, I find that Respon-dent violated Section 8(a)(5) and (1) of the Act by itsMarch 15, 1974, promulgation of that rule, without givingthe Union notice and an opportunity to bargain about it,and by withholding an offer to bargain about the matter inresponse to the Union's letters of April 8 and 19, which Ifind to constitute, both separately and collectively, effec-tive bargaining demands with respect to this matter(infra,fn. 113).My conclusion in this respect is unaffected byRespondent's earlier instructions to no more than 4 per-sons in the 6-person sports department, in the summer of1973 and prior to the 6-month limitations period imposedby Section 10(b) of the Act, to stop "Getting freebies, get-ting tickets in their name from the university through theirjobs, getting tickets." The Union could not have asked Re-spondent to bargain about this 1973 directive before learn-ing about it, as the Union never did notwithstandingRespondent's statutory duty to notify it; the 1973 directivewas as a practical matter inoperative as to at least a third ofthe sports department, to whom it was never conveyed;and in any event the 1973 directive differed from theMarch 1974 sports-pass rule.13 SeeNationalFootballLeague Management Council,203 NLRB 958 (1973), re-manded with approval of this finding, 503 F.2d 12, 15, 17(C.A. 8, 1974).In view of my finding that the "Rules and Guidelines"constitute a mandatory subject of collective bargaining, Iof statutory employees;there is noevidence that any of the persons in therecognized unit participates in determining the contentof Respondent's edi-torialpage; the concededly appropriate unit excludes,inter alia,"one editor,one executive editor, one associateeditor,one managingeditor, [and] onecity editor;" and there is. affirmative record evidence that conceded mem-bers ofmanagementparticipatein determiningeditorial-page content.WhileIhave somedifficulty withWichitaEagle'ssuggested constitutionaldistinctionbetween the reporting of news and the creationand expression ofsubjectiveopinion onthe newspaper's behalf (cf.MiamiHerald PublishingCo. v. Tornillo;94 S. Ct. 2831, 2840, fn. 24), any widerimplications ofWichita Eagleare not before me.13Thus, the 1974 rule specifically forbade boththe receipt and solicitationof freetickets, butspecifically permitted the acceptanceof "a press boxticket or pass but for coverage only." The 1973 directivedid not spell outany of these terms. Moreover, the 1974 directive,unlike thatin 1973, wasaccompaniedby threats of discipline for its breach.Murphy Diesel, supra. 688DECISIONSOF NATIONAL LABOR RELATIONS BOARDfind that Respondent violated Section 8(a)(5) and(1) of theAct bywithholding an offer to bargain about the matter inresponse to the Union's letters of April 8,May 17, andJune 15, 1974, and Woodstock's statement to Meloonabout May 19,1974, each and all of which I find to consti-tute,both separately and collectively,effective bargainingdemands with respect to this issue;14on May17, 1974, byinstituting the "Rules and Guidelines"without negotiatingwith the Union;on August29, 1974,by rejecting theUnion's concededly effective oral demand on that date forbargaining about the matter;15and on and after March 12in bypassing the Union and, instead,soliciting individualemployee suggestions about the contents of the "Rules andGuidelines."16 I find unmeritorious Respondent's hearingcontention that Respondent secured an effective waiver ofitsduty to refrain from individual bargaining about the1974 "Rules and Guidelines"when the Union agreed, dur-ing 1971 bargaining negotiations,toMcMillin's posting fora "real long time"of a notice datedJuly 28, 1971, stating,inter alia,"This notice is to advise all staff members thatthey have every legal right to meet with management andthatmanagement welcomes such discussions,either ingroups,as Guild committee or individuals."The agreementthat this letter be posted constituted a compromise of theUnion's successive contract proposals, to which Respon-dent would not agree,for an unedited union column in thenewspaper and for an employer-union committee to dealwith "all problems with the paper,the paper's policies. "Because the agreement about the"open door"letterwasnot reached in connection with negotiations related to thesubjectmatter of the "Rules and Guidelines,"itdid notconstitute a clear and unmistakable waiver of the Union'sexclusive bargaining rights with respect thereto and,there-fore,cannot justify invasion of such rights."CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce1°Charles Kushins Co.,168NLRB339, 345-346 (1967):N.LR.B. v.Barney's Supercenter,Inc.,296 F.2d 91, 93(C.A. 3, 1961).1note that Meloonreacted to the Union'sApril and May communications by offering to meetand negotiate about`elements in the section dealing with outsideemploy-ment."In view of this offer and Meloon's demeanor,Ido not believe histestimony that he did not interpret any of the Union's letters or communica-tions as bargaining demands.15Notwithstanding Respondent's concession that it refused to bargain onthat date,the question of whether Respondent likewise refused to bargainon earlier occasions is material both to the legality of the"Rules and Guide-lines"' promulgation and to the remedy.16Fritchof A. Fosdal and Adeline M. Fosdal, d/b/a Fosdal Electric,153NLRB 85,87, 90(1965), enfd. 367 F.2d 784, 788 (C.A. 7, 1966);Globe GearCompany,189 NLRB422, 424 (1971), enfd.451 F.2d 1348 (C.A. 6, 1971);ActionWholesaleCo., Inc., d/b/a A.L French Co., 145 NLRB 627. 637(1963), enfd. 342 F.2d 798(C.A. 9, 1965).17Murphy Diesel,supra;Rockwell-Standard Corporation,166 NLRB 124,132 (1967),enfd. 410 F.2d 953 (C.A. 6, 1969);Bunker HillCorporation,208NLRB 27(1973) (ALJD).within the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.The Union is and at all relevant times has been theexclusive bargaining representative within the meaning ofSection 9(a) of the Act of the following appropriate unit:All employees; excluding one editor, one executiveeditor, one associate editor, one managing editor, onecity editor, and two confidential secretaries on the edi-torial staff.4.Respondent has violated Section 8(a)(5) and (1) of theAct by unilaterally promulgating its sports-pass rule onMarch 13, 1974, and byfailing tohonor the Union's de-mands, by letters dated April 8 and 19, 1974, to bargainabout that rule.5.Respondent has violated Section 8(a)(5) and (1) of theAct by dealing directly with unit employees regardingRespondent's "Rules and Guidelines for Professional Stan-dards and Ethics;" by failing (except with respect to the"Outside Employment" provisions) to honor the Union'sdemands, by letters dated April 8, May 17, and June 15,1974, and by oral communication on May 19, 1974, to bar-gain about such "Rules and Guidelines;" by unilaterallyinstituting such "Rules and Guidelines" on May 17, 1974;and by orallyrefusingon August 29, 1974, the Union's oraldemand on that date for bargaining about said "Rules andGuidelines."6.Such unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has violated the Act incertain respects, I shall recommend that Respondent berequired to cease and desist from such conduct and to takecertain affirmative action necessary to effectuate the poli-cies of the Act. Because the Union demanded bargainingabout the sports-pass rule within a reasonable time afterfinding out about it, and about the "Rules and Guidelines"before their promulgation and within a reasonable timeafter learning that Respondent had them under consider-ation,I shall recommend that Respondent, on request bythe Union, rescind the sports-pass rule and the "Rules andGuidelines" (other than the "Outside Employment" provi-sions),and that Respondent cancel and withdraw from em-ployee files any disciplinary actions which resulted fromfailure to comply with such rules and make the employeeswhole for any loss they may have suffered by reason of anyenforcement of such rules, with interest added thereto inthemanner set forth inIsis Plumbing & Heating Co.,138NLRB 716 (1962). In all cases of lost pay the amounts shallbe computed in the manner set forth inF.W.WoolworthCompany,90 NLRB 289 (1950). I shall also recommendthat Respondent be required to post appropriate notices.[Recommended Order omitted from publication.]